Exhibit 10(n)


This Lease Agreement is
Confidential and Proprietary



EXECUTION COPY

 

CONFIDENTIAL AND PROPRIETARY

LEASE AGREEMENT

Dated as of December 21, 2001

BETWEEN

LMB FUNDING, LIMITED PARTNERSHIP

as Lessor

and

LOWER MOUNT BETHEL ENERGY, LLC

as Lessee



 

THIS LEASE HAS BEEN ASSIGNED AS SECURITY
FOR INDEBTEDNESS OF THE LESSOR. SEE SECTION 20.



This Lease has been manually executed in 38 counterparts, numbered consecutively
from 1 through 38, of which this is No. ___. To the extent, if any, that this
Lease constitutes chattel paper (as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction) no security
interest in this Lease may be created or perfected through the transfer or
possession of any counterpart other than the original executed counterpart which
shall be the counterpart identified as counterpart No. __.

CONFIDENTIAL

LEASE AGREEMENT

Lease Agreement, dated as of December 21, 2001 (as the same may be amended,
restated, modified or supplemented from time to time, "this Lease"), between LMB
FUNDING, LIMITED PARTNERSHIP (the "Lessor"), a Delaware limited partnership
formed by LMB Capital, Inc., its general partner, as lessor, and LOWER MOUNT
BETHEL ENERGY, LLC, a Delaware limited liability company, as lessee (the
"Lessee").

SECTION 1.   DEFINED TERMS

Unless the context otherwise requires, each term defined in this Section 1
shall, when used in this Lease, have the meaning indicated:

"Accrued Default Obligations" has the meaning set forth in paragraph (e) of
Section 19 hereof.

"Accrued Termination Obligations" has the meaning set forth in paragraph (e) of
Section 14 hereof.

"Acquisition Cost" means the Acquisition Cost (as defined in the Agreement for
Lease) under the Agreement for Lease after making the Final Advance (as defined
in the Agreement for Lease), plus the Completion Amount.

"Additional Rent" has the meaning set forth in paragraph (d) of Section 7
hereof.

"Adjusted Acquisition Cost" means, at the time of determination, the Acquisition
Cost of the Project less (i) the aggregate amount of all Semi-Annual Rent
Components theretofore included as portions of Basic Rent for any periods for
which Basic Rent has been paid, and less (ii) any reduction in Adjusted
Acquisition Cost provided for under subsection 2.3(b) of the Agreement for Lease
(as adjusted pursuant to Section 3 of this Lease), paragraph (i) of Section 10
or paragraph (b) of Section 16 of this Lease.

"Affiliate" of any Person means any other Person controlling, controlled by or
under direct or indirect common control with such Person. For the purposes of
this definition, "control," when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms "controlling" and "controlled" have meanings
correlative to the foregoing.

"Agency Agreement" has the meaning set forth in the Agreement for Lease.

"Agreement for Lease" means the Agreement for Lease, dated as of the date
hereof, between the Lessor, as owner, and the Lessee, as agent, providing for
the acquisition, construction and equipping of the Project, as the same may be
amended, restated, modified or supplemented from time to time.

"Applicable Contracting Party" means the contracting party identified in the
applicable Land Improvement Contract, provided that such Person shall be an
independent third party unaffiliated with the Lessee or the Guarantor.

"Appraisal Procedure" means the following procedure whereby an independent
appraiser shall be appointed by the Lessor and the Lessee, with the consent of
Assignee, to determine (A) the amount of wear and tear in excess of that
attributable to normal use of the Project to which the provisions of paragraph
(b)(iii) or paragraph (c)(iii) or paragraph (d) of Section 12 apply or (B) the
fair market rental value of the Project, if such determination is required under
paragraph (d) of Section 13 of this Lease. If no such appraiser is appointed by
the mutual agreement of the Lessor and the Lessee within thirty (30) days of the
written request of either the Lessor or the Lessee that an appraiser be
appointed, the Lessor and the Lessee shall each appoint an independent appraiser
within thirty (30) days thereafter, and the two appraisers so appointed shall
appoint a third independent appraiser. Each appraiser appointed pursuant to the
foregoing procedure shall, within thirty (30) days after appointment of the last
appraiser, independently determine the amount of wear and tear in excess of that
attributable to normal use or the fair market value of the Project, as the case
may be. If the Lessor or the Lessee shall fail to appoint an independent
appraiser within the above-mentioned thirty (30) day period, the appraiser
appointed by the other party shall determine such amount or value. If a single
appraiser is appointed, such appraiser's determination shall be final. If three
appraisers are appointed, the amounts or values determined by the three
appraisers shall be averaged, the amount or value which differs the most from
such average shall be excluded, the remaining two amounts or values shall be
averaged and such average shall be final. The expenses of all appraisers shall
be paid by the Lessee. Each appraiser appointed pursuant to an "Appraisal
Procedure" shall have experience in appraising generation facilities similar to
the Project.

"Assets" means the Lessee's interest in any and all assets or property of any
kind, real or personal, tangible or intangible, now owned or hereafter acquired
by the Lessee.

"Assignee" means the Collateral Trustee and any successor to the Collateral
Trustee. For purposes of the definition of "Material Adverse Effect", paragraphs
(i)(d), (i)(i), (i)(x), (ii)(h) and (ii)(i) of Section 2, paragraphs (a) and (b)
of Section 5, paragraph (g) of Section 8, paragraph (b) of Section 9, clauses
(iii) and (iv) of paragraph (b) of Section 10, the last sentence of clause (ii)
of paragraph (c) of Section 10, clause (iv) (other than the last reference to
Assignee therein) of paragraph (c) of Section 10, paragraph (g) of Section 10,
Section 11, paragraph (a) of Section 14, the last sentence of paragraph (b) of
Section 20, and clause (iii) of paragraph (a) of Section 27, the term "Assignee"
shall include each of the purchasers and holders from time to time of the
Lessor's Senior Secured Notes and any other notes issued under any Note Purchase
Agreement and each lender or other Person providing credit support to the Lessor
under a Financing Arrangement entered into after the date hereof; for purposes
of paragraph (c) of Section 8, the term "Assignee" shall include each Qualifying
Assignee; and for purposes of paragraph (n) of Section 10 and Section 12, the
term "Assignee" shall mean the Majority Holders (as defined in the Note Purchase
Agreement).

"Assignment" means each assignment agreement referred to in Section 20 hereof,
between the Lessor and a third party, pursuant to which the Lessor assigns
certain of its rights under this Lease to such third party, as the same may be
amended, restated, modified or supplemented from time to time.

"Assumed Indebtedness Amount" has the meaning set forth in paragraph (d) of
Section 12 hereof.

"Basic Rent" means:

(a)   At each Basic Rent Payment Date during the Lease Term, and in respect of
each full semi-annual period ending on June 20 or December 20 in which such
Basic Rent Payment Date occurs, the sum of the Semi-Annual Rent Component plus
an amount (the "Variable Component of Basic Rent") equal to the sum of (X) plus
(Y) plus (Z), where (X), (Y) and (Z) have the following meanings:

(X)   (i)   the Equity Capital before payment of Basic Rent for such semi-annual
period, multiplied by

       (ii)   a fraction having a numerator equal to 180 and a denominator of
360, multiplied by

      (iii)   the decimal equivalent of a percentage equal to the Semi-Annual
Cost of Project Equity.

(Y)   (i)   the Debt Capital before payment of Basic Rent for such semi-annual
period, multiplied by

       (ii)   a fraction having a numerator equal to 180 and a denominator of
360, multiplied by

       (iii)   the decimal equivalent of a percentage equal to the Semi-Annual
Cost of Project Debt.

(Z)   (i)   the Adjusted Acquisition Cost before payment of Basic Rent for such
semi-annual period, multiplied by

       (ii)   a fraction having a numerator equal to the number of days in such
semiannual period and a denominator of 365, or in a leap year, 366, multiplied
by

       (iii)   0.13%.

(b)   For any partial semi-annual period during the Lease Term, an amount equal
to the sum of (X) plus (Y) plus (Z), where (X), (Y) and (Z) have the following
meanings:

(X)   (i)   the Equity Capital, multiplied by

       (ii)   a fraction having a numerator equal to the number of days the
Project is under lease during such partial semi-annual period (provided that,
each full calendar month during such partial semi-annual period shall be deemed
to be a 30-day month) and a denominator of 360, multiplied by

       (iii)   the decimal equivalent of a percentage equal to the Semi-Annual
Cost of Project Equity; provided that, if the Effective Date falls on or after
the Lease Rate Date during such partial semi-annual period such decimal shall be
the decimal determined as of the next succeeding Lease Rate Date.

(Y)   (i)   the Debt Capital, multiplied by

       (ii)   a fraction having a numerator equal to the number of days the
Project is under lease during such partial semi-annual period (provided that,
each full calendar month during such partial semi-annual period shall be deemed
to be a 30-day month) and a denominator of 360, multiplied by

       (iii)   the decimal equivalent of a percentage equal to the Semi-Annual
Cost of Project Debt; provided that, if the Effective Date falls on or after the
Lease Rate Date during such partial semi-annual period, the Semi-Annual Cost of
Project Debt shall be determined as of the next succeeding Lease Rate Date.

(Z)   (i)   the Adjusted Acquisition Cost, multiplied by

       (ii)   a fraction having a numerator equal to the number of days the
Project is under lease during such partial semi-annual period and a denominator
of 365, or in a leap year, 366, multiplied by

       (iii)   0.13%.

(c)   For each semi-annual period during the Renewal Term of the Project, if
any, an amount equal to the fair market rental value thereof, determined as
provided in paragraph (d) of Section 13 hereof.

"Basic Rent Payment Date" means June 20th and December 20th during the Lease
Term or Renewal Term, or, if such day is not a Business Day, the next succeeding
Business Day.

"Budget" has the meaning set forth in the Agreement for Lease.

"Business Day" means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or the City of Philadelphia are
authorized by law to close.

"Capital Expenditures" means, for any period, the sum of the aggregate amount of
all expenditures of the Lessee (other than expenditures made with the proceeds
of casualty insurance) for fixed or capital assets made during such period
which, in accordance with GAAP, would be classified as capital expenditures.

"Capital Lease" means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee's balance sheet.

"Capital Lease Obligations" means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

"Cash Proceeds" has the meaning set forth in paragraph (a) of Section 12 hereof.

"CERCLA" has the meaning set forth in paragraph (i)(m)(viii) of Section 2
hereof.

"CERCLIS" has the meaning set forth in paragraph (i)(m)(viii) of Section 2
hereof.

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral Indenture" means the Indenture of Trust, Security Agreement and
Collateral Assignment of Contracts, dated as of the date hereof, entered into by
the Lessor and the Collateral Trustee, pursuant to which the Lessor has granted
a security interest in certain collateral to the Collateral Trustee, as the same
may be amended, restated, modified or supplemented from time to time in
accordance with the terms thereof.

"Collateral Trustee" means State Street Bank and Trust Company of Connecticut,
National Association, in its capacity as collateral trustee under the Collateral
Indenture, and its successors.

"Completion Advance" has the meaning set forth in the Agreement for Lease.

"Completion Amount" has the meaning set forth in paragraph (b) of Section 3
hereof.

"Computation Period" has the meaning set forth in the definition of Semi-Annual
Cost of Project Debt in this Section 1.

"Consent" means each consent of the Lessee to an Assignment, pursuant to which
the Lessee consents to the terms of such Assignment insofar as they relate to
this Lease, as the same may be amended, restated, modified or supplemented from
time to time.

"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period plus (in each case to the extent deducted in computing such Consolidated
Net Income) (i) Consolidated Interest Expense, (ii) provisions for income taxes
and (iii) provisions for depreciation and amortization (including amortization
of goodwill).

"Consolidated Interest Expense" means, for any period, the gross interest
expense (including, without limitation, that attributable to Capital Lease
Obligations or a Synthetic Lease) of the Guarantor and its Consolidated
Subsidiaries determined on a consolidated basis for such period. For purposes of
the foregoing, gross interest expense shall be determined after giving effect to
any net payments made or received by the Guarantor with respect to Interest Rate
Protection Agreements, but without giving effect to the write-off of expenses
associated with the termination of Interest Rate Protection Agreements.

"Consolidated Net Income" means, for any period, the net income (or net loss) of
the Guarantor and its Consolidated Subsidiaries, determined on a consolidated
basis for such period and in accordance with GAAP, excluding the effects of
gains or losses on sales of assets (excluding sales of inventory in the ordinary
course of business) and other non-cash extraordinary gains or losses as
determined in accordance with GAAP.

"Consolidated Subsidiary" means, with respect to any Person at any date, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

"Construction Documents" has the meaning set forth in Section 1 of the Agreement
for Lease.

"Contaminant" means any pollutant or substance that is or may be harmful to
human health, natural resources or the environment and any hazardous substance,
radioactive substance, hazardous material, toxic substance, hazardous waste,
medical waste, radioactive waste, special waste, industrial waste, petroleum or
petroleum-derived substance or waste, asbestos, PCBs or any hazardous or toxic
constituent thereof defined as such or, regulated under Environmental
Requirements as harmful to human health, natural resources or the environment.

"Corporation" means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.

"Damages" has the meaning set forth in the definition of Environmental Damages
in this Section 1.

"Debt Capital" means, at the time of determination, an amount equal to Adjusted
Acquisition Cost minus Equity Capital.

"Easements" means the "Easements" as defined in the Ground Lease.

"Effective Date" means the date provided in paragraph (a) of Section 3 of this
Lease.

"Engineering Services Agreement" means the Engineering Services Agreement, dated
as of September 21, 2001, between the Lessor and the General Contractor, as
amended by an Amended and Restated Engineering Services Agreement, dated as of
November 19, 2001, between the Lessor and the General Contractor.

"Environmental Approvals" means all Governmental Actions, Permits, consents,
licenses, and other approvals or authorizations required under applicable
Environmental Requirements.

"Environmental Consultant" has the meaning set forth in the Agreement for Lease.

"Environmental Damages" means any and all claims, judgments, damages (including,
without limitation, punitive damages), losses, penalties, fines, interest, fees,
liabilities (including, without limitation, strict liability), taxes,
obligations, encumbrances, liens, costs and expenses (including, without
limitation, costs and expenses of investigation and defense of any claim,
whether or not such claim is ultimately defeated, and of any good faith
settlement or judgment), of whatever kind or nature, contingent or otherwise,
matured or unmatured, foreseeable or unforeseeable, direct or indirect,
including, without limitation, reasonable attorneys' fees and disbursements and
consultants' fees (collectively "Damages"), any of which are asserted, imposed
or incurred at any time pursuant to Environmental Requirements, including,
without limitation:

      (i)   Damages arising from the existence of any Contaminants at, on,
under, or emanating from or migrating to the Project (including any damages
resulting from the transportation or arrangement for disposal of any
Contaminants to any other location), or compliance or noncompliance with, or
violation of, Environmental Requirements;

      (ii)   Damages for personal injury or threatened personal injury
(including sickness, disease or death), or injury or threatened injury to
property or natural resources, foreseeable or unforeseeable, including, without
limitation, the cost of demolition and rebuilding of any improvements on real
property;

      (iii)   Reasonable fees incurred for the services of attorneys,
consultants, contractors, doctors, experts, laboratories and all other
reasonable costs incurred in connection with any damages as described in
subparagraphs (i) and (ii) of this definition, and the investigation or
remediation of Contaminants or the suspected presence of Contaminants or the
violation or threatened violation of Environmental Requirements, including, but
not limited to, the preparation of any feasibility studies or reports or the
performance of any investigation, cleanup, treatment, remediation, removal,
response, abatement, containment, closure, storage, disposal, transport,
restoration or monitoring work required by any federal, state or local
governmental agency or political subdivision, or otherwise expended in
connection with such conditions, and including, without limitation, any
reasonable attorneys' fees, costs and expenses incurred in enforcing this Lease
or the Agreement for Lease or collecting any sums due hereunder or thereunder;

      (iv)    Damages associated with Environmental Matters; and

      (v)    Liability to any third person or Governmental Authority to
indemnify such person or Governmental Authority for costs expended in connection
with the items referenced in subparagraphs (i), (ii), (iii) and (iv) of this
definition.

"Environmental Event" has the meaning set forth in paragraph (ii)(l) of
Section 2 hereof.

"Environmental Lien" means a Lien in favor of any Governmental Authority for any
(a) liability under any Environmental Requirement, or (b) damages arising from,
or costs incurred by, such Governmental Authority in response to a Release or
threatened Release of a Contaminant into the environment.

"Environmental Matters" means any matter, fact or situation relating to or
arising from (a) any violation or alleged violation of, or failure to meet, an
Environmental Requirement relating to the Project, (b) any Release or threatened
Release of any Contaminant on, under, emanating to or from the Project or the
presence of any Contaminant which has come to be located on, from or under the
Project from another location, (c) the generation, treatment, transport or
disposal of any Contaminant at, to or from the Project, (d) any injury to human
health or safety or the environment by reason of the matters described in
clauses (a), (b) and (c) above, or (e) any revocation, expiration, termination
or failure to obtain or maintain any Environmental Approval applicable to or
required for the Project.

"Environmental Report" means the Phase I Environmental Site Assessment and
Compliance Report dated December 18, 2001 relating to the Premises, prepared by
the Environmental Consultant (as defined in the Agreement for Lease) and
delivered to the Lessor and Assignee pursuant to Section 4 of the Agreement for
Lease.

"Environmental Requirements" means all applicable federal, state and local laws
(including duties under the common law), statutes, codes, ordinances, rules,
regulations, directives, binding policies, permits, authorizations or orders
relating to or addressing the environment, natural resources or human health,
including, but not limited to, any law, statute, code, ordinance, rule,
regulation, directive, binding policy, permit, authorization or order relating
to (a) the use, handling, disposal, Release or threatened Release of any
Contaminant or (b) worker health.

"EPC Contract" means the Engineering, Procurement and Construction Contract,
dated as of December 20, 2001, between the Lessor and the General Contractor, as
the same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof.

"EPC Guaranty" means the Guaranty, dated as of December 20, 2001, by Foster
Wheeler LLC to the Lessor, guaranteeing the obligations of the General
Contractor under the EPC Contract, as the same may be amended, restated,
modified or supplemented from time to time in accordance with the terms hereof.

"Equity Capital" means, at the time of determination, the aggregate amount of
cash contributions to the Lessor's capitalization made by the Lessor's general
partner and limited partners constituting a part of Adjusted Acquisition Cost,
less the aggregate amount of any returns of capital made to such partners at
such time.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"Event of Default" has the meaning set forth in Section 18 hereof.

"Event of Loss" means any of the following events: (a) loss of all or a
substantial portion of the Project or the use thereof due to destruction, damage
beyond economical repair or rendition of the Project permanently unfit for the
use contemplated by the Project Contracts on a commercially feasible basis for
any reason whatsoever; and (b) any event which results in an insurance
settlement with respect to the Project on the basis of a total loss or
constructive total loss. A loss of a "substantial portion" of the Project or the
Premises shall be deemed to occur if after such event, the remainder is not
sufficient to permit operation of the Project on a commercially feasible basis
in accordance with the Project Contracts and this Lease.

"EWG" means an Exempt Wholesale Generator, as defined in Section 32(a)(1) of the
1935 Act.

"Financing Arrangement" means each credit agreement, note purchase agreement,
subordinated loan agreement, security agreement, indenture, mortgage, deed of
trust and each other agreement or arrangement between the Lessor and a lender or
lenders to the Lessor or other Person or Persons providing credit support to the
Lessor or to debt issued by or on behalf of the Lessor related to the financing
or refinancing of the Project, as any of the same may be amended, restated,
modified or supplemented from time to time.

"GAAP" means United States generally accepted accounting principles applied on a
consistent basis.

"Gas Transportation Agreement" means the Gas Transportation Agreement to be
entered into by and between PPL Interstate Energy Company and the Lessor.

"General Contractor" means Foster Wheeler USA Corporation, a Delaware
corporation.

"General Partner" means LMB Capital, Inc., a Delaware corporation.

"Governmental Action" has the meaning set forth in paragraph (i)(d) of Section 2
hereof.

"Governmental Authority" means any agency, department, court or other
administrative, legislative or regulatory authority of any federal, state or
local governmental body.

"Ground Lease" means the Ground Lease, dated as of the date hereof, between the
Lessee, as ground lessor, and the Lessor, as ground lessee, relating to the
Premises, which Ground Lease includes a legal description of the Premises and a
description of the Easements, as the same may be amended, restated, modified or
supplemented from time to time.

"Guarantor" means PPL Energy Supply, LLC, a Delaware limited liability company,
and its successors and permitted assigns.

"Guaranty" means the Guaranty, dated as of the date hereof, by and between the
Guarantor and the Lessor, as the same may be amended, restated, modified, or
supplemented from time to time.

"Indebtedness" means for any Person (i) all indebtedness or other obligations of
such Person for borrowed money and all indebtedness of such Person with respect
to any other items (other than income taxes payable, deferred taxes, deferred
credits and accounts payable which are not more than thirty (30) days past due,
or if more than thirty (30) days past due, are being contested pursuant to a
Permitted Contest) which would, in accordance with GAAP, be classified as a
liability on the balance sheet of such Person, (ii) all obligations of such
Person to pay the deferred purchase price of property or services, including any
such obligations created under or arising out of any conditional sale or other
title retention agreement, (iii) all obligations of such Person (contingent or
otherwise) under reimbursement or similar agreements with respect to the
issuance of letters of credit, (iv) all indebtedness or other obligations of
such Person under or in respect of any swap, cap, collar or other financial
hedging arrangement, (v) all indebtedness or other obligations of any other
Person of the type specified in clause (i), (ii), (iii) or (iv) above, the
payment or collection of which such Person has guaranteed (except by reason of
endorsement for collection in the ordinary course of business) or in respect of
which such Person is liable, contingently or otherwise, including, without
limitation, liable by way of agreement to purchase products or securities, to
provide funds for payment, to maintain working capital or other balance sheet
conditions or otherwise to assure a creditor against loss, and (vi) all
indebtedness or other obligations of any other Person of the type specified in
clause (i), (ii), (iii), (iv) or (v) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien, upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or becomes liable for the payment of such indebtedness or
obligations.

"Indemnified Person" has the meaning set forth in paragraph (a) of Section 11
hereof.

"Insurance Broker" means Marsh USA Inc., or such other nationally recognized
insurance broker selected by the Lessee and reasonably satisfactory in all
respects to the Lessor and Assignee.

"Insurance Requirements" means all insurance required to be obtained with
respect to the Project pursuant to subsection 9.3 of the Agreement for Lease, if
applicable, and Section 10 hereof and all terms of any insurance policy
maintained by or on behalf of the Lessee or pursuant to a Construction Document
or a Project Contract covering or applicable to the Project, all requirements of
the issuer of any such policy, and all statutory requirements, orders, rules,
regulations and other requirements of any governmental body related to insurance
applicable to the Project.

"Intellectual Property Rights" means, collectively, all patents, patent
applications, trademarks (whether registered or not), trademark applications,
trade names, proprietary computer software or copyrights (or any licenses,
permits or agreements with respect to any of the foregoing) necessary to
construct, operate, lease or use the Project or any part thereof as contemplated
hereby.

"Interconnection Agreement" means the Interconnection Service Agreement, dated
as of August 8, 2001, between PJM Interconnection, L.L.C. and the Lessor.

"Interconnection Facilities" means the interconnections at or available to the
Project for transmission of electricity and the supply of water, natural gas,
and other necessary utilities and services, including, without limitation, the
230 kV switchyard facilities, which are necessary to connect and deliver the
Project's output to the transmission system owned by PPL Electric Utilities
Corporation.

"Interest Rate Protection Agreements" means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.

"Land Improvement Contracts" means, individually or collectively as the context
may require, (a) the Township Development Agreement; (b) the Interconnection
Agreement; (c) the Reimbursement and Ownership Agreement; (d) the Gas
Transportation Agreement; or (e) any other agreement with (i) an electric
utility or independent system operator or other third party for the
interconnection of the Project to the electric transmission system of such
electric utility of independent system operator or for transmission system
upgrades of improvements necessary to provide transmission service for the
electrical output of the Project; (ii) a natural gas supplier or transporter for
interconnection of the Project to the supply of transportation systems of such
natural gas supplier or transporter of or other third party for upgrades or
improvements to a natural gas supplier or transporter's systems necessary to
provide natural gas service to the Project; or (iii) water and sewer system
operators for the interconnection of the project to water and/or sewer system
upgrades or improvements necessary to provide water and sewer service to the
Project.

"Lease Rate Date" has the meaning set forth in paragraph (b) of Section 7
hereof.

"Lease Term" has the meaning set forth in Section 6 hereof.

"Legal Requirements" means all laws, judgments, decrees, ordinances and
regulations of a Governmental Authority and any other rules, orders and
determinations of a Governmental Authority and all requirements having the force
of law, now or hereinafter enacted, made or issued by a Governmental Authority,
whether or not presently contemplated, and applicable to the Project or the
construction, ownership, operation or use thereof, including, without
limitation, all requirements of labor laws and Environmental Requirements,
compliance with which is required at any time by a Governmental Authority from
the date hereof through the Lease Term and any Renewal Term, whether or not such
compliance shall require structural, unforeseen or extraordinary changes to the
Project or the operation, occupancy or use thereof.

"Lessee" has the meaning set forth in the first paragraph of this Lease.

"Lessee Note" means the promissory note, dated December 21, 2001, from the
Lessee, as borrower, in favor of the Lessor, as lender, evidencing the advances
made by the Lessor to the Lessee thereunder, and any promissory note or notes of
the Lessee issued in substitution thereof.

"Lessor" means LMB Funding, Limited Partnership or any successor or successors
to all of its rights and obligations as the Lessor hereunder and, for purposes
of Section 11 hereof, shall include any partnership (general or limited),
corporation, limited liability company, trust, individual or other entity which
computes its liability for income or other taxes on a consolidated basis with
LMB Funding, Limited Partnership or the income of which for purposes of such
taxes is, or may be, determined or affected directly or indirectly by the income
of the Lessor or its successor or successors.

"Lessor Lien" means any Lien or disposition of title (a) arising as a result of
any willful act or knowing omission of the Lessor, or (b) which is otherwise
claimed by or through the Lessor and which is not related to the Project leased
hereunder or the business of the Lessee, and which, in either case, is not
permitted or contemplated by this Lease, the Agreement for Lease, any Financing
Arrangement, the Project Contracts or the transactions contemplated thereby.

"Lien" means any security interest, mortgage, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other, including without limitation mechanic's
or materialmen's liens), or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction in respect of
any of the foregoing).

"Majority Holders" has the meaning set forth in the Note Purchase Agreement.

"Make-Whole Premium" means an amount equal to the amount of Make-Whole Premium
(as defined in the Note Purchase Agreement) payable by the Lessor at any time
pursuant to the terms of the Note Purchase Agreement.

"Material Adverse Effect" where such definition is used means a material adverse
effect on (i) the construction, operation, maintenance, leasing, ownership, use,
all in accordance with the terms and conditions of the Project Contracts and the
Construction Documents, in each case in effect on the date hereof, and this
Lease or the value or regulatory status of the Project, (ii) the ability of the
Lessee to observe and perform its obligations under the Operative Documents or
the Project Contracts, in each case in effect on the date hereof, in a timely
manner or the ability of the Guarantor to perform its obligations under the
Guaranty in a timely manner, or (iii) the rights or interests of the Lessor or
Assignee under the Operative Documents, the Guaranty or the Project Contracts.

"Memorandum of Understanding" means the Memorandum of Understanding, dated
December 3, 1999, between PPL Corporation (successor in interest to PP&L
Resources, Inc.) and the Lessee, as assigned to PPL Martins Creek, LLC pursuant
to an Assignment and Assumption Agreement dated as of the date hereof.

"Merrill" means Merrill Lynch Money Markets Inc., a Delaware corporation.

"Merrill Leasing" means ML Leasing Equipment Corp., a Delaware corporation.

"Merrill Lynch" means Merrill Lynch & Co., Inc., a Delaware corporation.

"Modified Call Premium" means an amount equal to the amount of Modified Call
Premium (as defined in the Note Purchase Agreement) payable by the Lessor at any
time pursuant to the terms of the Note Purchase Agreement.

"1935 Act" means the Public Utility Holding Company Act of 1935, as amended, and
the rules and regulations issued, published or promulgated from time to time
thereunder.

"Note Purchase Agreement" means, collectively, the several Note Purchase
Agreements, each dated as of the date hereof, between the Lessor and the
purchasers of the Lessor's Senior Secured Notes due 2013, in respect of an
aggregate principal amount of $436,918,000 of such notes, and any subsequent
Note Purchase Agreements between the Lessor and the purchasers of any additional
notes of the Lessor (whether senior or subordinate or secured or unsecured) in
respect of an aggregate principal amount not to exceed $45,504,396 for financing
any cost overruns as contemplated by subsection 2.2 of the Agreement for Lease,
in each case as the same may be amended, restated, modified or supplemented from
time to time.

"NPL" has the meaning set forth in paragraph (i)(m)(viii) of Section 2 hereof.

"Operating Account" has the meaning set forth in the Collateral Indenture.

"Operation and Maintenance Agreement" means the Operation and Maintenance
Agreement for the Lower Mount Bethel Energy Project Sewage Treatment Facility,
dated July 13, 2001, between Lower Mount Bethel Township and PPL Generation,
LLC.

"Operative Documents" means this Lease, the Agreement for Lease, the Lessee Note
and the Pledge Agreement.

"Operator" means the Lessee, or such other entity designated as successor
operator of the Project by the Lessee that is, or is a member of a consolidated
group that is, an experienced and reputable operator of electric generating
assets in the United States.

"PCBs" has the meaning set forth in paragraph (i)(m)(xii) of Section 2 hereof.

"Permits" has the meaning set forth in the Agreement for Lease.

"Permitted Contest" has the meaning set forth in paragraph (a) of Section 27
hereof.

"Permitted Liens" means the following Liens and other matters affecting the
Project: (a) Liens securing the payment of taxes, assessments and other
governmental charges or levies which are either not delinquent or, if
delinquent, are being contested by the Lessee in good faith as a Permitted
Contest, in accordance with the provisions of Section 16 of the Agreement for
Lease or Section 27 hereof, as applicable; (b) zoning and planning restrictions,
subdivision and platting restrictions, easements, rights-of-way, licenses,
reservations, covenants, conditions, waivers, restrictions on the use of the
Project, minor encroachments or minor irregularities of title, none of which
individually or in the aggregate could reasonably be expected to materially
impair the intended use or value of the Project; (c) reservations of mineral
interests, none of which individually or in the aggregate could reasonably be
expected to materially impair the intended use or value of the Project; (d) the
Liens created pursuant to any Financing Arrangement or the Lessee Note; (e)
leases, easements and licenses in effect with respect to the Project which are
permitted by this Lease or which are delivered to and accepted by the Lessor and
Assignee on or before the Effective Date; (f) other exceptions to the title of
the Project as set forth in the title insurance policy delivered to the Lessor
and Assignee under Section 4 of the Agreement for Lease (as amended from time to
time through one or more of the date-down endorsements previously approved by
the Lessor and Assignee as expressly provided in Section 5, 6 or 7 of the
Agreement for Lease), other than Liens securing the payment of taxes,
assessments and other governmental charges or levies; (g) any Lessor Lien; (h)
that certain subordinated Mortgage, Security Agreement and Fixture Filing
Statement dated as of December 21, 2001 from the Lessor to the Lessee; and (i)
such other or additional matters as may be approved in writing by the Lessor and
each Assignee.

"Person" means any individual, corporation, partnership, limited liability
company, private limited company, joint venture, association, joint-stock
company, trust, unincorporated organization of government or any agency or
political subdivision thereof.

"Pledge Agreement" means the Pledge Agreement, dated as of the date hereof, by
and between the Lessee, as pledgor, and the Lessor, as pledgee, as the same may
be amended, restated, modified or supplemented from time to time.

"Potential Default" means any event which, but for the lapse of time or giving
of notice, or both, would constitute an Event of Default.

"Power Transformers Contract" means the Power Transformers Contract, dated as of
December 21, 2001, between Siemens Power Transmission & Distribution, Inc. and
the Lessor, as the same may be amended, restated, modified or supplemented from
time to time in accordance with the terms hereof.

"PPL Retirement Plan" means the defined benefit pension plan sponsored by PPL
Services Corporation, most recently amended and restated effective July 1, 1999,
bearing IRS Plan Identification Number (PIN) "001".

"Premises" means the leasehold estate demised to the Lessor pursuant to the
Ground Lease.

"Project" means the Premises and the improvements and equipment (including all
related appliances, appurtenances, accessions, controls, Interconnection
Facilities, transmission lines, if any, wiring, furnishings, materials and
parts, and other related facilities and equipment, along with any replacements
thereof) constructed thereon pursuant to the EPC Contract (or any other
Construction Documents entered into by the Lessee) and the Agreement for Lease,
which constitute an approximately 600 megawatt net combined-cycle, gas-fired
electric generation facility known as the LMB Energy Power Project, consisting
of two gas turbine generators, heat recovery steam generators and related
equipment.

"Project Contracts" means the Siemens Turbine Contract, the Ground Lease, the
EPC Contract, the EPC Guaranty, the Engineering Services Agreement, the Power
Transformers Contract, the Township Development Agreement, the Operation and
Maintenance Agreement, the Interconnection Agreement, the Memorandum of
Understanding, the Replacement MOU Agreement (from and after the date such
agreement becomes effective), the Reimbursement and Ownership Agreement, the Gas
Transportation Agreement and any other agreement or agreements entered into by
the Lessee necessary for the construction and operation of the Project (from and
after the date each such agreement becomes effective). A list of the Project
Contracts is attached as Exhibit B hereto.

"Qualifying Assignee" means (i) each Noteholder or other Person originally
providing credit support to the Lessor pursuant to a Financing Arrangement
(together with the Affiliates of such Noteholder or other Person and any
collateral trustee or agent for any thereof), or (ii) any transferee of such
Noteholder or other Person which, in either case of (i) or (ii), holds at least
$25 million aggregate principal amount of indebtedness under such Financing
Arrangement.

"Release" means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migrating into the indoor
or outdoor environment of any Contaminant through or in the air, soil, surface
water, groundwater, or any structure.

"Reimbursement and Ownership Agreement" means the Reimbursement, Construction
and Ownership Agreement to be entered into by and between the Lessor and PPL
Interstate Energy Company.

"Released Improvements" has the meaning set forth in paragraph (a) of Section 32
hereof.

"Released Land" has the meaning set forth in paragraph (a) of Section 32 hereof.

"Remedial Action" means actions required or otherwise undertaken by a
Governmental Authority, or which are appropriate as a matter of prudent business
practice and commercial reasonableness, to (i) clean up, remove, treat or in any
other way address Contaminants in the indoor or outdoor environment; (ii)
prevent the Release or threat of Release or minimize the further Release of
Contaminants; (iii) investigate and determine if a remedial response is needed;
or (iv) design such a response and post-remedial investigation, monitoring,
operation, maintenance and care.

"Removable Improvements" has the meaning set forth in paragraph (d) of Section 9
hereof.

"Renewal Notice" has the meaning set forth in paragraph (d) of Section 13
hereof.

"Renewal Term" has the meaning set forth in paragraph (d) of Section 13 hereof.

"Replacement MOU Agreement" means the agreement to be entered into by the Lessee
and PPL Martins Creek, LLC, relating to the provision of certain services and
facilities for the Project and replacing the Memorandum of Understanding.

"Responsible Officer" shall mean the President, Vice President or Secretary of
the Lessee and any other officers or similar officials of the Lessee responsible
for administering the obligations of the Lessee hereunder as designated in
writing by the Lessee to the Lessor.

"Semi-Annual Cost of Project Debt" means the weighted average percentage cost
per annum (including as part of such cost any fees payable under or pursuant to
any Financing Arrangements, but net of any investment earnings of the Lessor
applied to the payment of costs) of borrowings outstanding under any Financing
Arrangements (whether or not interest is accruing at a default rate) at any time
during the period from and including the first day of the first month in the
semi-annual period for which Basic Rent is being computed to and including the
last day of the last month of the semi-annual period for which Basic Rent is
being computed (the "Computation Period") to finance or refinance the
acquisition and ownership of the Project.

"Semi-Annual Cost of Project Equity" means the weighted average percentage cost
per annum (including as part of such cost distributions and any fees payable
under or pursuant to the limited partnership agreement of the Lessor, but net of
any investment earnings applied to the payment of costs) of equity contributions
to the Lessor made pursuant to the limited partnership agreement at any time
during the Computation Period to finance or refinance the acquisition and
ownership of the Project.

"Semi-Annual Rent Component" means, with respect to each semi-annual period
during the Lease Term, the amount (if any) set forth on Exhibit D hereto, as
such Exhibit D may be amended from time to time pursuant to the terms of this
Lease.

"Siemens Turbine Contract" means the Combined Cycle Power Island Equipment
Supply Contract, dated as of August 11, 2000, between Siemens Westinghouse Power
Corporation and the Lessor, as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

"Subsidiary" means any Corporation a majority of the outstanding Voting Stock of
which is owned, directly or indirectly, by the Guarantor or one or more other
Subsidiaries of the Guarantor.

"Substantial Completion" has the meaning set forth in the Agreement for Lease.

"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

"Taking" has the meaning set forth in paragraph (a) of Section 16 hereof.

"Tax Advance" has the meaning set forth in paragraph (g)(iii) of Section 11
hereof.

"Tax Claim" has the meaning set forth in paragraph (g)(i) of Section 11 hereof.

"Taxes" has the meaning set forth in paragraph (b) of Section 11 hereof.

"Termination Covenants" means the following covenants made by the Lessee to the
Lessor as a condition to the sale of the Project pursuant to Section 12 hereof:
on the date of such sale (a) no Event of Loss, Taking, Event of Default,
Potential Default or Termination Event shall have occurred and be continuing;
(b) the Project shall not be undergoing any repairs, additions or alterations
that could reasonably be expected to diminish the fair market value, utility or
remaining economic useful life which the Project would have had at such time had
such repair, addition or alteration not been undergoing (assuming the Project is
in the condition required hereby); (c) the Project shall be in compliance with
all Legal Requirements; (d) the Lessee shall, at its expense, deliver to the
Lessor a Phase I environmental audit satisfactory in scope and content to the
Lessor and Assignee (in each case in their reasonable discretion), to the effect
that (i) no Environmental Matters exist with respect to the Project or the
Premises as a result of the construction, operation and maintenance of the
Project and (ii) the Project may be operated to its design capacity as of the
Effective Date, subject to wear and tear attributable to ordinary use of the
Project, in accordance with the Project Contracts and in compliance with
Environmental Requirements; (e) the Lessee shall, at its expense, deliver to the
Lessor and Assignee a report of a nationally recognized engineering firm
reasonably satisfactory to the Lessor and Assignee, to the effect that the
Project (i) has been maintained in accordance with the terms and conditions of
Section 9 of this Lease and (ii) is capable of being operated and maintained in
accordance with (1) the design specifications required by the EPC Contract as of
the Effective Date, subject to wear and tear attributable to ordinary use of the
Project, (2) the performance standards required under the EPC Contract as of the
Effective Date (as modified or deemed modified to reflect any reduction in
performance as a result of the payment of liquidated damages, according to the
procedures set forth in the EPC Contract), subject to wear and tear attributable
to ordinary use of the Project, (3) all Legal Requirements and (4) prudent
industry practices; and (f) all Governmental Actions required for the operation
of the Project shall have been obtained and shall be in full force and effect.

"Termination Event" means either (i) the failure at any time of PPL Corporation
or its successors to own, directly or indirectly, 50.01% or more of the
outstanding Voting Stock in the Guarantor, or (ii) the Guarantor's ratio of
Consolidated EBITDA to Consolidated Interest Expense shall be less than 2.0 to
1.0 for the four most recently ended consecutive fiscal quarters (except for the
fiscal quarter ended September 30, 2001, at the end of which such ratio shall be
measured for the most recently ended consecutive three fiscal quarters) of the
Guarantor (taken as a single accounting period).

"Termination Event Trigger" has the meaning set forth in paragraph (a) of
Section 14 hereof.

"Termination Notice" has the meaning set forth in paragraph (a) of Section 12
hereof.

"Third-Party Project Event" means any Event of Default pursuant to paragraph (c)
or (d) of Section 18(A) hereof that is not caused directly or indirectly by the
Lessee, does not result directly or indirectly from the Lessee's actions or
failures to act and is outside of the Lessee's control; provided, however, that
no such Event of Default described above shall qualify as a "Third-Party Project
Event" unless (i) the Lessee has used its best efforts to remedy such Event of
Default during any grace or cure period applicable thereto in Section 18(A)
hereof, and (ii) the Lessor and Assignee shall not have waived such Event of
Default or extended the applicable grace or cure periods.

"Township Development Agreement" means the Land Development Improvements
Agreement to be entered into by and between Lower Mount Bethel Township and the
Lessor.

"Unrecovered Liabilities and Judgments" means all liabilities of an Indemnified
Person, including, without limitation, taxes, losses, obligations, claims,
damages (including, without limitation, Environmental Damages), penalties,
premiums, make-whole payments, causes of action, suits, costs and expenses
(including, without limitation, reasonable attorneys', experts', consultants'
and accountants' fees and expenses) or judgments of any nature against an
Indemnified Person relating to or in any way arising during the term of the
Agreement for Lease and relating to or in any way arising out of (i) the
Agreement for Lease and the Agency Agreement, (ii) all contracts and agreements
entered into in accordance with the Agreement for Lease and the Agency Agreement
(as defined in the Agreement for Lease), (iii) the Lessor's acquisition,
ownership and financing of the Project, (iv) the Lessor's acquisition of a
leasehold interest in the Premises pursuant to the Ground Lease, (v) the
construction of the Project, (vi) a casualty, condemnation or force majeure
event, (vii) the operation or use of the Premises or the Project by the Lessee
or any agent, sublessee or subcontractor of the Lessee or (viii) the
Construction Documents or the Project Contracts, and in each case arising or
resulting directly or indirectly from events occurring prior to any termination
of the Agreement for Lease, in each case to the extent that such Indemnified
Person has not received full indemnification for such liabilities or judgments
by the Lessee (unless such liabilities or judgments have arisen from the gross
negligence or willful misconduct of such Indemnified Person or such Person's
respective officers, directors, trustees, incorporators, shareholders, partners,
employees, agents or servants acting on its behalf).

"Voting Stock" means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.

SECTION 2.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

      (i)   The Lessee represents and warrants to the Lessor as of the Effective
Date and on the date of each Completion Advance that:

(a)   Corporate Matters. The Lessee (i) has been duly formed and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, (ii) has full power, authority and legal right to own and
operate its properties and to conduct its business as presently conducted and to
execute, deliver and perform its obligations under this Lease, the Agreement for
Lease, each of the Project Contracts, the Pledge Agreement, the Lessee Note and
any Consent, and (iii) is duly qualified to do business as a foreign limited
liability company in good standing in the Commonwealth of Pennsylvania and in
each other jurisdiction in which its ownership or leasing of properties or the
conduct of its business requires such qualification except where the failure to
so qualify would not impair the ability of the Lessee to observe and perform its
obligations under the Operative Documents, any Project Contract or any Consent
in a timely manner.

(b)   Binding Agreement. This Lease has been duly authorized, executed and
delivered by the Lessee and, assuming the due authorization, execution and
delivery of this Lease by the Lessor, this Lease is a legal, valid and binding
obligation of the Lessee, enforceable against the Lessee according to its terms.



(c)   Compliance with Other Instruments. The execution, delivery and performance
by the Lessee of this Lease, the Project Contracts, the Pledge Agreement, the
Lessee Note and any Consent will not result in any violation of any provision of
the certificate of formation or the operating agreement of the Lessee, do not
require member approval or the approval or consent of any trustee or holders of
indebtedness of the Lessee except such as have been obtained prior to the date
hereof and will not conflict with or result in a breach of any terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than a Permitted Lien) upon any property or assets
of the Lessee under, any indenture, mortgage or other agreement or instrument to
which the Lessee is a party or by which it or any of its property is bound, or
any existing applicable law, rule, regulation, license, judgment, order or
decree of any government, governmental body or court having jurisdiction over
the Lessee or any of its activities or properties.



(d)   Governmental Consents. There are no consents, licenses, orders,
authorizations, approvals, Environmental Approvals, Permits (as defined in the
Agreement for Lease), waivers, extensions or variances of, or notices to or
registrations or filings with any governmental or public body or authority (each
a "Governmental Action"), (i) which are or will be required in connection with
the valid execution, delivery and performance of this Lease or the Project
Contracts, (ii) which are or will be required in connection with any
participation by the Lessor or Assignee in the transactions contemplated by the
Project Contracts or this Lease, (iii) which are or will be required in
connection with the acquisition or ownership by the Lessor of the Project and
all equipment for use with respect thereto, (iv) which are or will be required
for the lease of the Project or the operation of the Project in accordance with
and as contemplated by the Project Contracts and this Lease or (v) which are or
will be required to be obtained by the Lessor, the Lessee, Merrill, Merrill
Leasing, any Assignee or any Affiliate of the foregoing, during the term of this
Lease, the Agreement for Lease or the Project Contracts, with respect to the
Project or the Project Contracts, except such Governmental Actions (A) each of
which (1) has been duly obtained, given or accomplished and is in full force and
effect, with a true copy thereof delivered to the Lessor, or (2) is to be
obtained but is not now required (but which is expected to be obtained in the
ordinary course of business on or before the time required), including, without
limitation, orders granting the Lessee and the Lessor the status of an EWG, (B)
as may be required by applicable law not now in effect, (C) as may be required
as a result of the business, properties or activities of Lessor, Merrill,
Merrill Lynch, Merrill Leasing, any Assignee or any Affiliate of the foregoing
and which are not solely dependent on the nature of the Project or the business
of Lessee, or (D) as may be required by Lessor, Assignee or any Affiliate of
either, if energy generated at the Project is sold by any such Person upon the
termination of this Lease or after an Event of Default hereunder or in
connection with the exercise of any remedy under which the Lessor or Assignee or
any of their respective Affiliates would operate, possess or control the
Project.

(e)   Intentionally Deleted.

(f)   Litigation. Except as set forth on Schedule 2(f) hereto, there is no
action, suit, claim, counterclaim, proceeding or investigation, at law or in
equity, by or before any court, governmental body, agency, commission or other
tribunal now pending or threatened against or affecting the Project, the Lessee,
or any property or rights of the Lessee or questioning the enforceability of
this Lease or the Project Contracts, which could reasonably be expected to
result in a Material Adverse Effect.

(g)   Intellectual Property. All Intellectual Property Rights required for the
operation of the Project in accordance with and as contemplated by the Project
Contracts or this Lease, have been or will in the ordinary course of business be
timely obtained and, once obtained, will, to the extent required, remain in full
force and effect. The Lessee owns or has, or will in the ordinary course of
business timely obtain the right to use all technology, licenses, patents and
other proprietary rights that are material and are required to perform the
Lessee's obligations under the Project Contracts without any conflict with the
rights of others.

(h)   Project Contracts. Each Project Contract to which the Lessee is a party
has been or will be duly authorized, executed and delivered by the Lessee and,
assuming the due authorization, execution and delivery of the Project Contracts
by the other parties thereto, is or will be a legal, valid and binding
obligation of the Lessee, enforceable against the Lessee according to its terms.
The Lessee has not received notice from any party to a Project Contract that (i)
such party is terminating any Project Contract, (ii) a default has occurred
under any Project Contract or any Person has alleged that a default has occurred
under any Project Contract or (iii) there are any claims for damages existing as
a result of the Lessee's performance of or its failure to perform any of its
obligations under any Project Contract. No default on the part of the Lessee, or
to the Lessee's knowledge on the part of any other party thereto, has occurred
and is continuing under any Project Contract on the date hereof.

(i)   Compliance with Legal Requirements and Insurance Requirements. The
operation, use, and physical condition of the Project (i) are in full compliance
with all Insurance Requirements and all premiums due with respect to such
Insurance Requirements have been paid, and (ii) are in compliance with all Legal
Requirements, except any Legal Requirements, the noncompliance with which,
individually or in the aggregate, (A) will not place either the Lessor or any
Assignee in any danger of civil liability which the Lessor or such Assignee is
not adequately indemnified for by the Lessee or subject the Lessor or any
Assignee to any danger of criminal liability as a result of failure to comply
therewith, provided that, in the case of any such danger of criminal liability,
any grace period in which to cure such non-compliance shall not be applicable
and (B) could not reasonably be expected to result in a Material Adverse Effect.

(j)   Liens. The Project is not subject to any Lien, except for Permitted Liens,
and none of such Permitted Liens could reasonably be expected to materially
interfere with the use or possession of the Project or the use or exercise by
the Lessor of its rights under this Lease or any other document contemplated
hereby or entered into in connection herewith.

(k)   ERISA. The Lessee has not established and does not maintain or contribute
to any employee benefit plan that is covered by Title IV of ERISA, except that
the Lessee's employees may participate in the PPL Retirement Plan.

(l)   Status of Lessee. Not less than fifty percent (50%) of the voting
membership interests of the Lessee is owned (directly or indirectly)
beneficially and of record by the Guarantor.

(m)   Environmental.

Except as expressly identified in the Environmental Report or as set forth on
Schedule 2(m) hereto:

      (i)   The Lessee and the Project comply and have at all times complied in
all material respects with all Environmental Requirements applicable to the
Project. Subject to the Lessee's right to pursue a Permitted Contest pursuant to
Section 27 hereof, the Lessee and the Project shall at all times during the term
of this Lease comply in all material respects with all Environmental
Requirements applicable to the Project, including, without limitation, the use,
maintenance and operation of the Project, and all activities and conduct of
business related thereto, including, without limitation, the treatment,
remediation, removal, transport, storage or disposal of any Contaminant;

      (ii)    The Lessee has obtained or has taken appropriate and timely steps,
as required by Environmental Requirements, to obtain, and shall obtain and
maintain all Environmental Approvals necessary for the construction and
operation of the Project, all such Environmental Approvals already obtained are
in good standing, and the Lessee and the Project are currently in material
compliance and shall remain in material compliance with all terms and conditions
of such Environmental Approvals. No material change in the facts or
circumstances reported or assumed in the applications for or the granting of
such Environmental Approvals exists. There are no proceedings pending, or
threatened, with respect to the Lessee, the Operator or the Project which would
jeopardize the validity of or ability of the Lessee to obtain and comply with
any such Environmental Approvals in a timely manner;

      (iii)   The Lessee has not received any notice that any of the third
parties with which the Lessee or the Operator has arranged, engaged or
contracted to accept, treat, transport, store, dispose or remove any Contaminant
generated or present at the Project, or which otherwise participate or have
participated in activities or conduct related to the Project, were not properly
permitted at the relevant time to perform the foregoing activities or conduct;

      (iv)   The Lessee has not received any notice that it or the Project is
subject to any investigation, and none of the Lessee, the Operator or the
Project is subject to any judicial or administrative proceeding, notice, order,
judgment, decree or settlement, alleging or addressing in connection with the
Project (A) any violation of any Environmental Requirements, (B) any Remedial
Action, or (C) any Environmental Damages;

(v)   No Environmental Lien has attached to any portion of the Project, and the
Lessee shall not cause or suffer any action or occurrence that will allow an
Environmental Lien to attach to any portion of the Project;

      (vi)      The Lessee has not received, and does not have actual knowledge,
after due inquiry, of any notice, claim or written communication from a
Governmental Authority concerning (A) any alleged violation of any Environmental
Requirements at the Project, whether or not corrected to the satisfaction of the
appropriate authority, (B) any alleged liability of the Lessee for Environmental
Damages arising out of or related to the Project, or (C) any alleged liability
of the Lessee arising out of or related to the Project for the Release or
threatened Release of a Contaminant at any location, and there exists no writ,
injunction, decree, order or judgment outstanding, nor, to the actual knowledge
of the Lessee, after due inquiry, any lawsuit, claim, proceeding, citation,
directive, summons or investigation, pending or threatened, relating to the
condition, ownership, use, maintenance or operation of the Project, or the
suspected presence of Contaminants thereon or therefrom, nor, to the Lessee's
actual knowledge, after due inquiry, does there exist any basis for such
lawsuit, claim, proceeding, citation, directive, summons or investigation being
instituted or filed;

      (vii)      To the actual knowledge of the Lessee, after due inquiry, there
has been no Release of any Contaminants which would constitute a violation of
any Environmental Requirement with respect to the Project, result in
Environmental Damages, or require any Remedial Action under any applicable
Environmental Requirements, and the Lessee shall not cause or suffer any such
Release during the term of this Lease;

      (viii)      The Project is not listed or, to the actual knowledge of the
Lessee, proposed for listing on the National Priorities List ("NPL") pursuant to
the Comprehensive Environmental Response, Compensation, and Liability Act, as
amended ("CERCLA"), or listed on the Comprehensive Environmental Response
Compensation Liability Information System List ("CERCLIS") or any similar state
list of sites, and the Lessee is not aware of any conditions at the Project
which, if known to a Governmental Authority, would qualify the Project for
inclusion on any such list;

      (ix)      Neither the Lessee nor, to the actual knowledge of the Lessee,
after due inquiry, any contractor engaged by the Lessee in connection with the
Project has transported or arranged for the transport of any Contaminant from
the Project to any facility or site for the purpose of treatment or disposal
which (A) is included on the NPL, or, to the actual knowledge of the Lessee, (B)
is or was, at the time of disposal, subject to a Remedial Action requirement
(other than routine, anticipated regulatory requirements, including, but not
limited to, closure and post-closure related corrective action obligations
affecting closed solid waste management units at such facility) issued under the
federal Resource Conservation and Recovery Act or any state, local or foreign
solid or hazardous waste regulatory law, or (C) at the time of the disposal was
subject to a governmental enforcement action with respect to alleged violations
of any Environmental Requirements, and the Lessee shall exercise reasonable
efforts not to suffer or permit any such arrangement for treatment or disposal
during the term of this Lease;

      (x)      Neither the Lessee nor, to the actual knowledge of the Lessee,
after due inquiry, any contractor engaged by the Lessee in connection with the
Project has engaged in or permitted, nor shall the Lessee engage in or permit,
any operations or activities upon, or any use or occupancy of the Project or any
portion thereof, for the purpose of or in any way involving the illegal or
improper release, discharge, refining or dumping of any Contaminant or the
illegal or improper handling, storage, use or disposal of any Contaminant, nor
has the Lessee or, to the actual knowledge of the Lessee, after due inquiry, any
other Person caused any Contaminant to be deposited, released, stored, disposed,
leached or otherwise come to be located on, under, in or about the Premises, nor
to the actual knowledge of the Lessee has any Contaminant migrated from the
Premises onto or underneath other properties which would require any Remedial
Action under any applicable Environmental Requirements or give rise to any
Environmental Damages;

      (xi)      To the actual knowledge of the Lessee, after due inquiry, there
is not constructed, placed, deposited, stored, disposed nor located on the
Project any asbestos in any form which has become or threatens to become
friable. The Lessee shall not cause, suffer or permit the use of any
asbestos-containing material in connection with the management or operation of
the Project during the term of this Lease;

      (xii)      To the actual knowledge of the Lessee, after due inquiry, there
is not constructed, placed, deposited, released, stored, disposed, leached nor
located on the Project any polychlorinated biphenyls ("PCBs") or transformers,
capacitors, ballasts, or other equipment which contain dielectric fluid
containing PCBs. The Lessee shall not suffer, cause or permit the use of any
article or material containing PCB's at or on the Project during the term of
this Lease;

      (xiii)      The Lessee has no liability, and has neither received nor is
otherwise aware of any notice, claim or other communication alleging liability
on the part of the Lessee, for the violation of any Environmental Requirements,
for Environmental Damages, or for the Release or threatened Release of any
Contaminant in connection with the Project; and

      (xiv)      None of the matters identified in the Environmental Report,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(n)   Project Authorizations. The Lessee (or its contractors or subcontractors)
has obtained, or shall in the ordinary course of business obtain prior to the
time required, all certificates, permits, licenses, authorizations and
approvals, including Environmental Approvals, required (i) in the management and
operation of the Project in accordance with and as contemplated by the Project
Contracts or this Lease, and (ii) for acquisition of equipment related to the
Project for use with respect thereto. A list of all such certificates, permits,
licenses, authorizations and approvals required by all applicable law in effect
on the date of this Lease is attached as Exhibit C hereto.

(o)   Compliance with Project Contracts. The physical condition of the Project
as it is presently constructed and as it will be constructed pursuant to the
requirements of the EPC Contract complies with all material requirements of each
Project Contract then in effect and will, at the time required, enable the
Lessee to perform all obligations under the Project Contracts and this Lease in
accordance with their respective terms.

(p)   Pledge Agreement. The Pledge Agreement has been duly authorized, executed
and delivered by the Lessee and, assuming the due authorization, execution and
delivery of the Pledge Agreement by the Lessor, is a legal, valid and binding
obligation of the Lessee, enforceable against the Lessee according to its terms.
The Pledge Agreement creates a valid first priority security interest in the
Collateral (as defined in the Pledge Agreement) now in existence, securing the
payment of the Secured Obligations (as defined in the Pledge Agreement). All
action necessary to perfect the security interest in the Collateral has been
taken, and such security interest has priority over any other Lien on the
Collateral, except for Permitted Liens.

(q)   Operation of the Project. The Project will, on and after the achievement
of Commercial Operation (as such term is defined in the Agreement for Lease), be
able in the Lessee's reasonable judgment (i) to be operated in material
compliance with all existing material Governmental Actions, the Project
Contracts and this Lease for a period of at least 20 years thereafter, and (ii)
to be mechanically operated on a safe basis in compliance with all existing
material Governmental Actions for a period of at least 25 years thereafter.

(r)   Utility Availability. All utilities, services, facilities and
Interconnection Facilities required for the operation of the Project (including,
but not limited to, potable water supply, gas, electric and telephone
facilities) are available for use at the boundaries of the Premises or within a
reasonable distance from the Premises, and arrangements on commercially
reasonable terms have been, or shall be in the ordinary course of business, made
for the provision of such services to the Project.

(s)   No Default. Neither the Lessee nor the Guarantor is in violation of or in
default under or with respect to any Legal Requirement in any respect which
could reasonably be expected to have a Material Adverse Effect.

(t)   Taxes. The Lessee has filed or caused to be filed all tax returns which
are required to be filed by it and all such tax returns were true, correct and
complete as of the date filed. The Lessee has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
assets and properties and has paid all other taxes, fees or other charges
imposed on it by any Governmental Authority (except taxes, fees and charges
subject to a Permitted Contest).

(u)   Nature of Lessee's Business. The Lessee (A) has not engaged in any
business other than as contemplated by paragraph (ii)(j) of Section 2 herein,
(B) is not a party to any contract, operating lease, agreement or commitment
other than as contemplated by paragraph (ii)(j) of Section 2 herein, and the
Agency Agreement, the Construction Documents and the Project Contracts and (C)
has not created, assumed or incurred any Indebtedness other than pursuant to
this Lease, the Agreement for Lease, the Lessee Note, and the Agency Agreement,
the Construction Documents and the Project Contracts.

(v)   Lessee Note. The Lessee Note has been duly authorized, executed and
delivered by the Lessee and is a legal, valid and binding obligation of the
Lessee, enforceable against the Lessee according to its terms.

(w)   Public Utility Holding Company Act. The Lessee is not subject to
regulation under the 1935 Act as a "public-utility company" or a "holding
company", within the meaning of the 1935 Act.

(x)   Regulation. Neither the Lessor nor any Assignee nor any of their
respective Affiliates is or will be, solely by reason of (i) its entering into
this Lease or any other document contemplated hereby, (ii) the acquisition,
ownership, leasing or financing of the Project (or any part thereof) or (iii)
the operation of the Project (or any part thereof) during the term of this Lease
or the Agreement for Lease in accordance with and as contemplated by the Project
Contracts and this Lease, be subject to financial, rate or other similar
regulation as, a public utility, or an electric utility or a public utility
holding company under a Legal Requirement (including any Legal Requirement (A)
under the 1935 Act, (B) imposed by any state or local public utility commission
or other similar regulatory body, authority or group having jurisdiction over
the Lessor or the Lessee or any such transactions or activities, or (C) under
the Federal Power Act, as amended), except in connection with the exercise of
any remedy under which the Lessor or Assignee or any of their respective
Affiliates would operate, possess or control the Project (or any part thereof).

      (ii)   The Lessee covenants to the Lessor:

(a)   Limitation on Indebtedness. The Lessee will not incur, assume, suffer to
exist, directly or indirectly guaranty or at any time be liable with respect to
any Indebtedness except Indebtedness of the Lessee (i) evidenced by the Agency
Agreement, this Lease, the Agreement for Lease and any Indebtedness specifically
permitted by the Agency Agreement, this Lease, the Agreement for Lease or the
Lessee Note or (ii) owing to an Affiliate of the Lessee or to the Guarantor,
which Indebtedness is by its terms unsecured, subordinate and junior to the
Indebtedness described in clause (i) above, so long as such Indebtedness
contains and is subject to provisions not more favorable to obligee than those
described on Schedule 2(a) hereto or on such other terms as are reasonably
satisfactory to the Lessee, the Lessor and Assignee.

(b)   Distributions in Default. So long as an Event of Default pursuant to
paragraph (a) of Section 18(A) of this Lease has occurred and is continuing, the
Lessee will not make any distributions or return of capital of any kind to any
of its equity investors or any payment of management fees or any payments of
principal or interest on any Indebtedness (other than pursuant to this Lease,
the Agreement for Lease and the Lessee Note).

(c)   Maintenance of Existence. The Lessee will maintain its legal existence and
its good standing under the laws of the State of Delaware until the expiration
or other termination of this Lease and the payment of all amounts owing
hereunder.

(d)   Liens. The Lessee will not create, incur, assume or permit to exist any
Lien upon any of its Assets, other than Permitted Liens.

(e)   Subsidiaries. The Lessee will not acquire or create an equity interest in
any Person.

(f)   Pension Plans. The Lessee will not establish or become party to any
employee benefit plan that is covered by Title IV of ERISA, except that the
Lessee's employees may participate in the PPL Retirement Plan; provided,
however, that the Lessee shall not make any contribution to the PPL Retirement
Plan (i) that would be required in order to avoid incurring an accumulated
funding deficiency pursuant to Section 412 of the Code, or (ii) to reimburse or
indemnify any ERISA Affiliate (as defined by Section 414 of the Code) of the
Lessee for such contributions being made on the Lessee's behalf.

(g)   Delivery of Information. The Lessee shall deliver to the Lessor and
Assignee from time to time, (i) promptly, and in any event within ten (10) days
after request, such information available to the Lessee with respect to the
Lessee's operations, business, properties, assets, financial condition or
litigation as the Lessor or Assignee shall reasonably request; (ii) promptly,
and in any event within ten (10) days after a Responsible Officer obtains actual
knowledge of any Event of Default, Potential Default, Termination Event, Event
of Loss, or Taking, a certificate of a Responsible Officer specifying the nature
and period of existence of such Event of Default, Potential Default, Termination
Event, Event of Loss or Taking, and what action, if any, the Lessee or the
Guarantor has taken, is taking, or proposes to take with respect thereto; (iii)
promptly, and in any event within ten (10) days after a Responsible Officer
obtains actual knowledge of any change in the financial condition or business of
the Lessee which could reasonably be expected to result in a Material Adverse
Effect, or of any Environmental Damages in excess of $5,000,000 or in respect of
governmental fines or obligations (other than taxes) or liabilities or
obligations arising as a result of Environmental Matters in excess of
$5,000,000, or of any litigation of the type described in paragraph (i)(f) of
this Section 2, a certificate of a Responsible Officer describing such change,
liabilities, obligations or litigation, as the case may be, and what action, if
any, the Lessee has taken, is taking, or proposes to take with respect thereto;
(iv) promptly, and in any event not more than ten (10) days after the end of
each fiscal quarter of the Lessee, a certificate of a Responsible Officer
stating, to the best knowledge of such Responsible Officer after reasonable
inquiry, whether there exists on the date of such certificate any Event of
Default, Potential Default, Termination Event, Event of Loss, Taking, or default
under any Project Contract which could reasonably be expected to result in a
Material Adverse Effect, and if any Event of Default, Potential Default,
Termination Event, Event of Loss, Taking, or such default under any Project
Contract exists, specifying the nature and period of existence thereof and what
action, if any, the Lessee or the Guarantor has taken, is taking, or proposes to
take with respect thereto; (v) promptly, and in any event within ten (10) days
after a Responsible Officer obtains actual knowledge of any legal, governmental
or regulatory proceeding which if adversely determined could reasonably be
expected to result in a Material Adverse Effect, a certificate of a Responsible
Officer, describing each such proceeding and what action, if any, the Lessee has
taken, is taking, or proposes to take with respect thereto; (vi) promptly, and
in any event within five Business Days after the occurrence of any litigation or
proceeding known to the Lessee affecting the Operator that if adversely
determined could reasonably be expected to impair the ability of such party to
perform its obligations under the Project Contracts; (vii) promptly, and in any
event within ten (10) days after receipt, all written communications relating to
any pending investigations, claims or proceedings with respect to any
Governmental Action or proposing to amend, modify or affect any Governmental
Action then required to be in effect with respect to the Project; (viii)
promptly, and in any event within ten (10) days after its execution, a copy of
any Project Contract or replacement thereof; and (ix) promptly, and in any event
within five Business Days after the receipt thereof, any notices from any party
to any Project Contract that (a) such party has proposed to amend, modify or
waive any term of any Project Contract or any amendment, modification or waiver
of any Project Contract has occurred, (b) such party is commencing or proposes
to commence any dispute resolution procedure under the terms of any Project
Contract, (c) such party has proposed to terminate any Project Contract or any
termination of a Project Contract has occurred, (d) a default or a force majeure
event has occurred under any Project Contract or any Person has alleged that a
default or a force majeure event has occurred under any Project Contract, or (e)
there are claims for damages existing as a result of the Lessee's performance of
or its failure to perform any of its obligations under any Project Contract.

(h)   Public Utility Holding Company Act. The Lessee shall not become a "holding
company" within the meaning of the 1935 Act, shall not become an Affiliate of a
holding company registered under the 1935 Act (except that the Lessee may become
an Affiliate of a holding company registered under the 1935 Act so long as the
rights of the Lessee under the Project Contracts and the rights of the Lessor or
any Assignee under this Lease or any other document contemplated hereby are not
adversely affected), and shall not become regulated as a holding company under
any other Federal, state or local Legal Requirement (except that the Lessee may
become regulated as a public utility company so long as the rights of the Lessee
under the Project Contracts and the rights of the Lessor and any Assignee under
this Lease and any other documents contemplated hereby are not adversely
affected).

(i)   Regulation. Neither the Lessor nor any Assignee nor any of their
respective Affiliates shall, solely by reason of (i) its entering into this
Lease or any other document contemplated hereby, (ii) the acquisition,
ownership, leasing or financing of the Project (or any part thereof) or (iii)
the operation of the Project (or any part thereof) during the term of this Lease
or the Agreement for Lease in accordance with and as contemplated by the Project
Contracts and this Lease, become subject to financial, rate or other similar
regulation as, a public utility, or an electric utility or a public utility
holding company under a Legal Requirement (including any Legal Requirement (A)
under the 1935 Act, (B) imposed by any state or local public utility commission
or other similar regulatory body, authority or group having jurisdiction over
the Lessor or the Lessee or any such transactions or activities, or (C) under
the Federal Power Act, as amended), except in connection with the exercise of
any remedy under which the Lessor or Assignee or any of their respective
Affiliates would operate, possess or control the Project (or any part thereof).

(j)   Lessee's Business. The Lessee shall not construct or operate any
generation facility that is not subject to the terms of this Lease or the
Agreement for Lease. The Lessee will not enter into any business other than (i)
as contemplated by the terms of the Project Contracts, (ii) the constructing,
operating, maintaining, repairing and equipping of the Project as agent of the
Lessor pursuant to the Agreement for Lease, (iii) the leasing and financing of
the Project pursuant to this Lease, the Lessee Note and the documents incidental
hereto, and (iv) matters incidental to the performance of its obligations under
clauses (i), (ii) and (iii) of this sentence. The Lessee shall not enter into
any contract other than those contracts (1) contemplated by this Lease or (2) in
connection with matters contemplated by the foregoing clauses (i), (ii), (iii)
and (iv); provided that (a) to the extent that such assignment is permitted by
the terms and conditions of each applicable contract (and the Lessee hereby
acknowledges that it shall use commercially reasonable efforts to secure terms
and conditions permitting such assignment in all contracts applicable to the
Project), the Lessee shall collaterally assign to the Lessor, at no cost to the
Lessor, all of the Lessee's right, title and interest in such contracts pursuant
to the Pledge Agreement, and (b) if (x) such contract will materially and
adversely affect the Lessee's ability to perform its obligations under this
Lease or the Project Contracts, or (y) unless such contract is related to the
operation, maintenance or repair of the Project, such contract involves
Indebtedness or other obligations (contingent or otherwise) that after the
Project achieves Substantial Completion would exceed in the aggregate $50,000 in
any four year period, the Lessee shall be required to obtain the consent of the
Lessor and Assignee to such contract prior to its execution.

(k)   Capital Expenditures. The Lessee will not make any Capital Expenditures
with respect to the Project that could reasonably be expected to result in a
Material Adverse Effect.

(l)   Notice of Environmental Events:

      (i)   The Lessee shall promptly, but in any case within ten (10) days of
receiving actual notice thereof, notify the Lessor and Assignee if, on or after
the Effective Date, (A) any Environmental Matter has occurred involving the
Project or any part thereof (including, but not limited to, the presence,
emission or unpermitted Release of Contaminants or the violation of any
applicable Environmental Requirements) that if adversely determined could
reasonably be expected to result in penalties or other liabilities in excess of
$5,000,000 or (B) the Lessee has received notification that the Project or any
part thereof is the subject of a proceeding that could reasonably be expected to
result in any ordered remediation or corrective action or other liability
related to an Environmental Matter, the cost of which liability could reasonably
be expected to exceed $5,000,000 (each of (A) and (B) an "Environmental Event").

Following the receipt of a notice pursuant to clause (i) above, the Lessor and
Assignee, in each case in their sole discretion, may require the Lessee to cause
to be conducted by the Environmental Consultant, an environmental audit of the
Project or related operation on which the Lessor or Assignee may rely, the scope
of which audit shall be limited to confirming the magnitude and anticipated cost
of the liability resulting from the Environmental Event and to provide a copy of
such environmental consultant's report on its audit to the Lessor and Assignee.

      (ii)   The Lessee shall immediately initiate, or cause to be initiated at
no cost to the Lessor or Assignee, such actions as may be necessary to comply in
all respects with all applicable Environmental Requirements and to alleviate any
significant risk to human health or the environment if the same arises from a
condition on or in respect of the Project or any part thereof, whether existing
prior to, on or after the date of this Lease. Once the Lessee commences such
actions, the Lessee shall thereafter diligently and expeditiously proceed to
comply materially and in a timely manner with all Environmental Requirements and
to eliminate any significant risk to human health or the environment and shall,
at the request of the Lessor or Assignee during the Lease Term, give periodic
progress reports on its compliance efforts and actions.

(m)   Operation of Project. The Lessee shall obtain in a timely manner and
maintain in full force and effect all Governmental Actions required to perform
its obligations under the Project Contracts and will upon the reasonable request
of the Lessor or Assignee provide a copy of each such Governmental Action to the
Lessor and Assignee.

SECTION 3.   LEASE OF THE PROJECT

(a)   The date upon which the Lessee receives the Final Advance (as defined in
the Agreement for Lease) under the Agreement for Lease shall be the "Effective
Date". Prior to the Effective Date, the Project and the rights and obligations
(including all rights and obligations arising under paragraphs (a) and (b) of
Section 11 hereof) of the Lessor and the Lessee shall be governed only by the
Agreement for Lease. From and after the Effective Date, the Lessor does hereby
lease the Project (including a sublease of the Premises) to the Lessee for the
Lease Term and any Renewal Term and the Project and the rights and obligations
of the Lessor and the Lessee shall be governed by this Lease and not the
Agreement for Lease, except to the extent otherwise expressly provided in this
Lease and the Agreement for Lease. On the Effective Date, the Lessee shall be
deemed to have certified that all representations and warranties of the Lessee
contained in this Lease are true and correct in all material respects on and as
of the Effective Date. As provided in paragraph (i) of Section 6 of the
Agreement for Lease, on the Effective Date, Exhibit D to this Lease shall be
amended, if necessary.

(b)   Up to six (6) months after the Final Advance (as defined in the Agreement
for Lease), the Lessee may request Completion Advances under the Agreement for
Lease by delivering a Certificate of Increased Cost (as defined in the Agreement
for Lease) to the Lessor and otherwise complying with the terms of Section 7 of
the Agreement for Lease. On or before the fifth Business Day prior to the date
upon which the Lessee receives the Final Advance (as defined in the Agreement
for Lease), the Lessee shall designate the maximum aggregate amount of all
Completion Advances to be requested hereunder (the "Completion Amount"). After
such designation the aggregate amount of all Completion Advances shall not
exceed the Completion Amount. The provisions of paragraph (b) of subsection 2.3,
paragraph (d) of subsection 3.3 and Section 7 of the Agreement for Lease shall
govern (i) the designation of the Completion Amount, (ii) the making of
Completion Advances and (iii) any amendments to Exhibit D to this Lease
occasioned thereby. At the time each Completion Advance is made, the Lessee
shall be deemed to have certified that all representations and warranties of the
Lessee contained in this Lease are true and correct in all material respects on
and as of such date.

SECTION 4.   OPERATING LEASE

(a)   It is the intent of the Lessee and the Lessor that: (i) this Lease
constitutes an operating lease from the Lessor to the Lessee for purposes of the
Lessee's financial reporting, (ii) this Lease constitutes a secured loan, and
this Lease, the Agreement for Lease and other transactions contemplated hereby
and thereby preserve the ownership of the Project in the Lessee for all other
purposes, including, without limitation, federal, state and local income tax and
bankruptcy purposes, and (iii) this Lease grants to the Lessor a Lien on the
Project. The Lessee and the Lessor agree that the Lessor shall be deemed to have
a valid and binding security interest in and Lien on the Project, free and clear
of all Liens, other than Permitted Liens, as security for the obligations of the
Lessee under this Lease and the Agreement for Lease (it being understood and
agreed that the Lessee does hereby grant a Lien, and convey, transfer, assign,
mortgage and warrant to the Lessor and its successors, transferees and assigns,
for the benefit of the Lessor and its successors, transferees and assigns, on
the Project and any proceeds or products thereof, to have and hold the same as
collateral security for the payment and performance of the obligations of the
Lessee under this Lease and the Agreement for Lease).

(b)   Specifically, without limiting the generality of paragraph (a) of this
Section 4, the Lessee and the Lessor intend and agree that in the event of any
insolvency or receivership proceedings or a petition under the United States
bankruptcy laws or any other applicable insolvency laws or statute of the United
States of America or any State thereof affecting the Lessee, the Lessor, any
Assignee or any collection actions relating thereto, the transactions evidenced
by the Agreement for Lease and this Lease shall be regarded as loans made by the
Lessor to the Lessee.

SECTION 5.   ABSOLUTE OBLIGATION

(a)   The obligations of the Lessee to pay all amounts payable by the Lessee
pursuant to this Lease (including specifically and without limitation amounts
payable under Sections 7 and 11 hereof) shall be absolute and unconditional
under any and all circumstances of any character, and such amounts shall be paid
without notice, demand, defense, set-off, deduction or counterclaim and without
abatement, suspension, deferment, diminution or reduction of any kind
whatsoever, except as herein expressly otherwise provided. The obligation of the
Lessee to lease the Project and pay Basic Rent, any Make-Whole Premium, any
Modified Call Premium, Additional Rent and any other amounts due hereunder for
the Project accepted for lease pursuant to this Lease is without any warranty or
representation, express or implied, as to any matter whatsoever on the part of
the Lessor or any Assignee or any Affiliate of either, or anyone acting on
behalf of any of them.

THE LESSEE HAS SELECTED THE PROJECT ON THE BASIS OF ITS OWN JUDGMENT. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN UPON A TRANSFER OF THE LESSOR'S INTEREST IN
THE PROJECT TO THE LESSEE OR A THIRD PARTY, NEITHER THE LESSOR NOR ANY ASSIGNEE
NOR ANY AFFILIATE OF EITHER, NOR ANYONE ACTING ON BEHALF OF ANY OF THEM MAKES
ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, AS TO THE SAFETY, TITLE, CONDITION, QUALITY,
QUANTITY, FITNESS FOR USE, MERCHANTABILITY, CONFORMITY TO SPECIFICATION, OR ANY
OTHER CHARACTERISTIC, OF THE PROJECT, OR AS TO WHETHER THE PROJECT OR THE
OWNERSHIP, USE, OCCUPANCY OR POSSESSION THEREOF COMPLIES WITH ANY LAWS, RULES,
REGULATIONS OR REQUIREMENTS OF ANY KIND.

AS BETWEEN THE LESSEE AND THE LESSOR, ANY ASSIGNEE OR ANY INDEMNIFIED PERSON,
THE LESSEE ASSUMES ALL RISKS AND WAIVES ANY AND ALL DEFENSES, SET-OFFS,
DEDUCTIONS, COUNTERCLAIMS (OR OTHER RIGHTS), EXISTING OR FUTURE, AS TO THE
LESSEE'S OBLIGATION TO PAY BASIC RENT AND ALL OTHER AMOUNTS PAYABLE HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ANY RELATING TO:

(A)   THE SAFETY, TITLE, CONDITION, QUALITY, FITNESS FOR USE, MERCHANTABILITY,
CONFORMITY TO SPECIFICATION, OR ANY OTHER QUALITY OR CHARACTERISTIC OF THE
PROJECT, LATENT OR NOT;

(B)   ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, ABATEMENT, DEFENSE OR OTHER RIGHT
WHICH THE LESSEE MAY HAVE AGAINST THE LESSOR, ANY ASSIGNEE OR ANY INDEMNIFIED
PERSON FOR ANY REASON WHATSOEVER ARISING OUT OF THIS OR ANY OTHER TRANSACTION OR
MATTER;

(C)   ANY DEFECT IN TITLE OR OWNERSHIP OF THE PROJECT OR ANY TITLE ENCUMBRANCE
NOW OR HEREAFTER EXISTING WITH RESPECT TO THE PROJECT;

(D)   ANY FAILURE OR DELAY IN DELIVERY OR ANY LOSS, THEFT OR DESTRUCTION OF, OR
DAMAGE TO, THE PROJECT, IN WHOLE OR IN PART, OR CESSATION OF THE USE OR
POSSESSION OF THE PROJECT BY THE LESSEE FOR ANY REASON WHATSOEVER AND OF
WHATEVER DURATION, OR ANY CONDEMNATION, CONFISCATION, REQUISITION, SEIZURE,
PURCHASE, TAKING OR FORFEITURE OF THE PROJECT, IN WHOLE OR IN PART;

(E)   ANY INABILITY OR ILLEGALITY WITH RESPECT TO THE USE, OWNERSHIP, OCCUPANCY
OR POSSESSION OF THE PROJECT BY THE LESSEE;

(F)   ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR SIMILAR PROCEEDING BY OR
AGAINST THE LESSEE OR THE LESSOR OR ANY ASSIGNEE;

(G)   ANY FAILURE TO OBTAIN, OR EXPIRATION, SUSPENSION OR OTHER TERMINATION OF,
OR INTERRUPTION TO, ANY REQUIRED LICENSES, PERMITS, CONSENTS, AUTHORIZATIONS,
APPROVALS OR OTHER LEGAL REQUIREMENTS;

(H)   THE INVALIDITY OR UNENFORCEABILITY OF THIS LEASE OR ANY OTHER INFIRMITY
HEREIN OR ANY LACK OF POWER OR AUTHORITY OF THE LESSOR OR THE LESSEE TO ENTER
INTO THIS CONTRACT;

(I)   THE INVALIDITY OR UNENFORCEABILITY OF ANY BILL OF SALE EXECUTED IN
CONNECTION WITH THIS LEASE OR ANY OTHER INFIRMITY THEREIN OR LACK OF POWER OR
AUTHORITY OF ANY PARTY THERETO TO ENTER INTO SUCH BILL OF SALE; OR

(J)   ANY OTHER CIRCUMSTANCES OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO
ANY OF THE FOREGOING.

THE LESSEE HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHTS WHICH IT MAY NOW HAVE OR WHICH AT ANY TIME HEREAFTER MAY BE CONFERRED
UPON IT, BY STATUTE OR OTHERWISE, TO TERMINATE, CANCEL, QUIT, RESCIND OR
SURRENDER THIS LEASE EXCEPT IN ACCORDANCE WITH THE EXPRESS TERMS HEREOF. Each
payment of Basic Rent, any Make-Whole Premium, Additional Rent and any other
amount due hereunder made by the Lessee shall be final, and the Lessee, without
waiving any other remedies it may have, will not seek or have any right to
recover all or any part of such payment from the Lessor or any Assignee for any
reason whatsoever. Notwithstanding anything contained herein to the contrary,
the making of payments under this Lease by the Lessee shall not be deemed to be
a waiver of any claim or claims (including claims that otherwise would be a
defense to payment or a counterclaim) that the Lessee may assert against the
Lessor or any other Person. The Lessor agrees to repay the Lessee amounts paid
to the Lessor to the extent such payments were in error and are not required by
any of the terms and provisions of this Lease.

(b)   Notwithstanding any other provision contained in this Lease, it is
specifically understood and agreed that neither the Lessor nor any Assignee nor
any Affiliate of either, nor anyone acting on behalf of any of them makes any
warranties or representations or has any responsibility to disclose any relevant
information nor, except as set forth in Section 21 of this Lease, has the Lessor
or any Assignee or any Affiliate of either, or anyone acting on behalf of any of
them made any covenants or undertakings or has any other responsibility or duty,
as to the accounting treatment to be accorded the Lessee or as to the U.S.
Federal or any state income or any other tax consequences, if any, to the Lessee
as a result of or by virtue of the transactions contemplated by this Lease.

SECTION 6.   LEASE TERM

The "Lease Term" shall commence on the Effective Date and shall continue until
December 21, 2013, unless terminated earlier pursuant to Section 12, 13, 15, 16
or 19 hereof.

SECTION 7.   RENT AND OTHER PAYMENTS

(a)   The Lessee hereby agrees to pay the Lessor on each Basic Rent Payment
Date, in immediately available funds, as provided in paragraph (e) of this
Section 7, Basic Rent for the semi-annual period (or part thereof) ending in the
month in which such Basic Rent Payment Date falls; provided that, if the
Effective Date is on or after the Lease Rate Date in any first partial
semi-annual period of the Lease Term, Basic Rent for such partial semi-annual
period shall be payable on the next succeeding Basic Rent Payment Date.

(b)   The Lessor shall furnish to the Lessee on the 16th day of each calendar
month in which a Basic Rent Payment Date falls the Semi-Annual Cost of Project
Debt for such semi-annual period, or, if such day is not a Business Day, on the
next succeeding Business Day (the "Lease Rate Date"). At least two (2) days
prior to each Basic Rent Payment Date, the Lessor shall furnish the Lessee with
a summary of the calculations of Basic Rent for such Basic Rent Payment Date.

(c)   The Lessee hereby agrees to pay on demand all amounts (other than Basic
Rent) payable by the Lessee hereunder, including, without limitation, all
amounts payable to any Indemnified Person pursuant to Section 11 hereof.

(d)   Without prejudice to the full exercise by the Lessor of its rights under
Sections 18 and 19 hereof, the Lessee shall pay to the Lessor from time to time,
on demand, as additional rent ("Additional Rent") (i) amounts required to
reimburse the Lessor for its obligations, costs and expenses (not previously
included in Basic Rent or Acquisition Cost) incurred in acquiring, financing
(including obtaining, maintaining and terminating equity financing and all fees
payable to the Lessor's general partner under its partnership agreement) and
maintaining security for and exercising remedies in connection with any such
financing and leasing the Project (including, without limitation, all
obligations, costs and expenses of the Lessor arising in connection with the
termination of any Financing Arrangement (whether as a result of a default
thereunder or otherwise)), all interest (including, without limitation, interest
at a default rate), the Make-Whole Premium, the Modified Call Premium and other
costs, fees and expenses incurred by the Lessor under any Financing Arrangement
(including any such accruing after the commencement of a bankruptcy or similar
proceeding), rent under the Ground Lease and amounts owing under any
Construction Documents or Project Contracts, and (ii) to the extent legally
enforceable, an amount computed by multiplying (A) all sums not paid by the
Lessee to the Lessor as provided in this Lease on or before the date such
payments are due, by (B) the decimal equivalent of the Semi-Annual Cost of
Project Debt as most recently furnished by the Lessor, and by (C) a fraction
having a numerator equal to the number of days in the period from but excluding
such due date to and including the date of payment thereof (provided that, all
full calendar months during such period shall be computed on the basis of a
30-day month) and a denominator of 360. The Lessee shall also pay to the Lessor
on demand an amount equal to any expenses incurred by the Lessor in collecting
such unpaid sums.

(e)   Basic Rent, any Make-Whole Premium, any Modified Call Premium, Additional
Rent and any other amount payable by the Lessee to the Lessor shall be paid such
that immediately available funds in the full amount due are available by not
later than 2:00 p.m. (New York City time) on the date due, to the account of the
Lessor at such bank, or to such account of such other Person at such bank, or
otherwise as the Lessor may from time to time designate in writing.

SECTION 8.   RESTRICTED USE; COMPLIANCE WITH LAWS

(a)   The Lessee shall promptly and duly execute, deliver, file and record, at
the Lessee's expense, all such documents, statements, filings and registrations,
and take such further action, as the Lessor shall from time to time reasonably
request in order to establish, perfect and maintain the Lessor's title to and
interest in the Project (other than Removable Improvements) and Assignee's
interest in this Lease or the Project as against the Lessee or any third party
in any applicable jurisdiction.

      Equipment, machinery, apparatus, fixtures, structures and installations
may be substituted for portions of the Project (other than Removable
Improvements) if (i) the Lessor and Assignee consent to such substitution, such
consent not to be unreasonably withheld or denied, (ii) such substitution is
consistent with prudent business practices and could not reasonably be expected
to adversely affect the Lessee's ability to perform its obligations under this
Lease and the Project Contracts nor result in a reduction, individually or in
the aggregate with all other substitutions, by more than a de minimis amount in
the value, utility or remaining economic useful life of the Project (assuming
the Project is in the condition required hereby), or (iii) such substitution is
performed by the Lessee or the Operator in the normal course of operating and
maintaining the Project in accordance with the Project Contracts and is
consistent with prudent industry practices. As equipment, machinery, apparatus,
fixtures, structures and installations are added to, or substituted for,
portions of the Project (other than Removable Improvements), title to such
additional or substitute equipment, machinery, apparatus, fixtures, structures
and installations shall automatically be transferred to the Lessor and such
equipment, machinery, apparatus, fixtures, structures and installations shall
become a part of the Project and shall be subject to this Lease and title to the
existing equipment, machinery, apparatus, fixtures, structures and installations
which are being substituted for (other than Removable Improvements) shall be
automatically released by the Lessor to the Lessee.



(b)   The Lessee shall use reasonable precautions to prevent loss or damage to
the Project and to prevent injury to third persons or property of third persons.
The Lessee shall cooperate fully with the Lessor and all insurance companies
providing insurance pursuant to Section 10 hereof in the investigation and
defense of any claims or suits arising from the ownership, operation, occupancy
or use of the Project; provided that nothing contained in this paragraph (b)
shall be construed as imposing on the Lessor any duty to investigate or defend
any such claims or suits. The Lessee shall comply and shall use reasonable best
efforts to cause all Persons using, operating or occupying the Project to comply
with all Insurance Requirements and Legal Requirements applicable to the
Project, to the Lessee or such Person in connection with such Person's use,
operation or occupancy of the Project (as the case may be) and to the acquiring,
titling, registering, leasing, insuring, using, occupying, operating and
disposing of the Project or any part thereof, and the licensing of operators
thereof; except any Legal Requirements, the noncompliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(c)   The Lessor and each Assignee, or any authorized representative of either,
may, during reasonable business hours and upon reasonable notice to the Lessee
and Operator from time to time inspect the Project and deeds, registration
certificates, certificates of title and related documents, including as to
Environmental Matters, covering the Project wherever the same may be located
subject to the Lessee's and the Operator's reasonable safety policies and
insurance requirements, but neither the Lessor nor Assignee shall have any duty
to make any such inspection; provided, however, that so long as no Event of
Default or Event of Project Termination under the Agreement for Lease and no
Event of Default under the Lease, as the case may be, shall have occurred and be
continuing, the Lessor and each Assignee shall only be entitled to make one such
inspection in any twelve (12) month period.

(d)   The Lessee shall not, without the prior written consent of the Lessor,
create, permit, or suffer to exist, any Lien upon the Project, other than
Permitted Liens or Liens which are subject to a Permitted Contest, nor may it
assign any right or interest herein or in the Project, excepted as contemplated
herein. The Lessee shall not relinquish possession of the Project or any part
thereof, except to the Operator, the General Contractor and to any other
contractor for use in performing work on the Project for the Lessee pursuant to
and in accordance with the Project Contracts; provided that such relinquishment
of possession shall in no way affect the obligations of the Lessee or the rights
of the Lessor hereunder and with respect to the Project. The Lessee may sublease
the Project; provided that (A) each such sublease shall expressly be made
subject and subordinate to the provisions hereof and shall by its terms be
subject to termination upon the termination for any reason of this Lease, (B) no
such sublease shall modify or limit any right or power of the Lessor or Assignee
hereunder or affect or reduce any obligation of the Lessee hereunder, and all
such obligations shall continue in full force and effect as obligations of a
principal and not of a guarantor or surety, as though no such subletting had
been made, (C) the Lessee gives the Lessor and Assignee a copy of any such
sublease within thirty (30) days of entering into such sublease, and (D) any
such sublease made otherwise than as expressly permitted by this paragraph (d),
shall be void and of no force and effect. As additional security to the Lessor
for the performance of the Lessee's obligations under this Lease, the Lessee
hereby assigns to the Lessor all of its right, title and interest in and to all
subleases permitted hereby. The Lessor shall have the present and continuing
right to collect and enjoy all rents and other sums of money payable under any
such sublease, and the Lessee hereby irrevocably assigns such rents and other
sums to the Lessor as additional security for the benefit and protection of the
Lessor; provided that, unless a Potential Default, an Event of Default,
Termination Event, Event of Loss or Taking shall have occurred and be continuing
hereunder, the Lessee shall be entitled to collect and enjoy such rents and
other sums. Nothing contained in this Lease shall be construed as constituting
the consent or request of the Lessor, express or implied, to or for the
performance by any contractor, laborer, materialman or vendor of any labor or
services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Project or any part
thereof. Notice is hereby given that the Lessor will not be liable for any
labor, services or materials furnished or to be furnished to the Lessee, or to
anyone holding the Project or any part thereof through or under the Lessee.

(e)   If any Lien or charge of any kind or any judgment, decree or order of any
court or other Governmental Authority (including, without limitation, any state
or local tax lien affecting the Project), whether or not valid, shall be
asserted or entered which would interfere with the due and timely payment of any
sum payable or the exercise of any of the rights or the performance of any of
the duties or responsibilities under this Lease, the Lessee shall, upon
obtaining knowledge thereof or upon receipt of notice to that effect from the
Lessor, take such action to prevent or terminate such interference.

(f)   So long as this Lease is in effect or thereafter if the Lessee remains as
party to any Project Contract as a result of its failure to assign to the Lessor
(or its designated purchaser) all right, title and interest of the Lessee in and
to such Project Contract pursuant to the terms of this Lease, the Lessee shall
not create, incur, assume or permit to exist any Lien upon the Lessee's rights
or obligations with respect to any Project Contract (other than the Lien of the
Pledge Agreement or any Permitted Lien), or sell or assign the Lessee's interest
in any Project Contract, other than as permitted pursuant to a Financing
Arrangement and the Pledge Agreement. The Lessee agrees that without the prior
written consent of the Lessor and Assignee, no amendment, modification,
supplement or restatement shall be made to any Project Contract, nor shall any
Project Contract be terminated or replaced by a substitute agreement, nor shall
the Lessee grant or request any waiver pursuant to any Project Contract other
than any amendment, modification, supplement, restatement, consent or waiver
which could not reasonably be expected to result in a Material Adverse Effect.

(g)   The Project shall be maintained and operated solely to generate
electricity and to deliver electricity as contemplated by the Project Contracts.
The Lessee shall at its own expense take all actions as may from time to time be
necessary so that neither the Lessor, Assignee nor any of their Affiliates will,
solely as a result of entering into this Lease or any other document
contemplated hereby or entered into in connection herewith or the transactions
contemplated hereby or thereby (including, without limitation, the acquisition,
operation, leasing, ownership or financing of the Project (or any part thereof)
or the delivery of electricity) be deemed to be, or be subject to regulation as,
a public utility, an electric utility or a public utility holding company under
any Legal Requirement. Except in connection with the exercise of any remedy
under which the Lessor or Assignee or any of their respective Affiliates would
operate, possess or control the Project (or any part thereof), the Lessee shall
promptly and duly prepare and, if necessary and lawful, execute and file, and
prepare for execution and filing by the Lessor, Assignee or any Affiliate
thereof, such notices, applications and other documents as shall be necessary so
that the Lessor, any Assignee or any such Affiliate, as the case may be, shall
be free of all such regulation. The Lessor, Assignee or any Affiliate thereof
shall cooperate with the Lessee with respect to all actions of the Lessee
required by this paragraph (g).

SECTION 9.   MAINTENANCE, IMPROVEMENT AND REPAIR OF THE PROJECT

(a)   The Lessor, so long as no Event of Default shall have occurred and be
continuing, hereby assigns and agrees to make available to the Lessee any and
all rights the Lessor may have under any vendor's or manufacturer's warranties
or undertakings with respect to any equipment constituting a part of the
Project. If any Event of Default shall have occurred and be continuing, the
assignment of such rights from the Lessor to the Lessee shall be deemed to be
suspended.

(b)   The Lessee shall pay all costs, expenses, fees and charges incurred in
connection with the ownership, use, operation, maintenance or occupancy of the
Project. Except as otherwise provided in Section 15, the Lessee shall at all
times, at its own expense, and subject to reasonable wear and tear, maintain the
Project, or cause the Project to be maintained in accordance with prudent
industry standards and any other standards required by this Lease and the
Project Contracts. The Lessee hereby agrees to indemnify and hold the Lessor and
any Assignee harmless from and against all costs, expenses, claims, losses,
damages, fines or penalties, including reasonable counsel fees, arising out of
or due to the Lessee's failure to fulfill its obligations under this paragraph
(b).

(c)   The Lessee shall pay and discharge: (i) all Taxes, assessments, levies,
fees, water and sewer rents and charges, and all other governmental charges,
general and special, ordinary and extraordinary, foreseen and unforeseen, which
are, at any time, imposed or levied upon or assessed against (A) the Project,
(B) any Basic Rent, any Additional Rent or other sum payable hereunder or (C)
this Lease, the leasehold estate hereby created, or which arises in respect of
the ownership, operation, occupancy, possession or use of the Project; (ii) all
gross receipts or similar Taxes (i.e., Taxes based upon gross income which fail
to take into account all customary deductions (e.g., ordinary operating
expenses, depreciation and interest) relating to the Project) imposed or levied
upon, assessed against or measured by any Basic Rent or any Additional Rent or
other sum payable hereunder and all New York Unincorporated Business Tax owing
by the Lessor; (iii) all sales, value added, use and similar taxes at any time
levied, assessed or payable on account of the acquisition, leasing or use of the
Project; and (iv) all charges of utilities and communications services serving
the Project. Notwithstanding the previous sentence, the Lessee shall not be
required to pay any franchise, estate, inheritance, income or similar tax of the
Lessor or any of its Affiliates (other than any tax referred to in clause (ii)
above) unless such tax is imposed, levied or assessed in substitution for any
other tax, assessment, charge or levy which the Lessee is required to pay
pursuant to this paragraph (c); provided, however, that, if at any time during
the term of this Lease, the method of taxation shall be such that there shall be
levied, assessed or imposed on the Lessor a capital levy or other tax directly
on the rents received therefrom, or upon the value of the Project or any present
or any future improvement or improvements on the Project, then all such taxes,
assessments, levies or charges or the part thereof so measured or based, shall
be payable by the Lessee, and the Lessee shall pay and discharge the same as
herein provided. The Lessee will furnish to the Lessor, promptly after demand
therefor, proof of payment of all items referred to above which are payable by
the Lessee. If any such assessments may legally be paid in installments, the
Lessee may pay such assessment in installments. The Lessee will pay and
discharge, or cause to be paid and discharged, all taxes, assessments and
governmental charges or levies imposed upon it or its income or properties,
prior to the date on which penalties attach thereto, except to the extent that
any such tax, assessment, governmental charge or levy is the subject of a
Permitted Contest. Notwithstanding anything contained herein to the contrary,
this paragraph (c) is not intended to increase (and shall not be interpreted to
increase) the Lessee's obligations to pay or indemnify for any Taxes beyond
those obligations specified under the provisions of paragraph (b) of Section 11
hereof and, in the case of any conflict between this paragraph (c) and Section
11 with respect to Taxes, Section 11 shall control.

(d)   So long as no Potential Default, Event of Default, Termination Event,
Event of Loss or Taking shall have occurred and be continuing, the Lessee may,
at its expense, make or permit additions to and alterations to the Project;
provided that unless the Lessee must make or permit such addition to or
alteration to the Project in order to comply with any Legal Requirements (i) the
fair market value of the Project shall not be lessened thereby by more than a de
minimis amount nor the utility or useful life of the Project impaired below the
utility or useful life thereof immediately prior to such action (assuming the
Project was then of a condition and repair required to be maintained pursuant to
paragraph (b) of Section 9 hereof) and (ii) such work shall be completed in a
good and workmanlike manner in accordance with prudent engineering and
construction practices and in compliance with all applicable Legal Requirements
and Insurance Requirements. The Lessee may, so long as no Potential Default,
Event of Default, Termination Event, Event of Loss or Taking has occurred and is
continuing, remove any Removable Improvement in its entirety. "Removable
Improvements", for the purposes hereof, shall mean any part that (i) is in
addition to, and not in replacement of or substitution for, (x) any part
originally incorporated or installed in or attached to the Project on the
Effective Date (unless such part has become obsolete) or (y) any part in
replacement of, or substitution for, any such part, (ii) is not required to be
incorporated or installed in or attached or added to the Project pursuant to the
terms of the Plans (as defined in the Agreement for Lease), the Project
Contracts or this Lease and (iii) can be removed from the Project without
adversely affecting the ability of the Project to operate in accordance with the
Project Contracts and this Lease and without diminishing the value, utility or
remaining economic useful life which the Project would have had at such time had
such alteration, modification or addition not been made (assuming the Project is
in the condition required hereby). Upon the removal by the Lessee of any
Removable Improvement as provided in the immediately preceding two sentences,
title thereto shall, without further act, vest in the Lessee and such Removable
Improvement will no longer be deemed part of the Project. Any Removable
Improvement not removed by the Lessee prior to the return of the Project to the
Lessor hereunder shall remain the property of the Lessor.

(e)   The Lessee agrees to, or to cause the Operator to, maintain the Project at
all times in such condition so as to enable the Project to be operated and
maintained in accordance with prudent industry practices and any other standards
required by the Project Contracts and this Lease. The Lessee shall obtain or
cause to be obtained in a timely manner and maintain or cause to be maintained
in full force and effect all Permits and Governmental Actions required for the
ownership, leasing, operation and maintenance of the Project in accordance with
and as contemplated by the Project Contracts and this Lease and as otherwise
necessary to perform its obligations under the Project Contracts and will
promptly upon the request of the Lessor or Assignee provide a copy of each such
Governmental Action to the Lessor and Assignee. The Lessee shall obtain and
maintain, or cause to be obtained and maintained, all patents, licenses and
proprietary rights and technology necessary in connection with the operation and
maintenance of the Project.

SECTION 10.   INSURANCE

(a)   Insurance pursuant to the Project Contracts. The Lessee shall maintain or
cause to be maintained in full force and effect at all times insurance required
by the terms of any of the Project Contracts.

(b)   Insurance by the Lessee.

      (i)   The Lessee shall procure at its own cost and expense or, if such
coverage is already in place, maintain (or cause to be procured and/or
maintained) in full force and effect at all times on and after the Effective
Date (except with respect to the physical damage described in clause (ii)
below), and continuing throughout the term of this Lease insurance policies with
insurance companies authorized to do business in the Commonwealth of
Pennsylvania with a Best Insurance Reports rating of "A-" or better, or if not
rated by Best, such insurance companies shall be of substantially equivalent
financial strength and creditworthiness of insurance companies that maintain
such ratings (or such other company acceptable to the Lessor and Assignee), with
such deductibles as set forth below, or if not set forth below, as are approved
by the Lessor and Assignee, and with such limits and coverage as is consistent
with prudent industry practices, but in no event less than the limits and
coverage provisions set forth below:

            (1)   Workers' Compensation and Employer's Liability Insurance.
Workers' compensation and employer's liability insurance, in accordance with and
as required under the laws of the Commonwealth of Pennsylvania.

            (2)   Commercial General Liability Insurance. Liability insurance on
an occurrence (or AEGIS or EIM claims-made form) basis against claims for
personal injury (including bodily injury and death) and property damage. Such
insurance shall provide coverage for products-completed operations, blanket
contractual, explosion, collapse and underground coverage, broad form property
damage, personal injury insurance, and sudden and accidental seepage and
pollution with a $1,000,000 minimum limit per occurrence for combined bodily
injury and property damage.

            (3)   Automobile Liability Insurance. Automobile liability insurance
against claims for personal injury (including bodily injury and death) and
property damage covering all owned, leased non-owned and hired motor vehicles,
including loading and unloading, with a $1,000,000 minimum limit per occurrence
for combined bodily injury and property damage and containing appropriate
no-fault insurance provisions wherever applicable.

            (4)   Excess Liability Insurance. Excess liability insurance on an
occurrence (or AEGIS or EIM claims-made form) basis covering claims in excess of
the underlying insurance described in the foregoing subsections (2) and (3),
with a $50,000,000 minimum limit per occurrence; provided, however, that in the
event the available limit of liability is less than $35,000,000 due to claims
against such excess liability insurance, the Lessee shall purchase additional
coverage so that the available limit of liability under such excess liability
insurance is not less than $50,000,000.

The insurance required in the foregoing subsections (1), (2), (3) and this
subsection (4) may be satisfied by the Lessee purchasing coverage in the amounts
specified or by any combination of primary and excess insurance, so long as the
insurance meets the requirements specified above.

      (ii)   The Lessee shall procure at its own cost and expense or, if such
coverage is already in place, maintain in full force and effect at all times on
and after the Effective Date and continuing throughout the term of this Lease
insurance policies with insurance companies authorized to do business in the
Commonwealth of Pennsylvania with a Best Insurance Reports rating of "A-" or
better, or if not rated by Best, such insurance companies shall be of
substantially equivalent financial strength and creditworthiness of insurance
companies that maintain such ratings (or such other company acceptable to the
Lessor and Assignee), with such limits and coverage provisions sufficient to
satisfy the requirements applicable to the Lessee in each of the Project
Contracts, but in no event less than the limits and coverage provisions set
forth below:

            (1)   All Risk Property Insurance. Property damage insurance on an
"all risk" basis, boiler and machinery insurance on a comprehensive basis
(covering all production machinery, including but not limited to pressure
vessels, electrical turbines, generators, transformers and other related
equipment, motors, air tanks, boilers, machinery, pressure piping or any other
similar objects) including coverage against damage or loss caused by earth
movement (including, but not limited to, earthquake, landslide, subsidence and
volcanic eruption) fire, lightning and flood and providing coverage for (1) the
Project in an amount equal to one hundred percent (100%) of the "full insurable
value" of the Project, (2) transit including ocean marine transit, if
applicable, with sub-limits of $5,000,000, (3) gas, steam and electrical
transmission lines along with related equipment for which the Lessee has an
insurable interest, (4) foundations and other property below the surface of the
ground and (5) attorneys' fees, engineering and other consulting costs, and
permit fees directly incurred in order to repair or replace damaged insured
property in a minimum amount of $1,000,000. For purposes of this Section
10(b)(ii), "full insurable value" shall mean the full replacement value of the
Project, including any improvements, equipment, spare parts, fuel and supplies,
without deduction for physical depreciation and/or obsolescence. All such
insurance may be subject to such reasonable and customary deductibles as is
consistent with prudent industry practices after accounting for the size and
value of the Project. Such insurance shall (1) not include any coinsurance
provision, (2) provide for increased cost of construction and loss to undamaged
property as the result of enforcement of building laws or ordinances, and (3)
include debris removal with sub-limits not less than $1,000,000. The earth
movement and flood coverage may be insured with a sub-limit of $100,000,000 (or
such lesser amount as is reasonably and commercially available). The property
damage coverage shall not contain an exclusion for freezing, mechanical
breakdown, loss or damage or resultant damage caused by faulty workmanship,
design or materials.

If the insurance company providing the physical damage insurance is different
from the insurance company providing the boiler & machinery insurance required
in this Section 10, then a joint loss agreement between such companies will be
required and included as part of the respective policies.

            (2)   Environmental Impairment Liability Insurance. Environmental
impairment liability insurance in an amount not less than $10,000,000 per
occurrence. The parties acknowledge and agree that so long as the Lessee
maintains sudden and accidental seepage and pollution coverage pursuant to
paragraph (b)(i)(2), the requirements of this paragraph (b)(ii)(2) shall be
deemed satisfied.

      (iii)   All policies of liability insurance required to be maintained by
the Lessee under paragraphs (b)(i)(2), (3) and (4) of this Section 10 shall be
endorsed as follows:

            (1)   To provide a severability of interest or cross liability
clause;

            (2)   Such that the insurance shall be primary and not excess to or
contributing with any insurance or self-insurance maintained by the Lessor,
Merrill, Merrill Lynch, Merrill Leasing, the general partner of the Lessor and
its officers, the limited partners of the Lessor or Assignee;

            (3)   To name Merrill, Merrill Lynch, Merrill Leasing, the general
partner of the Lessor and its shareholders, officers and directors, the limited
partners of the Lessor and Assignee and their respective officers (and such
other Persons with an insurable interest in the Project as may be required by
the Project Contracts) as additional insureds; and

            (4)   To name the Lessor and its officers as an additional insured.

      (iv)   All policies of insurance required to be maintained by the Lessee
under paragraph (b)(ii) of this Section 10 shall name the Lessor as a named
insured and name Merrill, Merrill Lynch, Merrill Leasing, the general partner of
the Lessor and their respective officers, the limited partners of the Lessor and
Assignee and their respective officers (and such other Persons with an insurable
interest in the Project as may be required by the Project Contracts) as
additional insureds.

      (v)   Waivers of Subrogation. The Lessee hereby waives any and all claims
for recovery from the Lessor, Merrill, Merrill Lynch, Merrill Leasing, the
general partner of the Lessor and its shareholders, officers and directors, the
limited partners of the Lessor and Assignee and their respective officers,
directors, members, trustees and employees for any and all loss or damage
covered by any of the insurance policies to be maintained under this Lease to
the extent that such loss or damage is recovered under any such policy. Inasmuch
as the foregoing waiver will preclude the assignment of any such claim to the
extent of such recovery, by subrogation (or otherwise), to an insurance company
(or other Person), the Lessee shall give written notice of the terms of such
waiver to each insurance company which has issued, or which may issue in the
future, any such policy of insurance (if such notice is required by the
insurance policy) and shall cause each such insurance policy to be properly
endorsed by the issuer thereof, or to otherwise contain one or more provisions
that prevent the invalidation of the insurance coverage provided thereunder by
reason of such waiver.



In addition, all policies of insurance required by this Section 10 shall provide
for waivers of subrogation by the insurers in favor of the Lessor, Merrill,
MerrillLynch, Merrill Leasing, the general partner of the Lessor and its
shareholders, officers and directors, the limited partners of the Lessor and
Assignee and their respective officers, directors, members, trustees and
employees (and such other Persons as may be required by the Project Contracts).



(c)   Additional Requirements.

      (i)   The Lessee shall promptly notify the Lessor and Assignee of any loss
in excess of $1,000,000 covered by any insurance maintained pursuant to
paragraph (b)(ii) of this Section 10.

      (ii)   All policies of insurance required to be maintained pursuant to
paragraph (b)(ii) of this Section 10 shall provide that the Collateral Trustee
and the Lessee shall be the loss payees thereunder (as their interests may
appear) and that the proceeds of such policies shall be payable solely to the
Operating Account pursuant to a standard first mortgage endorsement
substantially equivalent to the Lenders Loss Payable Endorsement 438BFU or ISO
endorsement CP12181091, without contribution. The Lessor and Assignee shall have
the right to join the Lessee in adjusting any loss in excess of $5,000,000. All
policies (other than in respect of liability or workers compensation insurance)
shall insure the interests of the Lessor, Merrill, Merrill Lynch, Merrill
Leasing, the general partner of the Lessor, the limited partners of the Lessor
and Assignee regardless of any breach or violation by the Lessee or Lessor of
any warranties, declarations or conditions contained in such policies, any
action or inaction of the Lessee or the Lessor or others, or any foreclosure
relating to the Project or any change in ownership of all or any portion of the
Project.

      (iii)   A loss under any insurance required to be carried under paragraph
(b)(ii) of this Section 10 shall be adjusted with the insurance companies,
including the filing in a timely manner of appropriate proceedings by the
Lessee, subject to the approval of the Lessor and Assignee if such loss is in
excess of $5,000,000 (unless the amount of such adjustment is sufficient to
fully repair the Project). In addition the Lessee may in its reasonable judgment
consent to the settlement of any loss; provided that, in the event that the
amount of the loss exceeds $5,000,000, the terms of such settlement shall be
consented to by the Lessor and Assignee (unless the amount of such settlement is
sufficient to fully repair the Project).

      (iv)   All policies of insurance required to be maintained pursuant to
paragraph (b) of this Section 10 shall be endorsed so that if at any time they
should be canceled, or coverage shall be reduced in a manner which affects the
interests of the Lessor, Merrill, Merrill Lynch, Merrill Leasing, the general
partner of the Lessor, the limited partners of the Lessor or Assignee, such
cancellation or reductions shall not be effective as to the Lessor, Merrill,
Merrill Lynch, Merrill Leasing, the general partner of the Lessor, officers and
directors, the limited partners of the Lessor and Assignee for 30 days (except
for non-payment of any premium, which shall be for 10 days), after receipt by
the Lessor and Assignee of written notice from such insurer of such cancellation
or reduction.

      (v)   The Lessee may, at its own cost and expense, prosecute any claim
against any insurer or contest any settlement proposed by any insurer, and the
Lessee may bring any such prosecution or contest in the name of the Lessor, the
Lessee, or both, and the Lessor will join therein at the Lessee's request,
provided that the Lessee shall indemnify the Lessor against any losses, costs or
expenses (including reasonable attorney's fees) which the Lessor may incur in
connection with such prosecution or contest.

(d)   Evidence of Insurance. On the date of this Lease and at least once each
year, the Lessee shall furnish the Lessor and Assignee with (1) a certificate
from the manager (or similar officer) of the Corporate Risk & Insurance Section
of the Lessee, or an Affiliate thereof, certifying that all insurance required
under this Section 10 or subsection 9.3(a) of the Agreement for Lease, as
applicable, is in full force and effect and (2) a schedule of the insurance
policies held by or for the benefit of the Lessee and required to be in force by
the provisions of paragraph (b) of this Section 10. Upon request, the Lessee
will promptly furnish the Lessor and Assignee with copies of all insurance
policies, binders and cover notes or other evidence of such insurance relating
to the insurance required to be maintained by the Lessee. The schedule of
insurance shall include, to the extent such information is not included on the
insurance certificates, the name of the insurance company, policy number, type
of insurance, major limits of liability and expiration date of the insurance
policies.

(e)   Reports. On the date of this Lease and upon the written request of the
Lessor, concurrently with the furnishing of the certification referred to in
paragraph (d) above, the Lessee shall furnish the Lessor and Assignee with a
letter of the Insurance Broker substantially in the form of Exhibit E attached
hereto, signed by a representative of the Insurance Broker. In addition, the
Lessee will advise the Lessor and Assignee in writing promptly of any default in
the payment of any premium and of any other act or omission known to the Lessee
on the part of the Lessee which may invalidate or render unenforceable, in whole
or in part, any insurance being maintained by the Lessee pursuant to paragraph
(b) of this Section 10.

(f)   Failure to Maintain Insurance. In the event the Lessee fails to maintain
the full insurance coverage required by paragraph (b) of this Section 10, the
Lessor or Assignee, upon 30 days' prior notice (unless the aforementioned
insurance would lapse within such period, in which event notice should be given
as soon as reasonably possible) to the Lessee of any such failure, may (but
shall not be obligated to) take out the required policies of insurance and pay
the premiums on the same.

(g)   No Duty of the Lessor or Assignee to Verify or Review. No provision of
this Section 10, or any provision of this Lease or any Project Contract, shall
impose on the Lessor or Assignee any duty or obligation to verify the existence
or adequacy of the insurance coverage maintained by the Lessee, nor shall the
Lessor or Assignee be responsible for any representations or warranties made by
or on behalf of the Lessee to any insurance company or underwriter. Any failure
on the part of the Lessor or Assignee to pursue or obtain the evidence of
insurance required by this Lease from the Lessee and/or failure of the Lessor or
Assignee to point out any non-compliance of such evidence of insurance shall not
constitute a waiver of any of the insurance requirements in this Lease.

(h)   Application of Insurance Proceeds for Loss or Taking. It is agreed that
any insurance payments received as the result of the occurrence of (i) any Event
of Loss, or (ii) any event of Taking described in paragraph (a) of Section 16
hereof, shall be paid to the Operating Account and disposed of as set forth in
paragraph (c) of Section 15 hereof.

(i)   Application of Insurance Proceeds for Other than Loss or Taking. The
insurance proceeds of any property damage loss to the Project or any event of
Taking described in paragraph (b) of Section 16 hereof will be held in the
Operating Account and applied in payment (or to reimburse the Lessee) for
repairs or replacement in accordance with the terms of paragraph (b) of Section
15 hereof provided, that in the event that any insurance payments received
pursuant to this paragraph (i) are less than $5,000,000, such payments shall be
paid to, or retained by, the Lessee. The Lessee shall be entitled, subject to
its compliance with the immediately succeeding sentence, (1) to receive the
amounts so deposited against certificates, invoices or bills reasonably
satisfactory to the Lessor, delivered to the Lessor from time to time as such
work or repair progresses, and (2) to direct the investment of the amounts so
deposited as provided in paragraph (j) of this Section 10. To the extent that
the Lessor reasonably estimates that the cost of such work or repair shall
exceed the amount of proceeds, the Lessee shall make adequate provisions for the
payment thereof. Any moneys remaining in the aforesaid account after final
payment for repairs has been made shall be used by the Lessor to reduce the
Adjusted Acquisition Cost by such amount. Thereupon, the Lessor shall adjust the
Adjusted Acquisition Cost to reflect such reduction.

(j)   Investment. The Lessor, at the Lessee's instruction, shall invest the
amounts deposited with the Lessor pursuant to paragraph (i) of this Section 10
in any investments permitted under a Financing Arrangement. Such investments
shall mature in such amounts and on such dates so as to provide that amounts
shall be available on the draw dates sufficient to pay the amounts requested by
and due to the Lessee. Any interest earned on investments of such funds shall be
paid to the Lessee. The Lessor shall not be liable for any loss resulting from
the liquidation of each and every such investment and the Lessee shall bear the
risk of such loss, if any.

(k)   Application. Any amount referred to in paragraphs (h), (i) or (j) of this
Section 10 which is payable to the Lessee shall not be paid to the Lessee or, if
it has been previously paid to the Lessee, shall not be retained by the Lessee,
if at any time of such payment a Potential Default, an Event of Default,
Termination Event, Event of Loss or Taking shall have occurred and be
continuing. In such event, all such amounts shall be paid to and held by the
Lessor in the Operating Account as security for the obligations of the Lessee
hereunder or, at the Lessor's option, applied by the Lessor toward payment of
any of such obligations of the Lessee at the time due hereunder as the Lessor
may elect. At such time as there shall not be continuing any Potential Default,
Event of Default, Termination Event, Event of Loss or Taking, all such amounts
at the time held by the Lessor in excess of the amount, if any, which the Lessor
shall have elected to apply as above provided shall be paid to the Lessee.

(l)   "Claims Made" Policies for Certain Types of Insurance. If any liability
insurance required under the provisions of this Section 10 is allowed to be
written on a "claims made" basis, then such insurance shall include the
following:

      (i)   The retroactive date (as such term is specified in each of such
policies) shall be no later than the date of this Lease; and

      (ii)   each time any policy written on a "claims made" basis is not
renewed or the retroactive date of such policy is to be changed, the Lessee
shall obtain or cause to be obtained for each such policy or policies the
broadest extended reporting period coverage, or "tail" reasonably available in
the commercial insurance market for each such policy or policies, but in no
event less than two years after the expiration of such policy or policies.

(m)   Use or Operation of the Project. The Lessee covenants that it will not
use, occupy or operate the Project or permit the use, occupancy or operation of
the Project at a time when the insurance required by this Section 10 is not in
force.

(n)   Commercial Availability.

If any insurance required to be maintained by the Lessee pursuant to this
Section 10 (including the limits or deductibles or any other terms under
policies for such insurance) ceases to be available on a commercially reasonable
basis, the Lessee may provide written notice to the Lessor and Assignee
accompanied by a letter from the Insurance Broker stating that such insurance is
unavailable on a commercially reasonable basis. The Lessee shall use its best
efforts to provide notice not less than sixty (60) days prior to the scheduled
date for renewal of any such policy, but in any event, the Lessee shall provide
such notice promptly upon receipt of notice from the insurance company that such
coverage will not be available on a commercially reasonable basis. Upon receipt
of such notice by the Lessor and Assignee, the Lessor, Assignee and the Lessee
shall immediately, and in good faith, propose an alternative to such insurance.
In the event that the Lessor or Assignee is unwilling to accept such proposal,
and the Lessor, Assignee and the Lessee cannot reach a resolution acceptable to
all parties within ten (10) days, the Lessor, Assignee and the Lessee shall make
arrangements for the formation of an insurance panel consisting of the Insurance
Broker, the Lessor's insurance advisor (or broker), Assignee's insurance advisor
(or broker) and an independent insurance expert from a nationally recognized
insurance brokerage firm, chosen by the Lessee and reasonably acceptable to the
Lessor and Assignee. Such independent expert shall conduct a separate review of
the relevant insurance requirements of this Section 10 and the market for such
insurance at the time, giving due consideration to the representations of all
insurance advisors, and upon conclusion of such review shall issue a written
report stating whether such insurance is available or unavailable on a
commercially reasonable basis. If the insurance expert concludes that such
insurance is not available on a commercially reasonable basis, the insurance
expert shall provide a written recommendation (which shall include the amount
and type of insurance which is available upon a commercially reasonable basis)
not less than fifteen (15) days before the date for renewal of such insurance.
The Lessee shall, prior to the expiration of the insurance then in effect,
obtain the insurance required by this Section 10 that is available on a
commercially reasonable basis. The recommendation of the insurance expert shall
be conclusive and binding upon the Lessee and the Lessee shall, for the
immediately succeeding one (1) year policy period, only be required to carry the
insurance required by this Section 10 that the expert has certified is available
on a commercially reasonable basis; provided that, if in the Lessor's and
Assignee's reasonable judgment, keeping the insurance coverage at the level that
is available on a commercially reasonable basis could reasonably be expected to
result in a Material Adverse Effect, then the Lessee shall (i) obtain the
insurance required by this Section 10 whether or not available on a commercially
reasonable basis or (ii) obtain the insurance that is available on a
commercially reasonable basis and provide collateral or credit support for the
difference of a type and in an amount reasonably satisfactory to the Lessor and
Assignee. For the purposes of this paragraph (n), insurance will be considered
"not available on a commercially reasonable basis" if it is not obtainable or
obtainable only at excessive costs which are not justified in terms of the risk
to be insured and is generally not being carried by or applicable to projects or
operations similar to the Project because of such excessive costs. All fees,
costs and expenses associated with the insurance panel (including the review by
the insurance expert) shall be for the sole account of the Lessee. The
provisions of this paragraph shall not be applicable during the term of the
Agreement for Lease.

SECTION 11.   INDEMNITIES

(a)   Except as otherwise provided in paragraph (j) of this Section 11, the
Lessee shall indemnify, protect, defend and hold harmless the Lessor, each
general and limited partner of the Lessor, Merrill, Merrill Lynch, Merrill
Leasing, each Assignee, and their respective assigns and successors, and each
Affiliate of each of them, and their respective officers, directors, trustees,
incorporators, shareholders, partners (general and limited, including, without
limitation, the general and limited partners of the Lessor), employees, agents
and servants (each of the foregoing an "Indemnified Person") from and against
any and all liabilities (including, without limitation, Environmental Damages
and strict liability in tort), losses, obligations, claims (including, without
limitation, Environmental Damages and strict liability in tort), damages,
penalties, causes of action, suits, costs and expenses (including, without
limitation, attorneys', experts', consultants' and accountants' fees and
expenses) or judgments of any nature (other than Taxes) arising on or after the
Effective Date and relating to or in any way arising out of:

      (i)   the purchasing, ordering, delivery, acquisition, construction, title
on acquisition, rejection, installation, possession, titling, retitling,
registration, re-registration, custody by the Lessee of title and registration
documents, ownership, leasehold interest in the Premises, lease, sublease, lease
under the Ground Lease, use, non-use, misuse, financing, operation,
transportation, repair or control of the Project or any part thereof, accident,
injury, death or property damage on or about the Project and the Project
Contracts, (A) except to the extent that such costs are included in the
Acquisition Cost or Adjusted Acquisition Cost of the Project, (B) except for any
general administrative expenses of the Lessor, (C) except taxes with respect to
which indemnification is excluded under paragraph (b) of this Section 11 and (D)
except that this indemnity shall not increase any payment required to be made by
the Lessee pursuant to paragraph (b)(iii)(A) or (c)(iii)(A) of Section 12 of
this Lease;

      (ii)   the assertion of any claim or demand based upon any infringement or
alleged infringement of any patent or other right, by or in respect of the
Project or any part thereof; provided, however, that upon request of the Lessee,
the Lessor will make available to the Lessee the Lessor's rights under any
similar indemnification arising from any manufacturer's or vendor's warranties
or undertakings with respect to any equipment constituting a part of the
Project;

      (iii)   any violation, or alleged violation, by the Lessee of this Lease
or the Project Contracts or of any contracts or agreements to which the Lessee
is a party or by which it is bound or of any laws, rules, regulations, orders,
writs, injunctions, decrees, consents, approvals, exemptions, authorizations,
licenses and withholdings of objection, of any governmental or public body or
authority and all other Legal Requirements applicable to the Project;

      (iv)   any and all Environmental Damages relating to or in any way arising
out of the Project, including, without limitation:

            (A)   the violation or alleged violation of or compliance or
non-compliance with any Environmental Requirements (i) in connection with the
ownership or operation of the Project, and (ii) by any prior owner or operator
of the Premises in connection with the ownership or operation of the Premises;

            (B)   the Release or threatened Release at, to or from any location
of any Contaminants, or Remedial Action or corrective action (as the latter term
is used in Section 3004(u), 3004(v), and 3008(h) of the Resource Conservation
and Recovery Act or any equivalent state, local or foreign law) to address any
Contaminants, (i) generated, treated, recycled, stored, processed, used or
disposed by or on behalf of the Lessee at or in connection with the Project,
(ii) generated, treated, recycled, stored, processed, used or disposed by or on
behalf of any prior owner or operator of the Premises in connection with the
ownership or operation of the Premises, (iii) transported by or on behalf of the
Lessee or any other Person to or from the Project for treatment, recycling,
processing, use or disposal at any location, or (iv) removed by any Person from
any portion of the Project; and

            (C)   the presence of any Contaminant at, in, on or under the
Project;

            (D)   the failure to report, disclose or remediate any of the
foregoing or to comply with any applicable consent order or voluntary agreement
with any Governmental Authority relating to any of the foregoing; and

            (E)   any allegations of any of the foregoing;

   (v)   any breach of a representation, warranty or covenant made herein by the
Lessee or which is contained in any certificate furnished by or on behalf of the
Lessee under or in connection with this Lease;

   (vi)   any default in the performance or observance of any term, covenant,
condition or obligation by the Lessee contained in this Lease or any failure by
the Lessee to comply with any term, covenant, condition or obligation contained
in the Ground Lease; and

   (vii)   the Project Contracts or the Easements.

   (b)   The Lessee agrees (but in all events without duplication of
indemnities) to indemnify, protect, defend and hold harmless each Indemnified
Person for matters arising on or after the Effective Date and arising therefrom
from and against all U.S. Federal, state, county, municipal, foreign or other
fees and taxes of whatsoever nature, including, but not limited to, license,
qualification, franchise, rental, withholding, sales, use, net income, gross
income, gross receipts, ad valorem, business, personal property, real estate,
value added, excise, motor vehicle, occupation fees and stamp or other taxes or
tolls of any nature whatsoever, and penalties and interest thereon (hereinafter
"Taxes"), whether assessed, levied against or payable by the Lessor or
otherwise, with respect to the Project or the acquisition, purchase, sale,
rental, use, operation, control or ownership of the Project (including, without
limitation, any claim by any Governmental Authority for transfer tax, transfer
gains tax, mortgage recording tax, filing or other similar taxes or fees in
connection with the acquisition of the Project by the Lessor or otherwise in
connection with this Lease) or measured in any way by the value thereof or by
the business of, investment in, or ownership by the Lessor with respect thereto;
provided that this indemnity shall not apply to the following:



      (i)      Taxes attributable to any period after expiration or other
termination of the Lease Term, surrender of the Project to the Lessor in
accordance with this Lease and the payment in full of all amounts payable by the
Lessee hereunder;

      (ii)      Taxes that are included as a part of Adjusted Acquisition Cost;

      (iii)      Penalties, additions to tax or interest imposed on a
Indemnified Person attributable to such Indemnified Person's failure to comply
with any reporting, filing or registration requirements imposed under the Code
or the Regulations promulgated thereunder (other than any such reports filings
or registrations which the Lessee is required to file pursuant to the terms of
this Lease);

      (iv)      Any U.S. withholding tax imposed because an Indemnified Person
(or the beneficial owner thereof) is not a U.S. Person within the meaning of
Section 7701 of the Code;

      (v)      Taxes that result from (a) any voluntary transfer by a partner of
the Lessor of any of its interest in the Lessor, or by a holder of the Lessor's
Senior Secured Notes of its interest in such Notes, or by the Lessor of any of
its interest in the Project, in each case other than to which the Lessee
consents or other than, with respect to any transfer by the Lessor of any
interest in the Project, a transfer which is otherwise permitted or contemplated
by this Lease, the Agreement for Lease, any Financing Arrangement or any
document contemplated thereby, or (b) from any involuntary transfer of any of
the foregoing interests in connection with any bankruptcy or other proceeding
for the relief of debtors in which such Indemnified Person is the debtor or any
foreclosure by a creditor of any Indemnified Person; provided, however, that any
Indemnified Person shall be indemnified by the Lessee for such taxes if any such
transfer occurs at any time after an Event of Loss, Termination Event or Event
of Default hereunder shall have occurred and is continuing; or

      (iv)      Net income taxes (including capital gain, accumulated earnings,
personal holding company, estate, minimum and alternative minimum taxes) imposed
directly upon any Indemnified Person (including net income taxes based on or
measured by compensation that any such Indemnified Person receives for its
services), the Pennsylvania Capital Stock-Franchise Tax and taxes imposed by any
jurisdiction other than Pennsylvania based on or measured by capital or net
worth which is imposed in lieu of net income taxes.

(c)   The Lessee shall forthwith upon demand, reimburse any Indemnified Person
for any sum or sums expended with respect to any item indemnified by the Lessee
pursuant to paragraph (a) or (b) of this Section 11 or, upon request from any
Indemnified Person, shall pay such item directly. Any payment made to, or on
behalf of, any Indemnified Person pursuant to this Section 11 shall be increased
to such amount as will, after taking into account all Taxes actually imposed
with respect to the accrual or receipt of such payment (as the same may be
increased pursuant to this sentence), and any savings in such Taxes actually
realized by the Indemnified Person as a result of the payment or accrual of the
amounts in respect of which the payment to or on behalf of the Indemnified
Person hereunder is made, equal the amount of the payment. To the extent that
the Lessee in fact indemnifies any Indemnified Person under the indemnity
provisions of this Lease, the Lessee shall be subrogated to such Indemnified
Person's rights in the affected transaction and shall have a right to determine
the settlement of such indemnified claims therein.

(d)   The indemnities contained in this Section 11 shall not be affected by any
termination or expiration of this Lease.

(e)   Notwithstanding any provisions of this Section 11 to the contrary, the
Lessee shall not indemnify and hold harmless any Indemnified Person against any
claims and liabilities to the extent arising (i) from the gross negligence or
willful misconduct of such Indemnified Person or its respective officers,
directors, trustees, incorporators, shareholders, partners, employees, agents
and servants acting on its behalf, or (ii) as a result of acts or events arising
exclusively after the earlier of (1) the expiration or termination of the
Agreement for Lease and expiration or termination of this Lease and (2) the
transfer of the Project to any third party and the voluntary release by the
Assignee of its liens, except in all cases to the extent that the Lessor or
Assignee is exercising remedies or is otherwise rightfully in possession or
control of the Project.

(f)   In the event any Indemnified Person shall be a party defendant to any
litigation for which indemnification may be sought against the Lessee, such
Indemnified Person shall give prompt notice thereof to the Lessee by telephone
and confirmed in writing and shall consult and cooperate, at the Lessee's
expense, with the Lessee, and if such Indemnified Person shall not have appeared
or pleaded to any such action then such Indemnified Person does hereby empower
any attorney of any court of record appointed by the Lessee (who shall give
prompt written notice to such Indemnified Person of such appointment) to appear
for such Indemnified Person and in good faith and with due diligence defend such
action, to enter counterclaims, to institute actions against third parties and
to do all things necessary or desirable in the judgment of such attorney after
consultation with such Indemnified Person and the Lessee to preserve the rights
of such Indemnified Person and the Lessee, all at the Lessee's own cost and
expense. No failure or delay of such Indemnified Person to give the notice
required by this Section 11 shall excuse the obligation of the Lessee to
indemnify such Indemnified Person with respect to such litigation except to the
extent that any increase in liability is a direct result of such failure or
delay.

   (g)   (i)   If a written claim for payment is made by any taxing authority
against an Indemnified Person for any Taxes with respect to which the Lessee may
be liable for indemnity hereunder (a "Tax Claim"), such Indemnified Person shall
give the Lessee written notice of such Tax Claim promptly after its receipt, and
shall furnish the Lessee with copies of such Tax Claim and all other writings
received from the taxing authority to the extent relating to such claim,
provided that failure so to notify the Lessee shall not relieve the Lessee of
any obligation to indemnify such Indemnified Person hereunder unless such
failure effectively precludes the ability to contest the Taxes. The Indemnified
Person shall not pay such Tax Claim until at least 30 days after providing the
Lessee with such written notice, unless required to do so by law or regulation.

      (ii)   Subject to paragraph (g)(iii) below, the Lessee will be entitled to
contest (acting through counsel selected by the Lessee and reasonably acceptable
to the Indemnified Person), and control the contest of, any Tax Claim if (x) the
contest of the Tax Claim may be pursued in the name of the Lessee and
independently from any other proceeding involving a Tax liability of such
Indemnified Person for which the Lessee has not agreed to indemnify such
Indemnified Person; (y) the contest of the Tax Claim must be pursued in the name
of Indemnified Person but can be pursued independently from any other proceeding
involving a Tax liability of such Indemnified Person for which the Lessee is not
responsible (with the Indemnified Person agreeing to use reasonable efforts to
sever the contest of any indemnified Tax from the contest of any unindemnified
Tax so that the Lessee can control the contest of the indemnified Tax), or (z)
the Indemnified Person requests that the Lessee control such contest; provided
that in the case of a contest described in any of clause (x), (y), or (z), if
the Indemnified Person determines in good faith that such contest by the Lessee
could reasonably be determined to have a material adverse impact on the business
or operations (other than Taxes) of the Indemnified Person and provides notice
to the Lessee of such determination, the Indemnified Person may elect to control
or reassert control of the contest, and provided, that by taking control of the
contest, Lessee acknowledges that it is responsible for the Tax ultimately
determined to be due by reason of such claim; provided, however, that in any
case where the Lessee is not controlling the contest, such acknowledgement shall
not be binding if the contest is resolved on a basis from which it can be
established that the Lessee would not be liable for such tax in the absence of
such acknowledgement. In the case of all other Tax Claims, subject to subsection
(g)(iii) below, the Indemnified Person will contest the Tax Claim if the Lessee
shall request that the Tax be contested and the following rules shall apply with
respect to such contest:

            (1) the Indemnified Person will control the contest of such Tax
Claim in good faith (acting through counsel selected by the Indemnified Person
and reasonably acceptable to the Lessee);

            (2) at the Lessee's written request, if payment is made to the
applicable taxing authority, the Indemnified Person shall use all reasonable
efforts to obtain a refund thereof in appropriate administrative or judicial
proceedings; and

            (3) the Indemnified Person shall not otherwise settle, compromise or
abandon such contest without the Lessee's prior written consent except as
provided in paragraph (g)(iv) below.

In either case, the party conducting such contest shall consult with and keep
reasonably informed the other party and its designated counsel with respect to
such Tax Claim, shall provide the other party with copies of (or appropriate
excerpts from) any reports or claims issued by the relevant auditing agents or
taxing authority and shall consider and consult in good faith with the other
party regarding any request (a) to resist payment of Taxes if practical and (b)
not to pay such Taxes except under protest if protest is necessary and proper
(but the decision regarding what actions are to be taken shall be made by the
controlling party in its sole judgment; provided, however, that (subject to
subsection (g)(iv) below) if the Indemnified Person is the controlling party,
such Indemnified Person may not settle the contest without the consent of the
Lessee, which consent shall not be unreasonably withheld).

   (iii)   Notwithstanding the foregoing, in no event shall the Lessee be
permitted or an Indemnified Person be required to contest (or to continue the
contest of) any Tax Claim, unless:

            (1) within 30 days after notice by the Indemnified Person to the
Lessee of such Tax Claim, the Lessee shall request in writing to the Indemnified
Person that such Tax Claim be contested; provided that if a shorter period is
required for taking action with respect to such Tax Claim and the Indemnified
Person notifies the Lessee of such requirement, the Lessee shall use reasonable
efforts to request such contest within such shorter period;

            (2) no Event of Default has occurred and is continuing;

            (3) there is (i) no risk of sale, forfeiture or loss of, or the
creation of a Lien on the Project (other than a Permitted Lien) and (ii) no risk
of the imposition of criminal penalties, in each case as a result of the contest
of such Tax Claim; provided that clause (3)(i) shall not apply if the Tax is
fully paid in either manner specified in clause (4) below or the Lessee posts
security satisfactory to the Indemnified Person;

            (4) if such contest involves payment of such Tax, the Lessee will
either advance to the Indemnified Person on an interest-free basis and with no
after-tax cost to such Indemnified Person (a "Tax Advance") or pay such
Indemnified Person the amount payable by the Lessee pursuant to paragraph (a) of
this Section with respect to such Tax;

            (5) the Lessee agrees to pay (and pay on demand) all reasonable
costs and expenses incurred by the Indemnified Person in connection with the
contest of such claim (including all reasonable legal fees and disbursements);

            (6) the Indemnified Person has been provided at the Lessee's sole
expense with an opinion of independent tax counsel selected by the Lessee and
reasonably acceptable to the Indemnified Person to the effect that there is a
reasonable basis for contesting such Tax Claim;

            (7) the amount of Taxes in controversy, taking into account the
amount of all similar and logically related Taxes with respect to the
transactions contemplated by the Financing Arrangements that could be raised in
any other year (including any future year) not barred by the statute of
limitations, exceeds $25,000; and

            (8) such Tax is the result of a claim of a continuing and consistent
nature, which claim has previously been resolved against the relevant
Indemnified Person (unless a change in law or facts has occurred since such
prior adverse resolution and Lessee provides an opinion of independent tax
counsel reasonably acceptable to such Indemnified Person to the effect that as a
result of such change in law or facts the prior adverse resolution is no longer
determinative of the issue);

            (9) such contest shall comply with the requirements for a Permitted
Contest under Section 27(a);

            (10) in the case of a judicial appeal, no appeal to the U.S. Supreme
Court shall be required of the Indemnified Person or shall be permitted by the
Lessee.

      (iv)   Notwithstanding anything to the contrary contained in this Section
11(g), the Indemnified Person at any time may elect to decline to take any
action or any further action with respect to a Tax Claim and may in its sole
discretion settle or compromise any contest with respect to such Tax Claim
without the Lessee's consent if the Indemnified Person:

            (1) waives its right to any indemnity payment by the Lessee pursuant
to this Section 11(g) in respect of such Tax Claim (and any other claim for
Taxes with respect to any other taxable year the contest of which is effectively
precluded by the Indemnified Person's decision not to take (or not to take any
further) action with respect to the Tax Claim), and

            (2) promptly repays to the Lessee any Tax Advance and any amount
paid to such Indemnified Person under Section 11(b) above in respect of such
Taxes, but not any costs or expenses with respect to any such contest.

Except as provided in the preceding sentence, any such waiver shall be without
prejudice to the rights of the Indemnified Person with respect to any other Tax
Claim.

(h)   If any report, statement or return is required to be filed by a
Indemnified Person with respect to any Tax that is subject to indemnification
under this Section 11, the Lessee will (1) notify the Indemnified Person in
writing of such requirement not later than 30 days prior to the date such
report, statement or return is required to be filed (determined without regard
to extensions) and (2) if so directed by the Indemnified Person and if the
return to be filed reflects only information in respect of the transactions
contemplated by this Lease and the Financing Arrangements, prepare and furnish
to such Indemnified Person not later than 30 days prior to the date such report,
statement or return is required to be filed (determined without regard to
extensions) a proposed form of such report, statement or return for filing by
the Indemnified Person. Each Indemnified Person and the Lessee will timely
provide the other with all information in its possession that the other party
may reasonably require and request to satisfy it obligations under this
paragraph (h).

(i)   If an Indemnified Person is not a party to this Lease, the Lessee may
require such Indemnified Person to agree in writing, in a form reasonably
acceptable to the Lessee, to the terms of this Section prior to making any
payment to such Indemnified Person under this Section. Subject to the preceding
sentence, the Lessee's obligations under this Section shall inure to the benefit
of each and every Indemnified Person without regard to whether such Indemnified
Person is a party to this Lease.

(j)   Any indemnity claim under this Section 11 shall be construed as an
indemnity only and shall not be (1) construed as a guaranty of the residual
value of the Project or (2) a basis for the recovery of the Adjusted Acquisition
Cost or any of the Lessor's unpaid principal, interest, distributions or return
of capital, as applicable, to any of the Lessor's lenders or equity investors.

SECTION 12.   LESSEE'S RIGHT TO TERMINATE

(a)   So long as the Lessee can satisfy the Termination Covenants, the Lessee
shall have the right, upon eighteen (18) months' irrevocable notice to the
Lessor (the "Termination Notice"), to terminate the lease of the Project as a
whole (i) on the last day of the last month of the Lease Term or (ii) on any
Basic Rent Payment Date during the Renewal Term, by arranging, at its own cost
and expense, for the sale of the Project in an arm's-length transaction on the
date of termination and the receipt by the Lessor of cash in an amount equal to
the sale price of the Project (the "Cash Proceeds"). In the event the Lessee is
unable to satisfy the Termination Covenants, the Lessee shall not terminate this
Lease pursuant to this paragraph (a) unless the Lessee has obtained the prior
written consent of the Lessor and Assignee to such termination of this Lease and
the sale of the Project. In addition, if an Event of Default has occurred and is
continuing, and, prior to the termination of this Lease pursuant to this
paragraph (a), the Lessor arranges for the sale of the Project to a third party
purchaser, the Termination Notice shall be invalidated and the Lessee shall no
longer have the right to cause the termination of the lease of the Project and
sale of the Project to its designee in accordance with the terms of this
paragraph (a). At the time the Project is sold pursuant to this Section 12, the
Lessor shall deliver the documents described in paragraph (i) of Section 29
hereof, and the Lessor's rights and obligations in respect of the Ground Lease
shall be assumed by the purchaser, with the Lessor released from liability in
respect thereof. In addition, (i) the Lessee shall assign to the purchaser, at
no cost, all right, title and interest of the Lessee in, to and under all
Governmental Actions and Intellectual Property Rights needed for the equipping,
maintenance, operation or use of the Project and obtained and held by the Lessee
at that time, (ii) the Lessee shall assign to the purchaser, at no cost, and the
purchaser shall assume, all right, title and interest of the Lessee in, to and
under the Project Contracts, and in the event any additional consent of any
party to a Project Contract is required as a precondition thereunder to an
assignment to any such non-foreclosure purchaser designated by the Lessee, to
use its best efforts to obtain any such required consent to such proposed
non-foreclosure assignment and assumption of the Project Contracts, and (iii)
the Lessee shall assign to the purchaser, at no cost, all right, title and
interest of the Lessee in, to and under all service agreements in existence at
that time in connection with the equipping, maintenance, operation or use of the
Project. In the event the Lessee fails to obtain any consents required in clause
(ii) of the immediately preceding sentence, at the request of such purchaser,
the Lessee shall agree to (1) at the expense of such purchaser, continue to
perform under and maintain in full force and effect the Project Contracts and
pay all sums received under the Project Contracts to such purchaser, (2) at the
expense of such purchaser, and subject to the receipt of indemnification
reasonably acceptable to the Lessee, take all actions requested by such
purchaser with respect to such Project Contracts (including all actions with
respect to the enforcement of the Lessee's rights and remedies under such
Project Contracts), and (3) not amend, modify, supplement, waive a provision of,
grant any consent under or terminate any such Project Contract without the prior
written consent of such purchaser.

(b)   In the event the Lessee exercises its right to terminate the lease of the
Project pursuant to this Section 12 on the last day of the last month of the
Lease Term, or on any Basic Rent Payment Date during any Renewal Term, or the
Lessee exercises its option under paragraph (f)(ii) of Section 13 to arrange for
the Project to be sold and the date on which such option is exercised is on or
before the last day of the last month of the Lease Term or during any Renewal
Term and the Lessee chooses to effect a sale pursuant to this Section 12:

      (i)   if the Cash Proceeds are greater than the Adjusted Acquisition Cost,
the Lessor shall pay to the Lessee the amount by which such Cash Proceeds exceed
the Adjusted Acquisition Cost;

      (ii)   if the Cash Proceeds are equal to or less than the Adjusted
Acquisition Cost, but greater than or equal to 29.48% of the Adjusted
Acquisition Cost, the Lessee shall pay to the Lessor an amount equal to (A) the
Adjusted Acquisition Cost less (B) the Cash Proceeds; and

      (iii)   if the Cash Proceeds are less than 29.48% of the Adjusted
Acquisition Cost (or if there are no Cash Proceeds), the Lessee shall pay to the
Lessor an amount equal to the sum of (A) 70.52% of the Adjusted Acquisition Cost
and (B) the amount, if any, by which the residual value of the Project has been
reduced by wear and tear in excess of that attributable to normal and proper use
(the amount of such excess wear and tear to be such amount as the Lessor and the
Lessee agree, or if no agreement is reached, the amount determined pursuant to
the Appraisal Procedure).

(c)   All payments and credits referred to in paragraph (b) above shall be made
on the termination date of the lease of the Project pursuant to this Section 12,
and the parties shall account to each other for such payments and credits, and
the Lessee shall pay to the Lessor (i) all Basic Rent payable and accrued
through the date of termination of this Lease, (ii) any Additional Rent owing,
(iii) all amounts payable pursuant to Sections 11, 24 and 26 hereof, (iv) all
costs and expenses (including, without limitation, attorneys' fees and expenses,
commissions, filing fees and sales or transfer taxes) sustained by the Lessor by
reason of such sale, and (v) all other amounts owing hereunder (after taking
into account the application under the Financing Arrangements of such purchase
price and other payments hereunder), each as of the termination date; provided,
however, that with respect to the amounts described in clause (iv) and (v) of
this sentence, the Lessee shall not be obligated to pay any such amounts that,
when combined with the amounts paid by the Lessee pursuant to paragraph (b) of
this Section 12, exceed an amount equal to 70.52% of the Adjusted Acquisition
Cost, plus the amount, if any, by which the residual value of the Project has
been reduced by wear and tear in excess of that attributable to normal and
proper use (the amount of such excess wear and tear to be such amount as the
Lessor and the Lessee agree, or if no agreement is reached, the amount
determined pursuant to the Appraisal Procedure). Upon receipt by the Lessor of
the Cash Proceeds and all other amounts then due and owing hereunder, including,
without limitation, the amount of excess wear and tear determined pursuant to
paragraph (b)(iii) of Section 12, the Lessor shall transfer its interest in the
Project to the purchaser at the sale designated by the Lessee. The "Cash
Proceeds" referred to in paragraph (b) of this Section 12 shall mean the cash
proceeds of sale without reduction for any amounts paid by the Lessee. In the
event of a sale pursuant to this Section 12, neither the Lessee nor any
Affiliate of the Lessee shall purchase the Project.

(d)   In its notice given pursuant to paragraph (a) of this Section 12, the
Lessee shall advise the Lessor if the sale provided for in such notice will
result in the applicability of paragraph (b)(iii) of Section 12 hereof. If the
Lessee advises the Lessor that such paragraph will be applicable, the Lessor
shall have the right to arrange for a sale of the Project to be made to a
purchaser designated by the Lessor, if such purchaser will pay an amount greater
than the amount offered by the Lessee's purchaser. Unless the Lessor shall
arrange for such sale and shall give the Lessee notice thereof within thirty
(30) days of the Lessor's receipt of the Lessee's notice, the Lessee may proceed
with the sale to a purchaser designated by it. Within thirty (30) days of the
Lessee's receipt of the Lessor's notice provided for in the preceding sentence,
the Lessee may arrange for such sale to be made to another purchaser designated
by it, if such purchaser shall pay an amount sufficient to render paragraph
(b)(iii) of Section 12 hereof inapplicable.

 1.  LESSEE'S RIGHTS OF PURCHASE AND RENEWAL

(a)   (i) At any time during the term of this Lease, the Lessee (or the
Guarantor as its designee) shall have the right, upon thirty (30) days' written
notice to the Lessor, to purchase the Project as a whole on any Basic Rent
Payment Date for an amount equal to its Adjusted Acquisition Cost; and (ii)
during the continuance of an Event of Default or upon the occurrence of a
Termination Event Trigger and upon the written request of the Lessee, which must
be received not later than the later of (A) thirty (30) days following the
occurrence of such Event of Default or Termination Event Trigger and (B) the
date the Lessor or Assignee has delivered a notice to the Lessee that it has
identified a proposed purchaser for the Project, the Lessee (or the Guarantor as
its designee) shall have the right, not later than thirty (30) Business Days
after the Lessor's timely receipt of such request, to purchase the Project at a
price equal to its Adjusted Acquisition Cost; provided, however, that if
negotiations between the Lessor and the purchaser identified by the Lessor
terminate and the Lessor has not identified another proposed purchaser, the
Lessee (or the Guarantor as its designee) may thereafter exercise its purchase
option under this paragraph (a) until such time as the Lessor or Assignee
delivers a notice to the Lessee that it has identified a new proposed purchaser
for the Project; provided, further, however, that the purchase option contained
in this paragraph (a) shall only be available to the Lessee if (i) in the
reasonable judgment of counsel to the Lessor and Assignee, the purchase price
and all other amounts paid by the Lessee will not in the circumstances in which
such payment is made constitute a preferential payment or a voidable transfer or
otherwise be subject to recapture pursuant to the provisions of the Federal
Bankruptcy Code in a bankruptcy proceeding by or against the Lessee and will not
otherwise result in the payment being subject to recapture from the Lessor or
(ii) the Guarantor has provided a guaranty of the payment of such purchase price
and all other amounts required to be paid by the Lessee hereunder, which
guaranty shall be in form and substance substantially similar to the Guaranty.

(b)   In connection with, and as a condition to, any purchase under paragraph
(a) of this Section 13, on the date upon which such purchase occurs, (1) the
Lessee shall pay to the Lessor (i) an amount equal to the Adjusted Acquisition
Cost, (ii) all Basic Rent payable and accrued through the date of purchase,
(iii) any Additional Rent, including, without limitation, any Make-Whole Premium
or Modified Call Premium owing, (iv) all amounts payable pursuant to Sections
11, 24 and 26 hereof, (v) an amount equal to 1.75% of the Adjusted Acquisition
Cost in the case of an Event of Default, or an amount equal to all Unrecovered
Liabilities and Judgments in all other cases, (vi) all costs and expenses
(including, without limitation, attorneys' fees and expenses, commissions,
filing fees and sales or transfer taxes) sustained by the Lessor by reason of
such purchase, and (vii) all other amounts owing hereunder (after taking into
account the application under the Financing Arrangements of such purchase price
and other payments hereunder) and (2) when the Lessor transfers title, such
transfer shall be on an as-is, non-installment sale basis, without warranty by,
or recourse to, the Lessor, but free of any Lessor Lien. At the time the Project
is sold pursuant to paragraph (a) of this Section 13, the Lessor shall deliver
the documents described in paragraph (i) of Section 29 hereof, and the Lessor's
rights and obligations in respect of the Ground Lease and any other Project
Contract shall be assumed by the Lessee, with the Lessor released from liability
in respect of each thereof.

(c)   So long as (i) no Event of Default has occurred and is continuing (other
than any Event of Default that constitutes a Third-Party Project Event), and
(ii) the Lessee has delivered to the Lessor and Assignee, within the time period
required by paragraph (a) of this Section 13, a certificate from a Responsible
Officer stating that either (A) the Lessee is exercising its purchase option
described in paragraph (a) of this Section 13 to effect the sale of the Project
in an arm's-length transaction to a third party purchaser that is not an
Affiliate of the Lessee, (B) a Third-Party Project Event has occurred and is
continuing, or (C) a Termination Event Trigger has occurred, then if the
Guarantor (as the Lessee's designee) elects to purchase the Project pursuant
hereto, the Guarantor has the option to assume the outstanding indebtedness of
the Lessor with respect to any Financing Arrangement pursuant to the terms and
conditions of such Financing Arrangement, in which case the cash portion of the
purchase price to be paid by the Guarantor pursuant to paragraph (b) of this
Section 13 shall be reduced by an amount equal to the principal outstanding
under such Financing Arrangement. Upon such assumption of indebtedness, the
Lessor and Assignee shall execute and deliver documentation permitting the
Guarantor to assume the Lessor's obligations under the Financing Arrangements,
and to release the Lessor from all obligations in respect of the Financing
Arrangement, this Lease, the Agreement for Lease, and all related documents, and
the Lessor and Assignee shall take all such other actions (at the Lessee's cost
and expense) as are reasonably necessary to permit such assumption by the
Guarantor.

(d)   Subject to the Lessor's ability to arrange financing upon terms reasonably
acceptable to the Lessor, so long as (i) no Event of Default, Termination Event,
Event of Loss or Taking has occurred and is continuing and (ii) all amounts
owing under any Financing Arrangements and all Equity Capital have been paid in
full (after taking into account the application under the Financing Arrangements
of all payments hereunder), the Lessee shall have the right, upon twelve (12)
months' written notice to the Lessor (the "Renewal Notice"), to renew the lease
of the Project for an additional term (the "Renewal Term") to be determined by
the Lessee, commencing on the first day of the calendar month following the last
day of the Lease Term, on the same terms and conditions (including, without
limitation, being subject to all rights and remedies of the Lessor and Assignee
relating to Events of Default and Events of Loss) as existed during the Lease
Term, at the fair market value rental.

(e)   The fair market value rental of the Project for purposes of paragraph (d)
of this Section 13 shall be an amount agreed to by the Lessor and the Lessee or,
if they are unable to agree, an amount determined pursuant to the Appraisal
Procedure.

(f)   In the event the Lessee does not deliver the Renewal Notice in accordance
with the provisions of paragraph (d) of this Section 13, the Lessee shall take
either of the following two actions: (i) purchase, on the last day of the Lease
Term the Lessor's interest in the Project for cash at its Adjusted Acquisition
Cost, in accordance with the provisions of paragraph (a) of this Section 13
(including the payment of all amounts described in paragraph (b) of this Section
13) or (ii) if the Lessee has provided the Termination Notice to the Lessor in a
timely manner, arrange for the Project to be sold in accordance with the
provisions of Section 12 hereof and with the consequences therein provided
(including, without limitation, receipt by the Lessor of the Cash Proceeds and
all other amounts described in such Section 12), except that such sale must
occur on the last day of the Lease Term; provided, however, that if (A) the
Lessee has provided the Termination Notice to the Lessor in a timely manner, (B)
the Project is not sold pursuant to Section 12 hereof on the last day of the
Lease Term and (C) the Lessee does not purchase the Project pursuant to clause
(i) above on the last day of the Lease Term, then a sale of the Lessee's
interest in the Project to the Lessor pursuant to Section 12 shall be deemed to
occur, the Cash Proceeds shall be deemed to be $1, and the provisions of Section
12 and the eighth paragraph of Section 19 hereof shall be applicable.

SECTION 14.   TERMINATION EVENT TRIGGERS

(a)   If (i) any Termination Event shall have occurred and (ii) such Termination
Event shall not be waived by the Lessor and the Majority Holders within ten (10)
Business Days after a written request for such waiver has been made to the
Lessor and Assignee by the Lessee or the Guarantor (the occurrence of (i) and
(ii) above being a "Termination Event Trigger"), the Lessor may do any one or
more of the following (subject to the provisions of paragraph (a) of Section 13
of this Lease):

      (i)   terminate the lease of the Project hereunder;

      (ii)   whether or not the lease of the Project is terminated, take
immediate possession of the Project and remove any equipment or property of the
Lessor in the possession of the Lessee, wherever situated, and for such purpose,
enter upon the Premises without liability to the Lessee for so doing;

      (iii)   whether or not any action has been taken under clause (i) or (ii)
above, sell the Project (with or without the concurrence or request of the
Lessee);

      (iv)   hold, use, occupy, operate, repair, remove, lease or keep idle the
Project as the Lessor in its sole discretion may determine, without any duty to
mitigate damages with respect to any such action or inaction or with respect to
any proceeds thereof; and

      (v)   exercise any other right or remedy which may be available under
applicable law and in general proceed by appropriate judicial proceedings,
either at law or in equity, to enforce the terms hereof.

(b)   Suit or suits for the recovery of any failure to pay any sum due hereunder
or for damages may be brought by the Lessor from time to time at the Lessor's
election, and nothing herein contained shall be deemed to require the Lessor to
await the date whereon this Lease or the term hereof would have expired by
limitation had there been no such Termination Event Trigger or no such
termination or cancellation.

(c)   The receipt of any payments under this Lease by the Lessor with knowledge
of any Termination Event Trigger shall not be deemed to be a waiver of any
provision of this Lease.

(d)   No receipt of moneys by the Lessor from the Lessee after the termination
or cancellation hereof in any lawful manner shall reinstate, continue or extend
the Lease Term or the Renewal Term, or affect any notice theretofore given to
the Lessee, or operate as a waiver of the right of the Lessor to enforce the
payment of Basic Rent, any Make-Whole Premium, Modified Call Premium, Additional
Rent or other charges payable hereunder, or operate as a waiver of the right of
the Lessor to recover possession by proper suit, action, proceedings or remedy;
it being agreed that, after the service of notice to terminate or cancel this
Lease, and the expiration of the time therein specified, if the Termination
Event has not been cured in the meantime, or after the commencement of any suit,
action or summary proceedings or of any other remedy, or after a final order,
warrant or judgment for the possession of the Project, the Lessor may demand,
receive and collect any moneys payable hereunder, without in any manner
affecting such notice, proceedings, suit, action, order, warrant or judgment.
Acceptance of the keys to the Project, or any similar act, by the Lessor, or any
agent or employee of the Lessor, during the term hereof, shall not be deemed to
be an acceptance of a surrender of the Project unless the Lessor and Assignee
shall consent thereto in writing.

(e)   After any Termination Event Trigger, the Lessee shall be liable for, and
the Lessor may recover from the Lessee, (i) all Basic Rent payable and accrued
through the date of termination of this Lease, (ii) any Additional Rent,
including, without limitation, any Make-Whole Premium or Modified Call Premium
owing, (iii) all amounts payable pursuant to Sections 11, 24 and 26 hereof, (iv)
all costs and expenses (including, without limitation, attorneys' fees and
expenses, commissions, filing fees and sales or transfer taxes and all costs and
expenses related to (1) the conduct of investigations, studies, sampling and/or
testing of the Premises and (2) the taking of any action, including, without
limitation, any remedial measures with respect to the Premises, each as required
by an Assignee pursuant to the terms of a Financing Arrangement) sustained by
the Lessor by reason of such Termination Event Trigger and the exercise of the
Lessor's remedies with respect thereto, including without limitation, in the
event of a sale by the Lessor of its interest in the Project pursuant to this
Section 14, all costs and expenses associated with such sale and (v) all other
amounts owing hereunder. The amounts payable in clauses (i) through (v) above
are hereinafter sometimes referred to as the "Accrued Termination Obligations".

(f)   After any Termination Event Trigger, the Lessor may sell its interest in
the Project upon any terms that the Lessor deems satisfactory, free of any
rights of the Lessee or any Person claiming through or under the Lessee
(including, without limitation, any rights hereunder or under the Agreement for
Lease or the Project Contracts). In the event of any such sale, in addition to
the Accrued Termination Obligations, the Lessor shall be entitled to recover
from the Lessee, as liquidated damages and not as a penalty, an amount equal to
the Adjusted Acquisition Cost, minus the proceeds of sale received by the
Lessor. Proceeds of sale (net of any unreimbursed costs or liabilities incurred
by the Lessor or any Assignee with respect to the Project or Project Contracts
after the termination of this Lease, which are not included in the Accrued
Termination Obligations (after taking into account any revenues received from
the operation of the Project)) received by the Lessor in excess of the Adjusted
Acquisition Cost shall be applied first, to the Accrued Termination Obligations,
second, to satisfy all Unrecovered Liabilities and Judgments and all other
amounts required to be paid under this Section 14, and third, in payment to the
Lessee; provided, however, that the Lessee shall remain liable from proceeds
received pursuant to clause third above for any Unrecovered Liabilities and
Judgments that arise after the payment of such excess proceeds to the extent
such Unrecovered Liabilities and Judgments arise from or relate to acts or
omissions occurring, or circumstances or conditions created or existing at any
time as of or prior to the expiration or termination of this Lease.

   (g)   In the event of a sale pursuant to this Section 14, upon receipt by the
Lessor of all amounts payable hereunder and under the Lessee Note, the Lessor
shall transfer all of the Lessor's right, title and interest in and to the
Project to a purchaser other than the Lessee or to the Lessee, as the case may
be.

   (h)   As an alternative to any such sale, or if the Lessee converts the
Project after a Termination Event Trigger, or if the Project suffers an Event of
Loss or Taking or is otherwise lost or destroyed at the time of a Termination
Event Trigger, in addition to the Accrued Termination Obligations, the Lessor
may require the Lessee to pay to the Lessor, and the Lessee shall pay to the
Lessor, as liquidated damages and not as a penalty, an amount equal to the
Adjusted Acquisition Cost plus an additional amount equal to 1.75% of the
Adjusted Acquisition Cost. In the event the Lessor receives payment from the
Lessee of the Adjusted Acquisition Cost of the Project plus an additional amount
equal to 1.75% of the Adjusted Acquisition Cost, and the Accrued Termination
Obligations, the Lessor shall transfer all of the Lessor's right, title and
interest in and to the Project to the Lessee.

   (i)   In the event the Lessor is not paid an amount equal to the Adjusted
Acquisition Cost and an additional amount equal to 1.75% of the Adjusted
Acquisition Cost, plus the Accrued Termination Obligations, then, in addition to
the Lessor's other rights in this Section 14, the Lessee shall upon the Lessor's
request (i) assign to the Lessor (or to an assignee designated by the Lessor or
Assignee), at no cost, all right, title and interest of the Lessee in, to and
under all Governmental Actions and Intellectual Property Rights needed for the
equipping, maintenance, operation or use of the Project and obtained and held by
the Lessee at that time, (ii) assign to the Lessor (or to a foreclosure
purchaser designated by the Lessor or Assignee), at no cost, all right, title
and interest of the Lessee in, to and under the Project Contracts, and in the
event any additional consent of any party to a Project Contract is required as a
precondition thereunder to an assignment to any other third party assignee
designated by the Lessor or Assignee, use its best efforts to obtain any such
required consent to such proposed non-foreclosure assignment and assumption of
the Project Contracts; and (iii) assign to the Lessor, at no cost, all right,
title and interest of the Lessee in, to and under all service agreements in
existence at the time of such sale and transferable by the Lessee and any
easements available to the Lessee and transferable by the Lessee in connection
with the equipping, maintenance, operation or use of the Project. The Lessee
acknowledges that it would be difficult to ascertain the value to the Lessor of
the Lessee's agreement to assign, transfer or have reissued to the Lessor such
Governmental Actions and Intellectual Property Rights, to assign such Project
Contracts (and, if necessary, to obtain such consents to such assignment) and to
assign to the Lessor such service agreements and easements or to adequately
compensate the Lessor by an award of damages for the Lessee's failure to assign
to the Lessor such Governmental Actions and Intellectual Property Rights, to
assign such Project Contracts (and, if necessary, to obtain such consents to
such assignment) and to assign to the Lessor such service agreements and
easements, and that therefore the Lessor would not have an adequate remedy at
law for breach by the Lessee of its agreement hereunder to the Lessor.
Accordingly, the Lessee acknowledges that the Lessor shall be entitled to obtain
specific performance of the Lessee's obligation to assign to the Lessor such
Governmental Actions and Intellectual Property Rights, to obtain such consents
to such assignment and to assign to the Lessor the service agreements and
easements. In the event the Lessee fails to obtain any consents required in
clause (ii) of the third preceding sentence, at the request of the Lessor or
such purchaser, as the case may be, the Lessee shall agree to (A) at the expense
of such purchaser or the Lessor, as the case may be, continue to perform under
and maintain in full force and effect the Project Contracts and pay all sums
received under the Project Contracts to such third party or the Lessor, as the
case may be, (B) at the expense of such third party or the Lessor, as the case
may be, and subject to the receipt of indemnification reasonably acceptable to
the Lessee, take all actions requested by such third party or the Lessor, as the
case may be, with respect to such Project Contracts (including all actions with
respect to the enforcement of the Lessee's rights and remedies under such
Project Contracts), and (C) not amend, modify, supplement, waive a provision of,
grant any consent under or terminate any such Project Contract without the prior
written consent of such third party or the Lessor, as the case may be.

(j)   No right referred to in this Section 14 intended to be exclusive, but each
shall be cumulative and in addition to any other right referred to above or
otherwise available to the Lessor at law or in equity, and the exercise in whole
or in part by the Lessor of any one or more of such rights shall not preclude
the simultaneous or later exercise by the Lessor of any or all such other
rights.

(k)   No waiver by the Lessor of any Termination Event hereunder shall in any
way be, or be construed to be, a waiver of any future or subsequent Termination
Event.

(l)   With respect to the termination of this Lease as a result of any
Termination Event Trigger, to the extent permitted by applicable law, the Lessee
hereby waives any and all rights to recover or regain possession of the Project
or to reinstate this Lease as permitted or provided by or under any statute, law
or decision now or hereafter in force and effect.

SECTION 15.   LOSS OF OR DAMAGE TO THE PROJECT

(a)   The Lessee hereby assumes all risk of loss of or damage to the Project
arising or occurring on or after the Effective Date, however caused. No loss of,
or damage to, the Project shall impair any obligation of the Lessee under this
Lease, which shall continue in full force and effect regardless of such loss or
damage. The foregoing shall not be construed as requiring the Lessee to repair
the Project when it is not otherwise required to do so under paragraphs (b) or
(c) of this Section 15.

(b)   In the event of damage of any kind whatsoever to the Project (unless the
same is damaged beyond repair) the Lessee, at its own cost and expense, shall
place the same in good operating order, repair, condition and appearance. The
Lessee's right to any proceeds paid under any insurance policy or policies
required under Section 10 of this Lease with respect to any such damage to the
Project which has been so placed by the Lessee in good operating order, repair,
condition and appearance is governed by paragraph (i) of Section 10 hereof.

(c)   If, on or after the Effective Date, (A) an Event of Loss shall occur, or
(B) a Taking as described in paragraph (a) of Section 16 shall occur, then in
any such event, (i) the Lessee shall promptly notify the Lessor in writing of
such event, (ii) within one hundred eighty (180) days of such event the Lessee
shall pay to the Lessor an amount equal to the Adjusted Acquisition Cost and
(iii) the Lease Term or Renewal Term shall continue until the Lessor receives
payment from the Lessee of the amount payable pursuant to this paragraph (c)
including, without limitation, (1) all Basic Rent payable and accrued through
the date of purchase, (2) any Additional Rent owing, (3) all amounts payable
pursuant to Sections 11, 24 and 26 hereof, (4) all costs and expenses
(including, without limitation, attorneys' fees and expenses, commissions,
filing fees and sales or transfer taxes) sustained by the Lessor by reason of
such event and (5) all other amounts owing hereunder after taking into account
the application under the Financing Arrangements of such payments hereunder, and
shall thereupon terminate. Upon the payment by the Lessee of all amounts
referred to in the immediately preceding sentence, (x)  insurance and
condemnation proceeds up to an amount equal to the Adjusted Acquisition Cost of
the Project (net of all collection costs), shall be paid by the Lessor to the
Lessee, (y) the Lessee shall be subrogated to the Lessor's rights resulting from
the events described in clauses (A) and (B) above, and (z) the Lessor shall
deliver the documents described in paragraph (i) of Section 29 hereof, and the
Lessor's rights and obligations in respect of the Ground Lease and any other
Project Contract shall be assumed by the Lessee with the Lessor released from
liability in respect thereof.

SECTION 16.   CONDEMNATION AND DEDICATION OF THE PROJECT; EASEMENTS

(a)   If, on or after the Effective Date, the use, occupancy or title to all or
a substantial portion of the Project or all or a substantial portion of the
Premises, is taken, requisitioned or sold in, by or on account of actual or
threatened eminent domain proceedings or other action by any Person or
Governmental Authority having the power of eminent domain (such events
collectively referred to as a "Taking"), then the Lessee shall make the payment
provided in, and the Lease Term or Renewal Term shall terminate as provided in,
paragraph (c) of Section 15 hereof. The portion of the proceeds from any award
or sale made in connection with such Taking attributable to the Lessor's
interest in the Project shall be retained by the Lessor and, upon the payment by
the Lessee of all amounts referred to in respect of clause (B) of paragraph (c)
of Section 15 hereof, such amount shall be paid to the Lessee. A Taking shall be
deemed to affect a "substantial portion" of the Project or the Premises if after
such Taking the remainder is not sufficient to permit operation of the Project
on a commercially feasible basis after taking into account the rental and other
monetary obligations of the Lessee hereunder and under the Project Contracts.

(b)   If less than a substantial portion of the Project is subject to a Taking,
then this Lease shall continue in effect as to the portion of the Project not
taken and any net proceeds, so long as (i) no Potential Default, Event of
Default, Termination Event or Event of Loss has occurred and is continuing, and
(ii) the restoration of the Project is consistent with prudent business
practices and that sufficient funds are available to complete such restoration,
shall be paid to the Lessee for the restoration of the Project in accordance
with paragraph (i) of Section 10 hereof; provided that, if either of the
conditions set forth in clauses (i) or (ii) above are not satisfied, then the
net proceeds shall be paid to the Lessor as security for the Lessee's
obligations hereunder and if and to the extent that such proceeds are not
applied to (or paid to the Lessee in reimbursement for) the restoration of the
Project, the Adjusted Acquisition Cost shall be reduced by the Lessor by the
amount of such proceeds. Thereupon, the Lessor shall adjust the Adjusted
Acquisition Cost to reflect such reduction.

SECTION 17.   SURRENDER OF THE PROJECT

(a)   Subject to the provisions of Sections 12, 13, 15 and 19 hereof, upon
termination of the lease of the Project under this Lease, the Lessee shall
surrender the Project to the Lessor. The Project shall be surrendered in the
condition required by paragraph (b) of Section 9.

(b)   Upon the surrender of the Project, the Lessee shall deliver to the Lessor
or its designee all logs, manuals, inspection data, books and records or copies
thereof and other information, which are necessary to operate the Project and
which are in accordance with sound industry practice customarily retained (or
that the Lessee actually did retain) or are required by law to be retained with
respect to similar property and equipment, including, without limitation, all
software and manuals applicable to the Project and all design plans, know-how,
records and information used by the Lessee and the Operator during the prior 12
months of operation of the Project.

SECTION 18.   EVENTS OF DEFAULT

(A)   Events of Default. The occurrence of any of the following events of
default shall constitute an "Event of Default" and shall give rise to the rights
on the part of the Lessor described in Section 19 hereof:

(a)   Failure of the Lessee to pay amounts due to the Lessor at the time of any
purchase, scheduled sale or deemed sale of the Project hereunder or under
paragraph (c) of Section 15 hereof, or failure of the Lessee to pay Basic Rent,
Make-Whole Premium or Modified Call Premium for more than five (5) days after
such payment is due pursuant to Section 7 hereof or failure of the Lessee to pay
any other amount payable by the Lessee hereunder for more than ten (10) days
after such payment is due; or

(b)   Failure to maintain the insurance required by Section 10 hereof, or
default in the performance of the covenants contained in paragraphs (ii)(a),
(ii)(b), (ii)(c), (ii)(e), (ii)(f), (ii)(g)(ii) or (ii)(j) of Section 2,
paragraph (f) of Section 8, paragraph (m) of Section 10 or Section 25; or

(c)   Default in the performance of any other obligation or covenant of the
Lessee pursuant to this Lease or any Consent and (other than a default described
in paragraph (b) of this Section 18(A), each of which shall not be subject to
any grace period) the continuance of such default for thirty (30) days after the
earlier of the date (i) the Lessee becomes aware of such default or (ii) written
notice of such default shall have been given to the Lessee by the Lessor or
Assignee specifying such default and requiring such default to be remedied;
provided, if such default is of a nature that is not capable of being cured by
the payment of money or cannot with due diligence be cured within such thirty
(30) day period and, if the Lessee shall have diligently commenced curing such
default and proceeds diligently and in good faith thereafter to complete curing
such default, then the time within which such default may be cured shall be
extended for such period (not to exceed ninety (90) days) as is necessary to
cure such default; or

(d)   The occurrence of any event or circumstance relating to Environmental
Matters (not otherwise covered under any other provision of this Section 18(A))
which could reasonably be expected to result in a Material Adverse Effect; or

(e)   Any representation or warranty made by the Lessee in this Lease or in any
Consent or which is contained in any certificate furnished under or in
connection with this Lease proves to be false, misleading or inaccurate on or as
of the date made or deemed made, to the extent such false, misleading or
inaccurate representation or warranty is material; or

(f)   (i) The Pledge Agreement ceases to be in full force and effect, (ii) the
Lessee defaults in the performance of any obligation or covenant contained in
the Pledge Agreement, any required notice of such default shall have been given,
and any applicable grace period shall have expired, or (iii) the representation
contained in the second and third sentences of paragraph (i)(p) of Section 2
shall at any time become untrue and, in the case of clause (iii) above, such
default shall continue for five (5) days after the earlier of the date (A) the
Lessee first gains actual knowledge that such representation is untrue or (B)
written notice shall have been given to the Lessee by the Lessor or Assignee
specifying that such representation is untrue; or

(g)   At any time prior to payment in full of all amounts owing under the Lessee
Note, (i) the Lessee Note ceases to be in full force and effect, or (ii) the
Lessee defaults in the due and punctual payment of any amount due under the
Lessee Note; or

(h)   The entry of a decree or order for relief in respect of the Lessee by a
court having jurisdiction in the premises or the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Lessee or of any substantial part of the Lessee's property, or
ordering the winding up or liquidation of the Lessee's affairs, in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or state bankruptcy, insolvency or
other similar law and such decree or order remains unstayed and in effect for
sixty (60) consecutive days; or the commencement against the Lessee of an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or state bankruptcy, insolvency or
other similar law, and the continuance of any such case unstayed and in effect
for a period of sixty (60) consecutive days; or

(i)   The Lessee's insolvency (however evidenced) or the Lessee's admission of
insolvency or bankruptcy, or the commencement by the Lessee of a voluntary case
under the Federal bankruptcy laws, as now or hereafter constituted, or any other
applicable Federal or state bankruptcy, insolvency or other similar law, or the
consent by the Lessee to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Lessee or of any substantial part of the Lessee's property, or
the making by the Lessee of an assignment for the benefit of creditors, or the
failure of the Lessee generally to pay their debts as such debts become due, or
the taking of corporate action by the Lessee or the Guarantor in furtherance of
any such action; or

(j)   (i) The Guaranty ceases to be in full force and effect prior to the
termination thereof in accordance with its terms or the Guarantor asserts that
the Guaranty is not in full force and effect, or (ii) an Event of Default (as
defined in the Guaranty) described in clauses (b) through (h) thereof shall
occur under the Guaranty; or

(k)   Any representation or warranty made by the Guarantor in the Guaranty or in
any Consent or which is contained in any certificate furnished under or in
connection with the Guaranty or this Lease proves to be false or misleading on
or as of the date made or deemed made and which could reasonably be expected to
result in a Material Adverse Effect; or

(l)   An Event of Default (as defined in the Guaranty) described in clause (a)
thereof shall occur under the Guaranty; or

(m)   A default or event of default by the Lessee shall occur, the effect of
which is that the holder or holders of any Indebtedness of the Lessee (other
than the Lessee Note) having a then outstanding principal balance in excess of
$25,000,000, causes or declares any of such Indebtedness of the Lessee to become
due prior to its stated maturity under the provisions of any agreement or
agreements pursuant to which such Indebtedness was created; provided, however,
that no Event of Default shall be deemed to have occurred under this paragraph
(m) if the General Partner or its Affiliates, the Lessor's limited partners or
their Affiliates or the lenders party to any Financing Arrangement or their
respective Affiliates, either collectively or individually, has controlled (by
vote, contract or otherwise) the acceleration of such Indebtedness prior to its
stated maturity; or

(n)   The Lessee shall default in any payment of principal of or interest on any
Indebtedness of the Lessee having a then outstanding principal balance in excess
of $25,000,000, beyond the period of grace, if any, under the provisions of any
instrument or instruments or agreement or agreements pursuant to which such
Indebtedness was created; or

(o)   Final judgment or judgments for the payment of money in excess of
$15,000,000 in the aggregate shall have been rendered against the Lessee by any
court of competent jurisdiction and the same shall remain undischarged for a
period of thirty (30) days during which execution of such judgment or judgments
shall not be effectively stayed.

(B)      Determination of Certain Events of Default. The Lessor acknowledges
that in making a determination that an Event of Default has occurred under
paragraph (c), (d), (e), (f), (j)(ii), (k) or (m) of this Section 18(A), to the
extent the Lessor exercises discretion in making such determination, it shall
exercise such discretion in a commercially reasonable manner.

SECTION 19.   RIGHTS UPON DEFAULT

(a)   Upon the occurrence and continuation of any Event of Default the Lessor
may do any one or more of the following (subject to the provisions of paragraphs
(a) and (c) of Section 13 of this Lease):

      (i)   terminate the lease of the Project hereunder;

      (ii)   whether or not the lease of the Project is terminated, take
immediate possession of the Project and remove any equipment or property of the
Lessor in the possession of the Lessee, wherever situated, and for such purpose,
enter upon the Premises without liability to the Lessee for so doing;

      (iii)   whether or not any action has been taken under clause (i) or (ii)
above, sell the Project (with or without the concurrence or request of the
Lessee);

      (iv)   hold, use, occupy, operate, repair, remove, lease or keep idle the
Project as the Lessor in its sole discretion may determine, without any duty to
mitigate damages with respect to any such action or inaction or with respect to
any proceeds thereof; and

      (v)   exercise any other right or remedy which may be available under
applicable law and in general proceed by appropriate judicial proceedings,
either at law or in equity, to enforce the terms hereof.

(b)   Suit or suits for the recovery of any default in the payment of any sum
due hereunder or for damages may be brought by the Lessor from time to time at
the Lessor's election, and nothing herein contained shall be deemed to require
the Lessor to await the date whereon this Lease or the term hereof would have
expired by limitation had there been no such default by the Lessee or no such
termination or cancellation.

(c)   The receipt of any payments under this Lease by the Lessor with knowledge
of any breach of this Lease by the Lessee or of any default by the Lessee in the
performance of any of the terms, covenants or conditions of this Lease, shall
not be deemed to be a waiver of any provision of this Lease.

(d)   No receipt of moneys by the Lessor from the Lessee after the termination
or cancellation hereof in any lawful manner shall reinstate, continue or extend
the Lease Term or the Renewal Term, or affect any notice theretofore given to
the Lessee, or operate as a waiver of the right of the Lessor to enforce the
payment of Basic Rent, any Make-Whole Premium, Additional Rent or other charges
payable hereunder, or operate as a waiver of the right of the Lessor to recover
possession by proper suit, action, proceedings or remedy; it being agreed that,
after the service of notice to terminate or cancel this Lease, and the
expiration of the time therein specified, if the default has not been cured in
the meantime, or after the commencement of any suit, action or summary
proceedings or of any other remedy, or after a final order, warrant or judgment
for the possession of the Project, the Lessor may demand, receive and collect
any moneys payable hereunder, without in any manner affecting such notice,
proceedings, suit, action, order, warrant or judgment. Acceptance of the keys to
the Project, or any similar act, by the Lessor, or any agent or employee of the
Lessor, during the term hereof, shall not be deemed to be an acceptance of a
surrender of the Project unless the Lessor and Assignee shall consent thereto in
writing.

(e)   After any Event of Default, the Lessee shall be liable for, and the Lessor
may recover from the Lessee, (i) all Basic Rent payable and accrued through the
date of termination of this Lease, (ii) any Additional Rent, including, without
limitation, any Make-Whole Premium or Modified Call Premium owing, (iii) all
amounts payable pursuant to Sections 11, 24 and 26 hereof, (iv) all costs and
expenses (including, without limitation, attorneys' fees and expenses,
commissions, filing fees and sales or transfer taxes and all costs and expenses
related to (1) the conduct of investigations, studies, sampling and/or testing
of the Premises and (2) the taking of any action, including, without limitation,
any remedial measures with respect to the Premises, each as required by an
Assignee pursuant to the terms of a Financing Arrangement) sustained by the
Lessor by reason of such Event of Default and the exercise of the Lessor's
remedies with respect thereto, including without limitation, in the event of a
sale by the Lessor of its interest in the Project pursuant to this Section 19,
all costs and expenses associated with such sale and (v) all other amounts owing
hereunder. The amounts payable in clauses (i) through (v) above are hereinafter
sometimes referred to as the "Accrued Default Obligations".

   (f)   After an Event of Default, the Lessor may sell its interest in the
Project upon any terms that the Lessor deems satisfactory, free of any rights of
the Lessee or any Person claiming through or under the Lessee (including,
without limitation, any rights hereunder or under the Agreement for Lease or the
Project Contracts). In the event of any such sale, in addition to the Accrued
Default Obligations, the Lessor shall be entitled to recover from the Lessee, as
liquidated damages and not as a penalty, an amount equal to the Adjusted
Acquisition Cost, minus the proceeds of sale received by the Lessor. Proceeds of
sale (net of any unreimbursed costs or liabilities incurred by the Lessor or any
Assignee with respect to the Project or Project Contracts after the termination
of this Lease, which are not included in the Accrued Default Obligations (after
taking into account any revenues received from the operation of the Project))
received by the Lessor in excess of the Adjusted Acquisition Cost shall be
applied first, to the Accrued Default Obligations, second, to satisfy all
Unrecovered Liabilities and Judgments and all other amounts required to be paid
under this Section 19, and third, in payment to the Lessee; provided, however,
that the Lessee shall remain liable from proceeds received pursuant to clause
third above for any Unrecovered Liabilities and Judgments that arise after the
payment of such excess proceeds to the extent such Unrecovered Liabilities and
Judgments arise from or relate to acts or omissions occurring, or circumstances
or conditions created or existing at any time as of or prior to the expiration
or termination of this Lease.

   (g)   In the event of a sale pursuant to this Section 19, upon receipt by the
Lessor of all amounts payable hereunder and under the Lessee Note, the Lessor
shall transfer all of the Lessor's right, title and interest in and to the
Project to a purchaser other than the Lessee or to the Lessee, as the case may
be.

   (h)   As an alternative to any such sale, or if the Lessee converts the
Project after an Event of Default, or if the Project suffers an Event of Loss or
Taking or is otherwise lost or destroyed at the time of or during the
continuance of an Event of Default, in addition to the Accrued Default
Obligations, the Lessor may require the Lessee to pay to the Lessor, and the
Lessee shall pay to the Lessor, as liquidated damages and not as a penalty, an
amount equal to the Adjusted Acquisition Cost plus an additional amount equal to
1.75% of the Adjusted Acquisition Cost. In the event the Lessor receives payment
from the Lessee of the Adjusted Acquisition Cost of the Project plus an
additional amount equal to 1.75% of the Adjusted Acquisition Cost, and the
Accrued Default Obligations, the Lessor shall transfer all of the Lessor's
right, title and interest in and to the Project to the Lessee.

   (i)   In the event the Lessor is not paid an amount equal to the Adjusted
Acquisition Cost and an additional amount equal to 1.75% of the Adjusted
Acquisition Cost, plus the Accrued Default Obligations, then, in addition to the
Lessor's other rights in this Section 19, the Lessee shall upon the Lessor's
request (i) assign to the Lessor (or to an assignee designated by the Lessor or
Assignee), at no cost, all right, title and interest of the Lessee in, to and
under all Governmental Actions and Intellectual Property Rights needed for the
equipping, maintenance, operation or use of the Project and obtained and held by
the Lessee at that time, (ii) assign to the Lessor (or to a foreclosure
purchaser designated by the Lessor or Assignee), at no cost, all right, title
and interest of the Lessee in, to and under the Project Contracts, and in the
event any additional consent of any party to a Project Contract is required as a
precondition thereunder to an assignment to any other third party assignee
designated by the Lessor or Assignee, use its best efforts to obtain any such
required consent to such proposed non-foreclosure assignment and assumption of
the Project Contracts; and (iii) assign to the Lessor, at no cost, all right,
title and interest of the Lessee in, to and under all service agreements in
existence at the time of such sale and transferable by the Lessee and any
easements available to the Lessee and transferable by the Lessee in connection
with the equipping, maintenance, operation or use of the Project. The Lessee
acknowledges that it would be difficult to ascertain the value to the Lessor of
the Lessee's agreement to assign, transfer or have reissued to the Lessor such
Governmental Actions and Intellectual Property Rights, to assign such Project
Contracts (and, if necessary, to obtain such consents to such assignment) and to
assign to the Lessor such service agreements and easements or to adequately
compensate the Lessor by an award of damages for the Lessee's failure to assign
to the Lessor such Governmental Actions and Intellectual Property Rights, to
assign such Project Contracts (and, if necessary, to obtain such consents to
such assignment) and to assign to the Lessor such service agreements and
easements, and that therefore the Lessor would not have an adequate remedy at
law for breach by the Lessee of its agreement hereunder to the Lessor.
Accordingly, the Lessee acknowledges that the Lessor shall be entitled to obtain
specific performance of the Lessee's obligation to assign to the Lessor such
Governmental Actions and Intellectual Property Rights, to obtain such consents
to such assignment and to assign to the Lessor the service agreements and
easements. In the event the Lessee fails to obtain any consents required in
clause (ii) of the third preceding sentence, at the request of the Lessor or
such purchaser, as the case may be, the Lessee shall agree to (A) at the expense
of such purchaser or the Lessor, as the case may be, continue to perform under
and maintain in full force and effect the Project Contracts and pay all sums
received under the Project Contracts to such third party or the Lessor, as the
case may be, (B) at the expense of such third party or the Lessor, as the case
may be, and subject to the receipt of indemnification reasonably acceptable to
the Lessee, take all actions requested by such third party or the Lessor, as the
case may be, with respect to such Project Contracts (including all actions with
respect to the enforcement of the Lessee's rights and remedies under such
Project Contracts), and (C) not amend, modify, supplement, waive a provision of,
grant any consent under or terminate any such Project Contract without the prior
written consent of such third party or the Lessor, as the case may be.

(j)   No remedy referred to in this Section 19 is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to above
or otherwise available to the Lessor at law or in equity, and the exercise in
whole or in part by the Lessor of any one or more of such remedies shall not
preclude the simultaneous or later exercise by the Lessor of any or all such
other remedies.

(k)   No waiver by the Lessor of any Event of Default hereunder shall in any way
be, or be construed to be, a waiver of any future or subsequent Event of
Default.

(l)   With respect to the termination of this Lease as a result of an Event of
Default, to the extent permitted by applicable law, the Lessee hereby waives any
and all rights to recover or regain possession of the Project or to reinstate
this Lease as permitted or provided by or under any statute, law or decision now
or hereafter in force and effect.

SECTION 20.   SALE OR ASSIGNMENT BY LESSOR

(a)   The Lessor shall have the right to obtain equity and debt financing for
the acquisition and ownership of the Project by selling or assigning its right,
title and interest in any or all amounts due from the Lessee or any third party
under this Lease and granting a security interest in this Lease and the Project
to the Collateral Trustee or a lender or lenders under a Financing Arrangement,
notice of the identity of which shall be given to the Lessee; provided that, any
sale or assignment by the Lessor shall be made consistent with the terms of this
Lease and shall be subject to the rights and interests of the Lessee under this
Lease and the Agreement for Lease.

(b)   Any Assignee shall, except as otherwise agreed by the Lessor and such
Assignee, have all the rights, powers, privileges and remedies of the Lessor
hereunder, and the Lessee's obligations as between itself and such Assignee
hereunder shall not be subject to any claims or defense that the Lessee may have
against the Lessor. Upon written notice to the Lessee of any such assignment,
the Lessee shall thereafter make payments of Basic Rent, any Make-Whole Premium,
Additional Rent and other sums due hereunder to Assignee, to the extent
specified in such notice, and such payments shall discharge the obligation of
the Lessee to the Lessor hereunder to the extent of such payments. Anything
contained herein to the contrary notwithstanding, no Assignee shall be obligated
to perform any duty, covenant or condition required to be performed by the
Lessor hereunder, and any such duty, covenant or condition shall be and remain
the sole obligation of the Lessor, unless and until Assignee has taken
possession of the Premises or the Project or otherwise foreclosed upon the
Lessor's interest therein or accepted a conveyance in lieu of foreclosure of the
Premises or the Project pursuant to a Financing Arrangement.

SECTION 21.   INCOME TAXES

The Lessor agrees that it will not file any Federal, state or local income tax
returns or state or local sales tax returns during the Lease Term or any Renewal
Term with respect to the Project that are inconsistent with the treatment of the
Lessee as owner of the Project for Federal, state and local income tax purposes
and state and local sales tax purposes and the characterization of the
transactions contemplated by the Financing Arrangements as a secured loan.

SECTION 22.   NOTICES AND REQUESTS

All notices, offers, acceptances, approvals, waivers, requests, demands and
other communications hereunder or under any other instrument, certificate or
other document delivered in connection with the transactions described herein
shall be in writing, shall be addressed as provided below and shall be
considered as properly given (a) if delivered in person, (b) if sent by express
courier service (including, without limitation, Federal Express, Emery, DHL,
Airborne Express, and other similar express delivery services), (c) in the event
overnight delivery services are not readily available, if mailed through the
United States Postal Service, postage prepaid, registered or certified with
return receipt requested, or (d) if sent by telecopy and confirmed; provided
that, in the case of a notice by telecopy, the sender shall in addition confirm
such notice by writing sent in the manner specified in clause (a), (b) or (c) of
this Section 22. All notices shall be effective upon receipt by the addressee;
provided, however, that, if any notice is tendered to an addressee and the
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender. For the purposes of notice, the addresses of the parties shall
be as set forth below; provided, however, that any party shall have the right to
change its address for notice hereunder to any other location by giving written
notice to the other party in the manner set forth herein. The initial addresses
of the parties hereto are as follows:

If to the Lessor:



LMB Funding, Limited Partnership
c/o ML Leasing Equipment Corp.
Controller's Office
95 Greene Street, 7th Floor
Jersey City, New Jersey 07302

Attention:   Kira Toone Meertens
Telephone:   (201) 671-0334
Facsimile:   (201) 671-4511

 With a copy to:



ML Leasing Equipment Corp.
95 Greene Street, 7th Floor
Jersey City, New Jersey 07302

Attention:   William Fuhs
Facsimile:   (201) 671-4511

If to the Lessee:



Lower Mount Bethel Energy, LLC
c/o PPL Global, LLC
11350 Random Hills Road, Suite 400
Fairfax, VA 22030

Attention:   Chief Counsel
Telephone:   (703) 293-2614
Facsimile:   (703) 293-9227



With a copy of all notices under this Section 22 to Assignee at such address as
such Assignee may specify by written notice to the Lessor and the Lessee.

SECTION 23.   COVENANT OF QUIET ENJOYMENT

During the Lease Term or any Renewal Term hereunder and so long as no Event of
Default shall have occurred and be continuing, the Lessor recognizes the
Lessee's right to quiet enjoyment of the Project on the terms and conditions
provided in this Lease without any interference from the Lessor or anyone
claiming through or under the Lessor.

SECTION 24   RIGHT TO PERFORM FOR LESSEE

(a)   If the Lessee fails to perform or comply with any of its covenants or
agreements contained in this Lease, and any period to cure such failure has
expired without the Lessee curing such failure, the Lessor may, upon notice to
the Lessee but without waiving or releasing any obligations or default, itself
perform or comply with such covenant or agreement, and the amount of the
reasonable expenses of the Lessor incurred in connection with such performance
or compliance shall be payable by the Lessee, not later than ten (10) days after
written notice by the Lessor.

(b)   Without in any way limiting the obligations of the Lessee hereunder, the
Lessee hereby irrevocably appoints the Lessor as its agent and attorney at the
time at which the Lessee is obligated to deliver possession of the Project to
the Lessor, to demand and take possession of the Project in the name and on
behalf of the Lessee from whomsoever shall be at the time in possession thereof.

SECTION 25.   MERGER, CONSOLIDATION OR SALE OF ASSETS

The Lessee may not consolidate with or merge into any other corporation or sell
all or substantially all of its assets to any Person, except that the Lessee may
consolidate with or merge into any other entity which is an Affiliate of the
Lessee, or sell all or substantially all of its assets to any Person which is an
Affiliate of the Lessee; provided, that following such consolidation, merger or
sale of assets, (a) the surviving entity or transferee Person shall assume, by
execution and delivery of an assignment and assumption agreement reasonably
satisfactory to the Lessor and Assignee, the obligations of the Lessee hereunder
and become successor to the Lessee, (b) the Guarantor shall own beneficially and
of record greater than fifty percent (50%) of the capital stock or membership
interests of the surviving entity or transferee Person, (c) the Guaranty shall
be applicable to the obligations under this Lease with respect to the surviving
entity or transferee Person, and (d) no Potential Default or Event of Default
shall occur by reason of giving effect to such merger, consolidation or sale.
The terms and provisions of this Lease shall be binding upon and inure to the
benefit of the Lessee and its respective successors and assigns.

SECTION 26.   EXPENSES

The Lessee shall pay all of the out-of-pocket costs and expenses incurred by the
Lessor and any Assignee in connection with this Lease, including, without
limitation, the reasonable fees and disbursements of counsel to the Lessor and
counsel to any Assignee.

SECTION 27.   PERMITTED CONTESTS

(a)   The Lessee shall not be required, nor shall the Lessor have the right, to
pay, discharge or remove any tax, assessment, levy, fee, rent, charge or Lien,
or to comply or cause the Project to comply with any Legal Requirements
applicable thereto or the occupancy, use or operation thereof, so long as no
Potential Default (unless such Potential Default is reasonably capable of being
cured within the applicable grace period and could not reasonably be expected to
have a material adverse effect on (a) the construction, operation, maintenance,
leasing, ownership, use, value or regulatory status of the Project, (b) the
ability of the Lessee to observe and perform its obligations under the Operative
Documents or the Project Contracts in a timely manner or the ability of the
Guarantor to perform its obligations under the Guaranty in a timely manner or
(c) the rights or interests of the Lessor or Assignee under the Operative
Documents, the Guaranty or the Project Contracts) and no Event of Default,
Termination Event, Event of Loss or Taking exists under this Lease, and, in the
reasonable judgment of the Lessee's counsel, the Lessee shall have reasonable
grounds to contest the existence, amount, applicability or validity thereof by
appropriate proceedings, which proceedings (i) shall not involve any danger that
the Project or any portion thereof or any Basic Rent or any Additional Rent
would be subject to sale, forfeiture or loss, as a result of failure to comply
therewith, (ii) shall not affect the payment of any Basic Rent or any Additional
Rent or other sums due and payable hereunder or result in any such sums being
payable to any Person other than the Lessor or Assignee, (iii) will not subject
either the Lessor or any Assignee to any danger of civil liability for which the
Lessor or such Assignee is not adequately indemnified or subject the Lessor or
any Assignee to any danger of criminal liability, (iv) if involving taxes, shall
suspend the collection of the taxes (unless the Lessee has provided a bond for
the full payment in dispute) and (v) shall not be prohibited by the provisions
of any other instrument to which the Lessee or the Project is subject and shall
not constitute a default thereunder (the "Permitted Contest"). The Lessee shall
conduct all Permitted Contests in good faith and with due diligence and shall
promptly after the final determination (including appeals) of any Permitted
Contest (or, if earlier, upon any of the above criteria no longer being
satisfied) pay and discharge all amounts which shall be determined to be payable
therein. The Lessor shall, at no expense to the Lessor, cooperate in good faith
with the Lessee with respect to all Permitted Contests conducted by the Lessee
pursuant to this Section 27.

(b)   At least ten (10) Business Days prior to the commencement of any Permitted
Contest, the Lessee shall notify the Lessor and Assignee in writing thereof if
the amount in contest exceeds $1,000,000, and shall describe such proceeding in
reasonable detail.

SECTION 28.   LEASEHOLD INTERESTS

(a)   The Lessee covenants and agrees to perform and to observe at all times
prior to the expiration or termination of the Lease all of the terms, covenants,
provisions, conditions and agreements of the Ground Lease on the Lessor's part
as lessee and grantee thereunder to be performed and observed to the end that
all things shall be done which are necessary to keep unimpaired the rights of
the Lessor as lessee under the Ground Lease and as grantee with respect to the
Easements.

(b)   The Lessor and the Lessee agree that during the term of the Agreement for
Lease and this Lease the Lessor shall have no obligation or responsibility to
provide services or equipment required to be provided or repairs or restorations
required to be made in accordance with the provisions of the Ground Lease by the
tenant or grantee thereunder. The Lessor shall in no event be liable to the
Lessee during the term of the Agreement for Lease and this Lease nor shall the
obligations of the Lessee hereunder be impaired or the performance thereof
excused because of any failure or delay on the part of the Lessor as the tenant
under the Ground Lease or as grantee with respect to the Easements in providing
such services or equipment or making such restorations or repairs and such
failure or delay shall not constitute a basis for any claim against the Lessor
during the term of the Agreement for Lease and this Lease or any offset against
any amount payable to the Lessor under this Lease.

SECTION 29.   MISCELLANEOUS

(a)   All agreements, indemnities, representations, warranties, covenants, and
the obligation to pay Basic Rent, any Make-Whole Premium or Modified Call
Premium, Additional Rent and other amounts contained in this Lease shall survive
until the expiration or other termination of this Lease, provided that (i) any
obligations under this Lease accrued at the time of or related to periods prior
to such expiration or other termination (including, without limitation, any
obligation to pay Unrecovered Liabilities and Judgments) shall survive such
expiration or other termination, and (ii) any obligation under this Lease which
is expressly provided to be performed after or to survive the expiration or
termination of this Lease shall survive the expiration or other termination
hereof.

(b)   This Lease and the instruments, documents or agreements referred to herein
constitute the entire agreement between the parties and no representations,
warranties, promises, guarantees or agreements, oral or written, express or
implied, have been made by any party hereto with respect to this Lease or the
Project, except as provided herein or therein.

(c)   This Lease may not be amended, modified or terminated, nor may any
obligation hereunder be waived orally, and no such amendment, modification,
termination or waiver shall be effective for any purpose unless it is in
writing, signed by the party against whom enforcement thereof is sought. A
waiver on one occasion shall not be construed to be a waiver with respect to any
other occasion.

(d)   The captions in this Lease are for convenience of reference only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof. Any provision of this Lease which is prohibited by law or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and the parties hereto shall negotiate in good faith
appropriate modifications to reflect such changes as may be required by law,
and, as nearly as possible, to produce the same economic, financial and tax
effects as the provision which is prohibited or unenforceable; and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the Lessee and the Lessor hereby waive any
provision of law which renders any provision hereof prohibited or unenforceable
in any respect. THIS LEASE HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW
YORK. THE LESSEE AND THE LESSOR AGREE THAT, TO THE MAXIMUM EXTENT PERMITTED BY
THE LAW OF THE STATES OF NEW YORK AND PENNSYLVANIA, THIS LEASE, AND THE RIGHTS
AND DUTIES OF THE LESSEE AND THE LESSOR HEREUNDER, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, IN RESPECT OF
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. EACH OF THE LESSEE AND
LESSOR HEREBY IRREVOCABLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND THE SUPREME COURT OF THE STATE OF NEW YORK IN THE COUNTY OF NEW
YORK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS LEASE OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LESSEE AND THE LESSOR HEREBY
WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN
ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER, OR THAT THIS LEASE OR ANY DOCUMENT OR ANY INSTRUMENT
REFERRED TO HEREIN OR THE SUBJECT MATTER HEREOF MAY NOT BE LITIGATED IN OR BY
SUCH COURT. THIS SUBMISSION TO JURISDICTION IS NONEXCLUSIVE AND DOES NOT
PRECLUDE THE LESSOR OR ANY ASSIGNEE OR THE LESSEE FROM OBTAINING JURISDICTION
OVER ONE ANOTHER IN ANY COURT OTHERWISE HAVING JURISDICTION. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LESSEE AND THE LESSOR AGREES NOT TO
SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT
BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO
GRANT AN ENFORCEMENT OF SUCH JUDGMENT. EACH OF THE LESSEE AND THE LESSOR AGREES
THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO
THE ADDRESS FOR NOTICES SET FORTH IN THIS LEASE OR ANY METHOD AUTHORIZED BY THE
LAWS OF NEW YORK. THE LESSOR AND THE LESSEE EXPRESSLY WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM RELATED TO THIS LEASE OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE LESSOR AND THE LESSEE ACKNOWLEDGE THAT THE
PROVISIONS OF THIS PARAGRAPH (D) OF SECTION 29 HAVE BEEN BARGAINED FOR AND THAT
THEY HAVE BEEN REPRESENTED BY COUNSEL IN CONNECTION THEREWITH.

(e)   In connection with any sale of the Project pursuant to Section 12, 13, 15
or 19 of this Lease, when the Lessor transfers title, such transfer shall be on
an as-is, non-installment sale basis, without warranty by, or recourse to, the
Lessor, but free of any Lessor Lien.

(f)   In connection with the sale or purchase of the Project pursuant to Section
12, 13, 15 or 19 of this Lease, the Lessee or the Guarantor shall pay or the
Lessee shall cause the purchaser of the Project to pay, in addition to the
purchase price, all transfer taxes, transfer gains taxes, mortgage recording
tax, if any, recording and filing fees and all other similar taxes, fees,
expenses and closing costs (including reasonable attorneys' fees) in connection
with the conveyance of the Project to the Lessee, the Guarantor or any
purchaser.

(g)   The Lessor covenants that at all times during the term of this Lease, the
Lessor's capitalization shall be such that at least three percent (3%) of its
capitalization in accordance with GAAP (including interest required to be
capitalized in accordance with GAAP on the principal outstanding on any
Financing Arrangement, net of any fees paid to the equity investors and any
affiliates of the equity investors) will consist of cash contributions from the
Lessor's general partner and limited partners.

(h)   Each time that the Adjusted Acquisition Cost is increased or decreased
pursuant to the terms of this Lease (other than a decrease in connection with
the amortization of the Acquisition Cost of the Project as contemplated by this
Lease), the Lessee and the Lessor shall promptly revise Exhibit D hereto to
reflect such increase or decrease.

(i)   In connection with the purchase of the Project by the Lessee, the
Guarantor or any third party pursuant to the provisions of this Lease, the
Lessor shall deliver to the Lessee, the Guarantor or such third party, as the
case may be, a bill of sale, deed or similar document assigning and conveying to
the Lessee, the Guarantor or such third party, as the case may be, and the
Lessee, the Guarantor or such third party, as the case may be, shall accept an
assignment and conveyance of, the Lessor's interest in the Ground Lease, and
each other Project Contract, such assignment, conveyance or other documents to
be without warranty by, or recourse to, the Lessor, but free of any Lessor Lien
(provided that the purchase price paid by the Lessee to the Lessor, exclusive of
the other amounts payable hereunder in connection with such purchase, shall
equal the Adjusted Acquisition Cost).

(j)   In the event of any Event of Default, the Lessee shall, to the extent
required by the Lessor or Assignee, exercise all commercially reasonable efforts
(i) to provide the Lessor (or a designated assignee of the Lessor or Assignee)
with all manuals and other documents relating to the services to be provided by
the Operator under the Project Contracts necessary to enable the Project to
operate on commercially reasonable terms, (ii) to provide the Lessor (or a
designated assignee of the Lessor or Assignee) with any Project Contracts and
Intellectual Property Rights not assigned to the Lessor (or a designated
assignee of the Lessor or Assignee) pursuant to the applicable terms hereof that
are necessary to enable the Project to operate on commercially reasonable terms,
(iii) to provide the Lessor (or a designated assignee of the Lessor or Assignee)
with any permits, licenses or other Governmental Actions (to the extent not
already provided to such party by the Lessee or Guarantor) that are necessary to
enable the Project to operate on commercially reasonable terms in connection
with its operation as an EWG and the sale of electricity at wholesale,
including, without limitation, all permits, licenses or other Governmental
Actions required to enable such party to operate the Project on commercially
reasonable terms as an EWG in connection with the sale of electricity at
wholesale, and (iv) to negotiate in good faith with the Lessor (or a designated
assignee of the Lessor or Assignee), or exercise all commercially reasonable
efforts to locate a third party reasonably acceptable to the Lessor and Assignee
who is capable of operating the Project for the Lessor (or a designated assignee
of the Lessor or Assignee), to operate the Project for the Lessor (or such
designated assignee of the Lessor or Assignee), for fair market value
compensation for such services. The Lessee's obligations contained in this
paragraph (j) shall survive the expiration or other termination of this Lease
until the Lessor receives payment of (1) all amounts payable pursuant to this
Lease and the Agreement for Lease, (2) all costs and expenses (including,
without limitation, attorneys' fees and expenses, commissions, filing fees and
sales or transfer taxes) sustained by the Lessor hereunder with respect to the
Project, (3) all amounts owing under the Financing Arrangements and (4) any
unreimbursed costs incurred by the Lessor or Assignee with respect to the
Project or the Project Contracts after the term of this Lease.

SECTION 30.   NO RECOURSE

The Lessor's obligations hereunder are intended to be the obligations of the
limited partnership and of the corporation which is the general partner thereof
only and no recourse for the payment of any amount due from the Lessor under
this Lease, the Ground Lease, any Project Contract or any other agreement
contemplated hereby, or for any claim based thereon or otherwise in respect
thereof, shall be had against any limited partner of the Lessor or any
incorporator, shareholder, officer, director or Affiliate, as such, past,
present or future of such corporate general partner or of any corporate limited
partner or of any successor corporation to such corporate general partner or any
corporate limited partner of the Lessor, or against any direct or indirect
parent corporation of such corporate general partner or of any limited partner
of the Lessor or any other subsidiary or Affiliate of any such direct or
indirect parent corporation or any incorporator, shareholder, officer or
director, as such, past, present or future, of any such parent or other
subsidiary or Affiliate. Nothing contained in this Section 30 shall be construed
to limit the exercise or enforcement, in accordance with the terms of this
Lease, the Project Contracts and any other documents referred to herein, of
rights and remedies against the limited partnership or the corporate general
partner of the Lessor or the assets of the limited partnership or the corporate
general partner of the Lessor.

SECTION 31.   NO MERGER OF ESTATES

There shall be no merger of this Lease or of the leasehold estate hereby created
with the fee estate in the Project by reason of the fact that the same person
acquires or holds, directly or indirectly, this Lease or the leasehold estate
hereby created or any interest herein or in such leasehold estate as well as the
fee estate in the Project or any interest in such fee estate.

SECTION 32.   RELEASED LAND

(a)   The Lessor and the Lessee acknowledge that certain of the Land Improvement
Contracts may require that title to certain improvements relating to the Project
(the "Released Improvements") and the land on which such Released Improvements
are or will be located (the "Released Land") be transferred to the Applicable
Contracting Party pursuant to the provisions of the applicable Land Improvement
Contract.

(b)   Upon the request of the Lessee, and provided that no Event of Loss,
Termination Event, Event of Default or Potential Default under this Lease and no
Event of Loss, Event of Default, Potential Default, Event of Project Termination
or Potential Event of Project Termination under the Agreement for Lease has
occurred and is continuing, the Lessor shall cooperate with the Lessee to
transfer the Released Improvements and the Released Land, as applicable, to the
Applicable Contracting Party in an "as is" condition without warranty or
representation of any kind, and without recourse to the Lessor, if (1) such
transfer is required pursuant to the applicable Land Improvement Contract and
(2) such transfer is customary in projects similar to the Project, including the
release of the Released Improvements and/or the Released Land from the terms of
this Lease, the Ground Lease and the provisions of any Financing Arrangements;
provided, however, that after giving effect to such transfer and release (i) any
such transfer or release will not cause the Project to fail to comply with the
provisions of this Lease, the Agreement for Lease, the Construction Documents or
the Project Contracts; (ii) the Lessor will have sufficient rights and interests
in the Released Improvements and the Released Land as necessary to operate the
Project in compliance with the provisions of this Lease, the Agreement for
Lease, the Construction Documents and the Project Contracts, and (iii) such
transfer and release will not (x) adversely impair the fair market value,
utility, residual value or remaining useful life of the Project, or (y)
materially adversely affect the ability of the Lessee to observe and perform its
obligations under the Operative Documents, or any of the Construction Documents
or the Project Contracts.

(c)   All Released Improvements are to be constructed in compliance with the
terms of the applicable Land Improvement Contract, and all applicable terms,
conditions and requirements of the Governmental Authorities.

(d)   The Lessor's release of the Released Improvements and/or the Released Land
pursuant to any applicable Land Improvement Contract shall be subject to the
satisfaction of the conditions set forth in this paragraph (d) and to the
receipt by the Lessor and Assignee, in each case in form and substance
reasonably satisfactory to the Lessor and Assignee, of the following documents:

      (i) an ALTA survey of the Premises showing a metes and bounds description
of the portion of the Premises to be released as the Released Land and a metes
and bounds description for the remainder of the Premises, which descriptions
shall correspond to the legal descriptions set forth in the title endorsements
referred to in clause (ii) below, the partial release and the deed to the
Applicable Contracting Party;

      (ii) an endorsement to mortgagee's title insurance policy and Lessor's
alternative lender's policy from Fidelity National Title Insurance Company of
New York insuring the validity of the lien of the lender's mortgage, this Lease,
the Agreement for Lease and the Ground Lease in the event of recharacterization,
with respect to the remainder of the Premises, without any impairment due to the
partial release, as well as a separate tax lot endorsement;

      (iii) evidence that the Applicable Contracting Party has agreed to the
legal description of the Released Land in the partial release and deed to the
Applicable Contracting Party;

      (iv) an opinion of counsel to the Lessee stating that the execution of
such instrument of release is authorized or permitted by this Lease and the
provisions of any Financing Arrangements and that all conditions precedent to
such release under this Section 32 have been met; and

      (v) a copy of the fully executed deed, in recordable form, to the
Applicable Contracting Party.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Lessor and the Lessee have caused this Lease to be
executed and delivered as of the day and year first above written.

 

LMB FUNDING, LIMITED PARTNERSHIP

By LMB Capital, Inc.,
        its General Partner

By:____________________________________
      Name:
      Title:

         

LOWER MOUNT BETHEL ENERGY, LLC

 

By:____________________________________
      Name:
      Title:


--------------------------------------------------------------------------------



SECTION 1.

DEFINED TERMS

1

SECTION 2.

REPRESENTATIONS, WARRANTIES AND COVENANTS OFLESSEE

19

SECTION 3.

LEASE OF THE PROJECT .

29

SECTION 4.

OPERATING LEASE

30

SECTION 5.

ABSOLUTE OBLIGATION

30

SECTION 6.

LEASE TERM

33

SECTION 7.

RENT AND OTHER PAYMENTS

33

SECTION 8.

RESTRICTED USE; COMPLIANCE WITH LAWS

34

SECTION 9.

MAINTENANCE, IMPROVEMENT AND REPAIR OF THE PROJECT

36

SECTION 10.

INSURANCE

39

SECTION 11.

INDEMNITIES

46

SECTION 12.

LESSEE'S RIGHT TO TERMINATE

53

SECTION 13.

LESSEE'S RIGHTS OF PURCHASE AND RENEWAL

56

SECTION 14.

TERMINATION EVENT TRIGGERS

58

SECTION 15.

LOSS OF OR DAMAGE TO THE PROJECT

61

SECTION 16.

CONDEMNATION AND DEDICATION OF THE PROJECT;EASEMENTS

62

SECTION 17.

SURRENDER OF THE PROJECT

63

SECTION 18.

EVENTS OF DEFAULT

63

SECTION 19.

RIGHTS UPON DEFAULT

65

SECTION 20.

SALE OR ASSIGNMENT BY LESSOR

69

SECTION 21.

INCOME TAXES

69

SECTION 22.

NOTICES AND REQUESTS

69

SECTION 23.

COVENANT OF QUIET ENJOYMENT

71

SECTION 24.

RIGHT TO PERFORM FOR LESSEE

71

SECTION 25.

MERGER, CONSOLIDATION OR SALE OF ASSETS

71

SECTION 26.

EXPENSES

72

SECTION 27.

PERMITTED CONTESTS

72

SECTION 28.

LEASEHOLD INTERESTS

72

SECTION 29.

MISCELLANEOUS

73

SECTION 30.

NO RECOURSE

76

SECTION 31.

NO MERGER OF ESTATES.

76

SECTION 32.

RELEASED LAND

76

 

Exhibit A -

Legal Description of Premises

Exhibit B -

List of Project Contracts

Exhibit C -

List of Permits and Project Authorizations

Exhibit D -

Semi-Annual Rent Component

Exhibit E -

Form of Insurance Broker Letter

Schedule 2(a) Limitation on Lessee Indebtedness
Schedule 2(f) Litigation Disclosure
Schedule 2(m) Environmental Disclosure

--------------------------------------------------------------------------------

 

EXHIBIT A



LEGAL DESCRIPTION OF PREMISES4

 

--------------------------------------------------------------------------------



 

EXHIBIT B



LIST OF PROJECT CONTRACTS



 

 * The Engineering, Procurement and Construction Contract, dated as of December
   20, 2001, between the Lessor and the General Contractor.

 * The Guaranty, dated as of December 20, 2001, by Foster Wheeler LLC to the
   Lessor, guaranteeing the obligations of the General Contractor under the EPC
   Contract.

 * The Engineering Services Agreement, dated as of September 21, 2001, between
   the Lessor and the General Contractor, as amended by an Amended and Restated
   Engineering Services Agreement, dated as of November 19, 2001, between the
   Lessor and the General Contractor.

 * The Power Transformers Contract, dated as of December 21, 2001, between
   Siemens Power Transmission & Distribution, Inc. and the Lessor.

 * The Combined Cycle Power Island Equipment Supply Contract, dated as of August
   11, 2000, between Siemens Westinghouse Power Corporation and the Lessor.

 * The Ground Lease Agreement, dated as of December 21, 2001, between the
   Lessee, as ground lessor, and the Lessor, as ground lessee.

 * The Operation and Maintenance Agreement for the Lower Mount Bethel Energy
   Project Sewage Treatment Facility, dated July 13, 2001, between Lower Mount
   Bethel Township and PPL Generation, LLC.

 * The Land Development Improvements Agreement to be entered into by and between
   Lower Mount Bethel Township and the Lessor.

 * The Interconnection Service Agreement, dated as of August 8, 2001, between
   PJM Interconnection, L.L.C. and the Lessor.

 * The Memorandum of Understanding, dated December 3, 1999, between PPL
   Corporation (successor-in-interest to PP&L Resources, Inc.) and the Lessee,
   as assigned to PPL Martins Creek, LLC pursuant to an Assignment and
   Assumption Agreement dated as of the date hereof.

 * The Reimbursement, Construction and Ownership Agreement to be entered into by
   and between the Lessor and PPL Interstate Energy Company.

 * The Gas Transportation Agreement to be entered into by and between PPL
   Interstate Energy Company and the Lessor.





--------------------------------------------------------------------------------

EXHIBIT C

LIST OF PERMITS AND PROJECT AUTHORIZATIONS

                 

Permit

 

Issuing
Agency

 

Description

 

Need

 

Status

                 

Alternate Fuels Capability

 

DOE

 

Baseload facilities fueled by natural gas

 

Construction

 

Self certifying
10-12-01



               

Toxic Chemical Release Inventory Reporting

 

EPA

 

Actual Release of Hazardous Materials

 

Operation

 

To be filed if necessary



               

Notice of Proposed Construction or Alteration

 

FAA

 

Construction of Object Capable of Affecting Navigable Air Space

 

Construction

 

To be filed



               

Air Quality Plan Approval

 

PDEP

 

Air Quality permitting and new source review

 

Construction

 

Permit # 48-328-00410-29-01; under appeal



               

Air Quality Operating Permit

 

PDEP

 

Operation of an air contamination source

 

Operation

 

To be filed



               

Title IV Acid Rain Operating Permit

 

PDEP

 

Fossil fuel generation units > 25 MW

 

Operation

 

To be filed



               

Air Quality Plan Approval

 

PDEP

 

Air quality permitting to convert Martins Creek Station combustion turbines from
oil to gas-fired

 

Operation

 

To be filed



               

Air Quality Operating Permit Modification

 

PDEP

 

Modification to PM-10 limit for Auxiliary Boiler 4B at Martins Creek Station

 

Operation

 

Permit # 48-00011
3-31-01

                 

ERCs for NOx and VOC

 

PDEP

 

Emission reduction credits

 

Operation

 

To be obtained

               

 

Allowances for NOx

 

PDEP

 

Emission allowances

 

Operation

 

To be obtained

                 

Allowances for SOx

 

EPA

 

Emission allowances

 

Operation

 

To be obtained



               

Water Quality Management Plan

 

PDEP

 

Wastewater treatment facility modifications

 

Construction

 

To be filed

Part II Permit

                                 

NPDES Permit for Industrial Wastewater

 

PDEP

 

Discharge of Industrial Wastewater

 

Operation

 

Permit # PA 0012823
8-6-01

                 

Preparedness, Prevention, And Contingency Plan

 

PDEP

 

Required as part of NPDES permit

 

Operation

 

To be filed

                 

NPDES General Storm Water Construction Permit

 

PDEP

 

Discharge of Storm Water

 

Construction

 

Issued

                 

Sewage Disposal Permit

 

PDEP

 

On site sanitary sewage disposal

 

Operation

 

Permit # T092557
8-29-01



               

Public Water Supply

 

PDEP

 

Potable water supply distribution

 

Construction

 

To be filed

                 

Storage Tanks

 

PDEP

 

Underground or above ground storage tanks

 

Construction

 

To be filed



               

Spill Prevention Control and Countermeasure Plan

 

PDEP

 

Prevention of releases of regulated substances from tanks

 

Operation

 

To be filed



               

Consumptive Water Use

 

DRBC

 

Withdrawal of water

 

Construction

 

Docket # D-99-54
3-7-00

                 

Consumptive Water Use

 

DRBC

 

Drought Operating Plan

 

Operation

 

To be filed

                 

Stack Approval

 

PDOT

 

Construction of object affecting navigable air space

 

Construction

 

To be filed



               

Archeological and Historical Review

 

PHMC

 

Activities that impact archeological or historical resources

 

Construction

 

4-6-98

                 

Review of Threatened or Endangered Species

 

PDNI

     

Construction

 

8-30-99

                 

Fire Safety Approval

 

Local Fire Marshal

 

Issuance of building or occupancy permits

 

Construction Operation

 

To be filed

                 

Site Plan Approval

 

LMBT/NC

 

Site Development

 

Construction

 

10-26-01



               

Special Exception to Zoning Ordinance

 

LMBT

     

Construction

 

2-21-01; as modified on 7-13-01; under appeal



               

Building Permit

 

LMBT

 

Construction of foundations and structures

 

Construction

 

11/30/01

                 

Occupancy Permit

 

LMBT

 

Construction and occupancy of foundations and structures

 

Operation

 

To be filed



               

E&S Control Plan

 

NC

 

Soil erosion and sedimentation control

 

Construction

 

10-4-01

                 

Building Plan Approval

 

PDLI

 

Building Plans

 

Construction

 

To be filed

                 

Occupancy Permit

 

PDLI

 

Conformance with Approved Building Plans

 

Operation

 

To be filed

                 

Generator Identification Number

 

PDEP/EPA

 

Hazardous Waste Generation

 

Operation

 

To be filed

                 

Section 32 of PUHCA

 

FERC

 

Exemption of wholesale generators from holding company regulation

 

Operation

 

To be filed



               

Section 205 of FPA

 

FERC

 

Market-based rate authority/market-based tariff

 

Operation

 

To be filed



               

FPA

 

FERC

 

Disclaimer of jurisdiction over passive owner Of FERC jurisdictional facilities

 

Operation

 

To be filed



               

Interconnection Approvals

 

PJM

 

Interconnection with power grid

 

Operation

 

To be filed

 

ACOE

Army Corps of Engineers

DOE

Department of Energy

EPA

US Environmental Protection Agency

FAA

Federal Aviation Administration

FERC

Federal Energy Regulatory Commission

FPA

Federal Power Act

NPDES

National Pollutant Discharge Elimination System Program

PHMC

Pennsylvania Historical and Museum Commission

PDEP

Pennsylvania Department of Environmental Protection

PDLI

Pennsylvania Department of Labor and Industry

PJM

PJM Interconnection, LLC

PNDI

Pennsylvania Natural Diversity Inventory

PDOT

Pennsylvania Department of Transportation

PUHCA

Public Utility Holding Company Act

DRBC

Delaware River Basin Commission

LMBT

Lower Mount Bethel Township

NC

Northampton County

 

--------------------------------------------------------------------------------



EXHIBIT D



SEMI-ANNUAL RENT COMPONENT



 

 

 

 

[As of the date of this Lease, there is no Semi-Annual Rent Component.]

 

--------------------------------------------------------------------------------



EXHIBIT E



FORM OF INSURANCE BROKER LETTER



_______ __, ____

State Street Bank, as Collateral Trustee
(the "Trustee") for the Benefit of the Holders
(the "Holders") of LMB Funding, Limited Partnership's
Senior Notes due 20__; and

LMB Funding, Limited Partnership

 

Re:   Insurance review with respect to the Lease Agreement (the "Lease") between
LMB Funding, Limited Partnership ("Funding"), as lessor and Lower Mount Bethel
Energy, LLC ("Energy"), as lessee; and the Agreement for Lease (the "AFL")
between Funding, as owner and Energy, as agent, each with respect to the Project
(as defined in the Lease)                           

We have been provided with execution copies of the AFL and Lease and have
reviewed the relevant parts of Section 9.3 of the AFL and Section 10 of the
Lease, respectively. Based on our review, we can confirm that Energy's insurance
coverage currently in place complies in all respects with the insurance
requirements of [Section 9.3(a) of the AFL and the applicable provisions of
Section 10 of the Lease] [OR] [Sections 10(b), (c)(ii), (c)(iv), (f) and (l) of
the Lease]. The attached certificate(s) of insurance duly evidence Energy's
insurance currently in place as required by [Section 9.3(a) of the AFL and the
applicable provisions of Section 10 of the Lease] [OR] [Sections 10(b) ,
(c)(ii), (c)(iv), (f) and (l) of the Lease].

We can confirm that the deductible limits set forth in [Section 9.3(a) of the
AFL] [OR] [Section 10(b) of the Lease] are based on the lowest amounts which are
reasonably and commercially available in the insurance industry relating to
entities owning and/or operating electric generating facilities as of the date
of this letter.

We can also confirm that the requirements of [Section 9.3(a) of the AFL] [OR]
[Section 10(b) of the Lease] are adequate and reasonable for the protection of
the interests in the Project of Energy, Funding, the Collateral Trustee, the
Holders and any other lender that may take a security interest in the Project
and that the insurance required to be maintained is comparable in all respects
with insurance carried by responsible owners and operators of properties similar
to the Project.

Very truly yours,

 

--------------------------------------------------------------------------------



SCHEDULE 2(a)



LIMITATION ON LESSEE INDEBTENESS



Subordinated Indebtedness shall be issued pursuant to, or evidenced by, an
instrument containing provisions for the subordination of such Subordinated
Indebtedness to all Senior Indebtedness of the Lessee, substantially as follows
(without limitation as to further, not inconsistent, provisions if so desired):

SUBORDINATION OF INDEBTEDNESS.

General.

Notwithstanding any provision of this agreement or this Subordinated Note to the
contrary, payments of the principal of and premium, if any, and interest on this
Subordinated Note shall be subordinate and in right of payment to the prior
payment in full, in cash or cash equivalents, of all Senior Indebtedness (as
defined below) of the Lessee to the extent and in the manner provided in this
Section.

Effects of Certain Defaults in Respect of Senior Indebtedness.

If the Lessee shall default in the payment of any principal of, or premium, if
any, or interest on or other amount with respect to the Agency Agreement, the
Agreement for Lease, the Lease and the Lessee Note and any unsubordinated
Indebtedness specifically permitted by such documents (collectively "Senior
Indebtedness") when the same becomes due and payable, whether at maturity or at
a date fixed for prepayment or by declaration or otherwise, or if any other
default or event of default with respect to any such Senior Indebtedness shall
have occurred (each of the foregoing a "Senior Default"), and unless and until
such Senior Default shall have been remedied or waived or shall have ceased to
exist, no direct or indirect payment by the Lessee from any source whatsoever
shall be made on account of the principal of, or premium, if any, or interest on
or other amount with respect to, this Subordinated Note.

Limitation on Acceleration.

At any time when any Senior Indebtedness is outstanding, this Subordinated Note
may not be declared to be due and payable before its stated maturity unless all
Senior Indebtedness has become due and payable, whether automatically or by
declaration, before its stated maturity and such declaration has not been
rescinded.

Insolvency, Etc.

In the event of any liquidation, reorganization, dissolution, winding up or
composition or readjustment of the Lessee or its securities (whether voluntary
or involuntary, or in bankruptcy, insolvency, reorganization, liquidation,
receivership proceedings, or upon a general assignment for the benefit of the
Lessee's creditors or any other marshalling of the assets and liabilities of the
Lessee, or otherwise), all Senior Indebtedness (including any claim for interest
thereon accruing at the contract rate after the commencement of any such
proceedings and any claim for additional interest that would have accrued
thereon but for the commencement of such proceedings, whether or not, in either
case, such claim shall be enforceable in such proceedings) shall first be paid
in full in cash or cash equivalents before any direct or indirect payment or
distribution, whether in cash or cash equivalents, securities or other property,
is made in respect of this Subordinated Note, and any cash, securities or other
property which would otherwise (but for these subordination provisions) be
payable or deliverable in respect of this Subordinated Note directly or
indirectly by the Lessee from any source whatsoever shall be paid or delivered
directly to the holders of Senior Indebtedness in accordance with the priorities
then existing among such holders until all Senior Indebtedness (including claims
for interest and additional interest as aforesaid) shall have been paid in full
in cash or cash equivalents.

Turnover of Payments.

If (a) any payment or distribution shall be collected or received by the holder
of this Subordinated Note in contravention of any of the terms of this
Subordinated Note and prior to the payment in full in cash or cash equivalents
of all Senior Indebtedness at the time outstanding and (b) any holder of such
Senior Indebtedness (or any authorized agent thereof) shall have notified the
holder of this Subordinated Note of the facts by reason of which such collection
or receipt so contravenes this Subordinated Note, the holder of this
Subordinated Note will deliver such payment or distribution, to the extent
necessary to pay all such Senior Indebtedness in full in cash or cash
equivalents, to the holders of such Senior Indebtedness and, until so delivered,
the same shall be held in trust by the holder of this Subordinated Note as the
property of the holders of such Senior Indebtedness.

No Prejudice or Impairment.

No present or future holder of any Senior Indebtedness shall be prejudiced in
the right to enforce subordination of this Subordinated Note by any act or
failure to act on the part of the Lessee. Nothing contained herein shall impair,
as between the Lessee and the holder of this Subordinated Note, the obligation
of the Lessee to pay to the holder hereof the principal hereof and premium, if
any, and interest hereon as and when the same shall become due and payable in
accordance with the terms hereof, or, except as provided herein, prevent the
holder of this Subordinated Note from exercising all rights, powers and remedies
otherwise permitted by applicable law or thereunder upon the happening of an
event of default in respect of this Subordinated Note, all subject to the rights
of the holders of Senior Indebtedness as provided in this Section to receive
cash, securities or other property otherwise payable or deliverable to the
holder of this Subordinated Note directly or indirectly by the Lessee from any
source whatsoever.

Payment of Senior Indebtedness, Subrogation, etc.

Upon the payment in full in cash or cash equivalents of all Senior Indebtedness,
the holder of this Subordinated Note shall be subrogated to all rights of the
holders of such Senior Indebtedness to receive any further payments or
distributions applicable to Senior Indebtedness until this Subordinated Note
shall have been paid in full in cash or cash equivalents, and, for the purposes
of such subrogation, no payment or distribution received by the holders of
Senior Indebtedness of cash, securities, or other property to which the holder
of this Subordinated Note would have been entitled except for this Section
shall, as between the Lessee and its creditors other than the holders of Senior
Indebtedness, on the one hand, and the holder of this Subordinated Note, on the
other hand, be deemed to be a payment or distribution by the Lessee on account
of Senior Indebtedness.

Holder of Senior Indebtedness May Make Filings and Vote Claim, etc.

The holder of this Subordinated Note hereby (a) authorizes the holder or holders
of at least a majority of the aggregate unpaid principal amount of all Senior
Indebtedness, after the occurrence and during the continuance of any event
described in Section 1.4, (i) to execute, verify, deliver and file any proofs of
claim, consents, assignments or other instruments which any holder of Senior
Indebtedness may at any time reasonably require in order to provide and realize
upon any rights or claims pertaining to this Subordinated Note and (ii) to vote
claims belonging to the holder of this Subordinated Note and (b) appoints any
Person designated for such purpose by the holder or holders of at least a
majority of the unpaid principal amount of all Senior Indebtedness as its
attorney-in-fact for all such purposes.

Miscellaneous.

The subordination provisions contained in this Subordinated Note are for the
benefit of the holders of Senior Indebtedness and, so long as any Senior
Indebtedness is outstanding under any agreement, may not be rescinded, cancelled
or modified adversely to the interests of the holders of Senior Indebtedness
without the prior written consent thereto of the holders of the requisite
percentages of Senior Indebtedness as provided in such agreements under which
any Senior Indebtedness is outstanding.

 

--------------------------------------------------------------------------------



SCHEDULE 2(f)



LITIGATION DISCLOSURE



[TO BE PROVIDED BY LESSEE ON THE EFFECTIVE DATE OF THIS LEASE]



 

--------------------------------------------------------------------------------



SCHEDULE 2(m)



ENVIRONMENTAL DISCLOSURE



[TO BE PROVIDED BY LESSEE ON THE EFFECTIVE DATE OF THIS LEASE]